Exhibit 10.1

 

Execution Version

 

 

 

Published CUSIP Number:  86800BAC0

 

CREDIT AGREEMENT

 

Dated as of November 1, 2010

 

among

 

SUNSTONE HOTEL PARTNERSHIP, LLC,
as Borrower,

 

SUNSTONE HOTEL INVESTORS, INC.,
as a Guarantor,

 

BANK OF AMERICA, N.A.,
as Administrative Agent
and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as
Syndication Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as successor by merger to
Banc of America Securities LLC

 

and

JPMORGAN SECURITIES LLC,
as
Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

Article I. Definitions and Accounting Terms

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

31

1.03

Accounting Terms

 

31

1.04

Rounding

 

32

1.05

Times of Day

 

32

1.06

Letter of Credit Amounts

 

32

 

 

 

 

Article II. The Commitments and Credit Extensions

 

32

2.01

Committed Loans

 

32

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

33

2.03

Letters of Credit

 

34

2.04

Prepayments

 

41

2.05

Termination or Reduction of Commitments

 

42

2.06

Repayment of Loans

 

42

2.07

Interest

 

42

2.08

Fees

 

43

2.09

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

44

2.10

Evidence of Debt

 

44

2.11

Payments Generally; Administrative Agent’s Clawback

 

45

2.12

Sharing of Payments by Lenders

 

46

2.13

Extension of Maturity Date

 

47

2.14

Increase in Commitments

 

48

2.15

Cash Collateral

 

49

2.16

Defaulting Lenders

 

50

2.17

Collateral and Guaranties

 

51

 

 

 

 

Article III. Taxes, Yield Protection and Illegality

 

53

3.01

Taxes

 

53

3.02

Illegality

 

57

3.03

Inability to Determine Rates

 

57

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

58

3.05

Compensation for Losses

 

59

3.06

Mitigation Obligations; Replacement of Lenders

 

60

3.07

Survival

 

60

 

 

 

 

Article IV. Borrowing Base

 

60

4.01

Initial Borrowing Base

 

60

4.02

Changes in Borrowing Base Calculation

 

60

4.03

Requests for Admission into Borrowing Base

 

60

4.04

Eligibility

 

61

4.05

Approval

 

61

4.06

Notice of Changes in Borrowing Base due to Admission of New Borrowing Base
Properties

 

62

4.07

Appraisals of Borrowing Base Properties

 

62

4.08

Release of Borrowing Base Property

 

62

4.09

Exclusion Events

 

62

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

4.10

Guaranties

 

64

4.11

Documentation Required with Respect to Borrowing Base Properties

 

64

 

 

 

 

Article V. Conditions Precedent to Credit Extensions

 

66

5.01

Conditions to Closing

 

66

5.02

Conditions to all Credit Extensions

 

68

5.03

Post Closing Items

 

69

 

 

 

 

Article VI. Representations and Warranties

 

69

6.01

Existence, Qualification and Power; Compliance with Laws

 

69

6.02

Authorization; No Contravention

 

69

6.03

Governmental Authorization; Other Consents

 

69

6.04

Binding Effect

 

70

6.05

Financial Statements; No Material Adverse Effect

 

70

6.06

Litigation

 

70

6.07

No Default

 

70

6.08

Ownership of Property; Liens

 

70

6.09

Environmental Compliance

 

71

6.10

Insurance

 

72

6.11

Taxes

 

72

6.12

ERISA Compliance

 

72

6.13

Subsidiaries; Equity Interests

 

73

6.14

Margin Regulations; Investment Company Act

 

73

6.15

Disclosure

 

73

6.16

Compliance with Laws

 

73

6.17

Taxpayer Identification Number

 

74

6.18

Intellectual Property; Licenses, Etc

 

74

6.19

Damages/Condemnation/Zoning

 

74

6.20

Representations Concerning Leases

 

74

6.21

Ground Lease Representations

 

74

6.22

Material Agreements

 

75

6.23

Labor Matters

 

75

6.24

Reciprocal Agreements

 

75

6.25

Management Agreements

 

75

6.26

Franchise Agreements; License Agreements

 

75

6.27

Certificate of Occupancy; Licenses

 

76

6.28

Solvency

 

76

6.29

REIT Status of Parent

 

76

6.30

Operating Leases

 

76

6.31

PIPs

 

77

 

 

 

 

Article VII. Affirmative Covenants

 

77

7.01

Financial Statements

 

77

7.02

Certificates; Other Information

 

78

7.03

Notices

 

79

7.04

Payment of Obligations

 

81

7.05

Preservation of Existence, Etc

 

81

7.06

Maintenance of Properties

 

81

7.07

Maintenance of Insurance

 

81

7.08

Compliance with Laws

 

83

7.09

Books and Records

 

83

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

7.10

Inspection Rights

 

83

7.11

Use of Proceeds

 

83

7.12

Environmental Matters

 

83

7.13

Condemnation, Casualty and Restoration

 

87

7.14

Ground Leases

 

87

7.15

[Reserved]

 

88

7.16

[Reserved]

 

88

7.17

REIT Status

 

88

7.18

Operation of Borrowing Base Properties

 

88

7.19

Leases and Rents

 

89

7.20

Management Agreements

 

89

7.21

Franchise Agreements; License Agreements

 

90

7.22

Operating Leases

 

91

 

 

 

 

Article VIII. Negative Covenants

 

92

8.01

Liens

 

92

8.02

Investments

 

93

8.03

Indebtedness

 

93

8.04

Fundamental Changes

 

94

8.05

Dispositions

 

94

8.06

Restricted Payments

 

95

8.07

Change in Nature of Business

 

95

8.08

Transactions with Affiliates

 

96

8.09

Burdensome Agreements

 

96

8.10

Use of Proceeds

 

96

8.11

Lease Approval

 

96

8.12

Fiscal Year and Accounting Methods

 

96

8.13

Amendments to Documents

 

96

8.14

Financial Covenants

 

97

 

 

 

 

Article IX. Events of Default and Remedies

 

98

9.01

Events of Default

 

98

9.02

Remedies Upon Event of Default

 

100

9.03

Application of Funds

 

100

 

 

 

 

Article X. Administrative Agent

 

101

10.01

Appointment and Authority

 

101

10.02

Rights as a Lender

 

101

10.03

Exculpatory Provisions

 

102

10.04

Reliance by Administrative Agent

 

102

10.05

Delegation of Duties

 

103

10.06

Resignation of Administrative Agent

 

103

10.07

Non-Reliance on Administrative Agent and Other Lenders

 

104

10.08

No Other Duties, Etc

 

104

10.09

Administrative Agent May File Proofs of Claim

 

104

10.10

Collateral and Guaranty Matters

 

105

 

 

 

 

Article XI. Miscellaneous

 

106

11.01

Amendments, Etc

 

106

11.02

Notices; Effectiveness; Electronic Communication

 

108

11.03

No Waiver; Cumulative Remedies; Enforcement

 

110

 

iii

--------------------------------------------------------------------------------


 

Section

 

 

Page

 

 

 

 

11.04

Expenses; Indemnity; Damage Waiver

 

110

11.05

Payments Set Aside

 

112

11.06

Successors and Assigns

 

112

11.07

Treatment of Certain Information; Confidentiality

 

116

11.08

Right of Setoff

 

117

11.09

Interest Rate Limitation

 

117

11.10

Counterparts; Integration; Effectiveness

 

117

11.11

Survival of Representations and Warranties

 

118

11.12

Severability

 

118

11.13

Replacement of Lenders

 

118

11.14

Governing Law; Jurisdiction; Etc.

 

119

11.15

Waiver of Jury Trial

 

119

11.16

No Advisory or Fiduciary Responsibility

 

120

11.17

Electronic Execution of Assignments and Certain Other Documents

 

120

11.18

USA PATRIOT Act

 

120

11.19

ENTIRE AGREEMENT

 

121

 

 

 

 

SIGNATURES

 

 

S-1

 

iv

--------------------------------------------------------------------------------


 

Section

 

 

 

Page

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

2.01

 

Commitments and Applicable Percentages

 

 

4.01

 

Initial Borrowing Base Properties

 

 

5.03

 

Post Close Items

 

 

6.13

 

Subsidiaries; Other Equity Investments

 

 

6.25

 

Management Agreements

 

 

6.26

 

Franchise Agreements; License Agreements

 

 

6.30

 

Operating Leases

 

 

8.01

 

Existing Liens

 

 

8.03

 

Existing Indebtedness

 

 

11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

 

B

 

Note

 

 

C

 

Compliance Certificate

 

 

D-1

 

Assignment and Assumption

 

 

D-2

 

Administrative Questionnaire

 

 

E-1

 

Parent Guaranty

 

 

E-2

 

Subsidiary Guaranty

 

 

F

 

Pledge Agreement

 

 

G

 

Opinion Matters

 

 

H

 

Borrowing Base Report

 

 

I

 

Form of Guaranty and Indemnity Recourse Exceptions

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 1, 2010,
among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company (the
“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation (“Parent”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and L/C Issuer.

 

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
Definitions and Accounting Terms

 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acceptable Borrowing Base Appraisal” means an independent appraisal, compliant
with the Financial Institutions Reform, Recovery and Enforcement Act of 1989 and
in form and substance acceptable to Administrative Agent in its sole discretion,
conducted by a third party appraiser that is a member of the Appraisal Institute
or such other Person selected by and engaged by Administrative Agent.

 

“Acceptable Ground Lease” means (a) the Existing Ground Leases and (b) each
other ground lease with respect to an Acceptable Property executed by a Loan
Party, as lessee, that (i) has a remaining lease term (including extension or
renewal rights) of at least fifty (50) years, calculated as of the date such
Acceptable Property is admitted into the Borrowing Base, (ii) is free and clear
of any Liens (other than Permitted Liens), negative pledges, or other
restrictions to the transfer or encumbrance of such Acceptable Property other
than customary provisions included in ground leases, and (iii) contains
customary financing provisions including, without limitation, notice and cure
rights.

 

“Acceptable Properties” means, as of any date, (a) the Initial Borrowing Base
Properties; and (b) the Properties identified by Borrower in the Borrowing Base
Report and approved by Administrative Agent, which Properties are (i) (A)
Properties having three hundred (300) or more keys and competing in the
upper-upscale segment as defined by Smith Travel Research, (B) free and clear of
any Liens (other than Permitted Liens), negative pledges, or other restrictions
to the transfer or encumbrance of such Property, other than customary
exceptions, reasonably acceptable to Administrative Agent, (C) located within
the continental United States in a top 20 MSA, (D) branded by a nationally
recognized hotel company reasonably acceptable to Administrative Agent,
(E) owned, in fee simple title or through a leasehold interest in such Property
pursuant to an Acceptable Ground Lease by (1) Borrower or (2) a Wholly Owned
Subsidiary of Borrower that has executed a Subsidiary Guaranty and whose Equity
Interests are owned, directly or indirectly by Borrower or a Subsidiary
Guarantor, free and clear of any Liens (other than the Liens granted pursuant to
the Loan Documents), (F) subject to management agreements, and franchise
agreements, reasonably acceptable to Administrative Agent, (G) eligible for
inclusion in the Borrowing Base pursuant to Section 4.04, or (ii) approved by
Administrative Agent and Required Lenders or Super Majority Lenders, as
applicable, pursuant to Sections 4.03 and 4.05, and “Acceptable Property” means
any one of the Acceptable Properties.

 

--------------------------------------------------------------------------------


 

“Adjusted NOI” means, with respect to any Borrowing Base Property for any
period, (a) the sum of (i) the aggregate gross revenues from the operations of
such Borrowing Base Property during such period (including amounts received as
ground lease income for the Renaissance Orlando), less (ii) all expenses and
other proper charges incurred in connection with the operation of such Borrowing
Base Property during such period (including real estate taxes and ground lease
payments, but excluding any non-recurring or non-cash adjustments, management
fees, franchise fees, debt service charges, income taxes, depreciation,
amortization and other non-cash expenses), less (b) management fees equal to the
greater of (i) the actual management fees paid, and (ii) three percent (3.00%)
of such aggregate gross revenues from the operations of such Borrowing Base
Property during such period, to the extent not paid and not already deducted in
clause (a) above as an actual operating expense, less (c) franchise fees equal
to the greater of (i) the actual franchise fees paid, and (ii) four percent
(4.00%) of such aggregate gross revenues from the operations of such Borrowing
Base Property during such period, to the extent not paid and not already
deducted in clause (a) above as an actual operating expense, less (d) FF&E
Reserves for such Property.  Adjusted NOI for any Borrowing Base Property that
has been owned by a Loan Party for a period of at least twelve (12) months as of
the date of determination shall be calculated on a trailing twelve (12) month
period.  For any Borrowing Base Property that has been owned by a Loan Party for
a period of less than twelve (12) months as of the date of determination,
Adjusted NOI for such Borrowing Base Property shall be calculated on an
annualized basis until such time as such Borrowing Base Property has been owned
by such Loan Party for at least twelve (12) months. Notwithstanding the
calculation set forth in this definition, in no event shall any Borrowing Base
Property have an Adjusted NOI of less than $0.00.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the Commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 9.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

2

--------------------------------------------------------------------------------


 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by Administrative Agent pursuant to
Sections 7.01(a) and (b):

 

Applicable Rate

 

 

 

 

 

Pricing Level

 

Consolidated Leverage
Ratio

 

Eurodollar Rate
Loans and
Letters of Credit

 

Base Rate
Loans

 

1

 

<6.0 to 1.0

 

3.25

%

2.25

%

2

 

>6.0 to 1.0 but <7.0 to 1.0

 

3.75

%

2.75

%

3

 

>7.0 to 1.0

 

4.25

%

3.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Sections 7.01(a) and (b); provided, however, that if a Compliance Certificate is
not delivered when due in accordance with such Section, then Pricing Level 3
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.  The Applicable Rate in effect
from the Closing Date through the date of delivery of the Compliance Certificate
delivered pursuant to Section 7.01(a) for the fiscal quarter ended December 31,
2010 shall be determined based upon Pricing Level 3.

 

“Appraised Value” means, with respect to any Borrowing Base Property as of any
date, the appraised value of such Borrowing Base Property on an “as-is” basis as
set forth in the most recent Acceptable Borrowing Base Appraisal, as received by
Administrative Agent pursuant to Section 4.07 or Section 4.11(j), as applicable.

 

“Appraised Value Amount” means, with respect to the Borrowing Base Properties as
of any date, the sum of (a) the product of (i) the Appraised Value of each
Borrowing Base Property other than Royal Palm times (ii) 55%, plus (b) the
product of (i) the Appraised Value of Royal Palm times (ii) (x) prior to the
effectiveness of the Extended Maturity Date, 35% and (y) thereafter, 55%.

 

“Approved Costs” means, for any Property, the sum of the acquisition,
construction, and other capitalized costs of such Property (or the Equity
Interests of the Company that owns such Property), whether in the form of cash,
property, liabilities assumed, or other consideration.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as successor by merger to Banc of America Securities LLC, and
JPMorgan Securities LLC, in their respective capacities as joint lead arrangers
and joint bookrunners, and “Arranger” means any one of the Arrangers.

 

“Assets Under Development” means any Property that is a new-build or major
conversion of a non-hotel property to a hotel.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by Administrative Agent, in substantially the
form of Exhibit D-1 or any other form approved by Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Companies for the fiscal year ended December 31, 2009, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Companies, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Available Commitments” means as of any date the amount equal to: (a) the
Borrowing Base, less (b) the Outstanding Amount.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate for an Interest Period of thirty (30)
days plus 1.00%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan within the meaning of Section
3(3) of ERISA, maintained for employees of Parent or Borrower or any such Plan
to which Parent or Borrower is required to contribute on behalf of any of its
employees.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base” means, as of any date of determination, the difference of
(without duplication) (a) the lesser of (i) the Appraised Value Amount and
(ii) the Mortgageability Amount minus (b) Consolidated Recourse Indebtedness.

 

Notwithstanding the foregoing, the Borrowing Base shall be limited as follows:

 

(a)           the amount of Adjusted NOI attributable to any single Borrowing
Base Property shall not exceed twenty percent (20%) of the aggregate Adjusted
NOI attributable to all Borrowing Base Properties, and any such excess shall be
excluded from the calculation of the Borrowing Base;

 

(b)           the amount of Adjusted NOI attributable to the Acceptable Ground
Lease related to the Renaissance Orlando shall not exceed five percent (5.00%)
of the aggregate Adjusted NOI attributable to all Borrowing Base Properties, and
any such excess shall be excluded from the calculation of the Borrowing Base;

 

(c)           the amount of Adjusted NOI attributable to all Borrowing Base
Properties within a single MSA, shall not exceed forty percent (40%) of the
aggregate Adjusted NOI attributable to all Borrowing Base Properties, and any
such excess shall be excluded from the calculation of the Borrowing Base;

 

(d)           the amount of Appraised Value Amount attributable to the Royal
Palm shall not exceed twenty percent (20.00%) of the Appraised Value Amount
attributable to all Borrowing Base Properties other than the Royal Palm, and any
such excess shall be excluded from the calculation of the Borrowing Base;

 

(e)           the Borrowing Base may at no time consist of less than five (5)
Borrowing Base Properties; and

 

(f)            the aggregate Adjusted NOI, as limited by the preceding
clauses (a) through (c), shall at no time be less than $15,000,000.

 

“Borrowing Base Properties” means (a) the Initial Borrowing Base Properties, and
(b) Acceptable Properties that become a Borrowing Base Property pursuant to
Section 4.03, but excluding any Acceptable Properties that have been released
from the Borrowing Base pursuant to Section 4.08, and “Borrowing Base Property”
means any one of the Borrowing Base Properties.

 

“Borrowing Base Property Owner” means each Company that holds title (either in
fee or through an Acceptable Ground Lease) to a Borrowing Base Property.

 

“Borrowing Base Report” means a report in substantially the form of Exhibit H
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower, setting forth in reasonable detail the total square
footage, Occupancy Rate, Approved Costs, Adjusted NOI, Mortgageability Amount,
and Appraised Value for the Borrowing Base Properties (individually and in the
aggregate).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

5

--------------------------------------------------------------------------------


 

“Cash Collateral” shall have a meaning correlative to the definition of Cash
Collateralize and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer, and
the Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to
(a) Administrative Agent and (b) the L/C Issuer.

 

“Cash Equivalent” means: (a) securities issued, guaranteed or insured by the
United States or any of its agencies with maturities of not more than one year
from the date acquired; (b) certificates of deposit with maturities of not more
than one year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States or any State thereof and rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s,
in each case with maturities of not more than one year from the date acquired;
and (e) investments in money market funds registered under the Investment
Company Act of 1940, as amended, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Casualty” has the meaning specified in Section 7.13(b).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
Parent or Borrower entitled to vote for members of the board of directors or
equivalent governing body of Borrower, as the case may be, on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);

 

6

--------------------------------------------------------------------------------


 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Parent or Borrower, as the case may be, cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors);

 

(c)           Parent or Wholly Owned Subsidiaries of Parent shall cease to be
the beneficial and legal owners of at least fifty-one percent (51%) of the
Equity Interests of Borrower or shall cease to have the ability to manage and
Control Borrower; or

 

(d)           a “Change of Control” under and as defined in the Indenture shall
occur.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Pledged Equity, and all other property of the Companies
on which Liens have been granted to Administrative Agent, for the benefit of the
Lenders, to secure the Obligations.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01 and (b) purchase participations in
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Companies” means, without duplication, Parent and its Subsidiaries (including
Borrower), and “Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of the Borrowing Base
Properties, or any interest therein or right accruing thereto, including any
right of access thereto.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Adjusted EBITDA” means, for any period, for the Companies on a
consolidated basis, an amount equal to the sum of (a) Consolidated EBITDA for
such period minus (b) FF&E Reserves for such period.

 

“Consolidated EBITDA” means, for any period, for the Companies on a consolidated
basis, as reported in the “Adjusted EBITDA” reconciliation section of the
Parent’s quarterly earnings release, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Companies for such period, (iii) depreciation and amortization expense and
(iv) non-cash items and non-recurring expenses and acquisition closing costs
that were capitalized prior to FAS 141-R of the Companies reducing such
Consolidated Net Income which do not represent a recurring cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of the Companies for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period; provided,
however, that, prior to the occurrence of a Consolidation Event, no net income
attributable to the Doubletree JV shall be included in the calculation of
Consolidated EBITDA.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the period of
the four (4) prior fiscal quarters ending on such date to (b) Consolidated Fixed
Charges for such period.

 

“Consolidated Fixed Charges” means, for any period, for the Companies on a
consolidated basis, the sum of (a) all regularly scheduled principal payments
(but excluding any regularly scheduled principal payments on any Indebtedness
which pays such Indebtedness in full, but only to the extent that the amount of
such final payment is greater than the scheduled principal payment immediately
preceding such final payment), (b) all Consolidated Interest Charges that are
paid or payable in cash during such period, (c) any Restricted Payment with
respect to any Preferred Equity Interests, and (d) taxes paid or payable in
cash.

 

“Consolidated Interest Charges” means, for any period, for the Companies on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Companies in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Companies with respect to such period under capital leases that is treated as
interest in accordance with GAAP; provided that Consolidated Interest Charges
shall not include any amortization of deferred financing fees and non-cash
interest expense pursuant to APB 14-1.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Net Indebtedness as of such date to (b) Consolidated EBITDA
for the period of the four (4) fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Companies on a
consolidated basis, the net income of the Companies (excluding extraordinary
gains and extraordinary losses) for that period.

 

“Consolidated Net Indebtedness” means, as of any date of determination, for the
Companies on a consolidated basis, the difference of (a) all Indebtedness minus,
(b) the greater of (i) $0.00 and (ii) the difference of (x) the amount of cash
and cash equivalents of the Companies that are not the subject of any Lien or
other arrangement (other than Liens granted under the Loan Documents) with any
creditor to have their claim satisfied out of the asset (or proceeds thereof)
prior to the general creditors of the owner of such asset, minus
(y) $25,000,000, minus (z) the Outstanding Amount.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Recourse Indebtedness” means, as of any date of determination, for
the Companies on a consolidated basis, the sum of (a) the outstanding principal
amount of all Recourse Debt (excluding the Obligations hereunder) plus
(b) without duplication, all Guarantees issued by Borrower and the Guarantors
with respect to outstanding Recourse Debt of Persons other than the Companies.

 

“Consolidated Secured Indebtedness” means, as of any date of determination, for
the Companies on a consolidated basis, without duplication, all Indebtedness
(excluding the Obligations) secured by a Lien on property owned or being
purchased by such Person (including Indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse.

 

“Consolidated Tangible Asset Value” means, as of any date of determination, for
the Companies on a consolidated basis, the value of all assets of the Companies
(net of all depreciation expenses related to such assets) as shown on the
Parent’s most recent financial statements delivered pursuant to Section 7.01(a)
and  7.01(b), minus the Intangible Assets of the Companies (net of all
depreciation expenses related to such assets) on that date.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Companies on a consolidated basis, Shareholders’ Equity of the Companies on
that date minus the Intangible Assets of the Companies on that date.

 

“Consolidation Event” means, with respect to the Doubletree JV, the first to
occur of the following: (a) the Companies shall, after the Closing Date, make or
commit to make any Investments in the Doubletree JV in excess of $1,000,000 in
the aggregate in any fiscal year of the Companies, (b) any Company shall have
any recourse liability for the payment of any Indebtedness or other liabilities
(other than customary non-recourse carve-outs) of the Doubletree JV, or (c)
Borrower shall provide a Consolidation Notice to Administrative Agent.

 

“Consolidation Notice” means a written notice delivered by Borrower to
Administrative Agent providing notice that Borrower has elected as of the
effective date set forth in such notice (which effective date must be at least
ten (10) Business Days following the date such notice is given) to include the 
Companies’ interest in the Doubletree JV as an Unconsolidated Subsidiary as set
forth in Section 1.03, without regarding to the proviso thereto.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance,

 

9

--------------------------------------------------------------------------------


 

and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.  Notwithstanding the generality of the
language included in this defined term, the terms set forth in the forms of
guaranty agreement and environmental indemnity agreement attached hereto as
Exhibit I shall be specifically included as Customary Recourse Exceptions.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to (i) the Eurodollar Rate, plus (ii) the
Applicable Rate applicable to Eurodollar Rate Loans, plus (iii) 2% per annum,
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three (3) Business Days of the date
required to be funded by it hereunder, unless such obligation is the subject of
a good faith dispute, (b) has notified Borrower, or Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by Administrative Agent, to
confirm in a manner satisfactory to Administrative Agent that it will comply
with its funding obligations, unless the subject of a good faith dispute,
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

10

--------------------------------------------------------------------------------


 

“Doubletree JV” means the Companies’ joint venture Investment in the Doubletree
Guestsuites Times Square.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Assessment” has the meaning specified in Section 7.12(b).

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Law against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such action against Administrative Agent or any Lender), and any claim at any
time threatened or made by any Person against any Company or against or with
respect to any Real Property or any condition, use, or activity on any Real
Property (including any such claim against Administrative Agent or any Lender),
relating to any Environmental Liability.

 

“Environmental Damages” means any and all Environmental Liability incurred,
suffered, brought, or imposed at any time and from time to time, against any
Indemnitee, whether before or after the Release Date and arising in whole or in
part from: (a) the presence of any Hazardous Material on any Borrowing Base
Property, or any escape, seepage, leakage, spillage, emission, release,
discharge, or disposal of any Hazardous Material on or from any Borrowing Base
Property, or the migration or release or threatened migration or release of any
Hazardous Material to, from, or through any Borrowing Base Property, on or
before the Release Date; or (b) any act, omission, event, or circumstance
existing or occurring in connection with the handling, treatment, containment,
removal, storage, decontamination, clean up, transport, or disposal of any
Hazardous Material which is at any time on or before the Release Date present on
any Borrowing Base Property; or (c) the breach of any representation, warranty,
covenant, or agreement related to Hazardous Materials contained in this
Agreement because of any event or condition occurring or existing on or before
the Release Date; or (d) any violation in connection with a Borrowing Base
Property on or before the Release Date, of any Environmental Law in effect on or
before the Release Date, regardless of whether any act, omission, event, or
circumstance giving rise to the violation constituted a violation at the time of
the occurrence or inception of such act, omission, event, or circumstance; or
(e) any Environmental Claim, or the filing or imposition of any environmental
Lien against any Borrowing Base Property, because of, resulting from, in
connection with, or arising out of any of the matters referred to in the
preceding subsections (a) through (d); and regardless of whether any of the
matters referred to in the preceding subsections (a) through (d) was caused by a
Loan Party or a tenant or subtenant, or a prior owner of any Borrowing Base
Property or its tenant or subtenant, or any third party.

 

“Environmental Indemnitors” has the meaning specified in Section 7.12(d), and
“Environmental Indemnitor” means any one of the Environmental Indemnitors.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Releases of hazardous substances or wastes, air emissions,
discharges to public waters, and discharges to waste or public systems.

 

11

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed by such
Person or imposed on such Person with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meanings of Sections
4203 and 4205 of ERISA) by Parent or any ERISA Affiliate from a Multiemployer
Plan or receipt by Parent of notice from any Multiemployer Plan that is in
reorganization (within the meaning of Section 4241 of ERISA); (d) the filing of
a notice of intent to terminate a Pension Plan under Section 4041 of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon  Parent or any
ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

 

12

--------------------------------------------------------------------------------


 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

Notwithstanding any calculation of the Eurodollar Rate pursuant to clause
(a) above, in no event shall the BBA Libor ever be less than one percent (1.00%)
per annum.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchangeable Senior Notes” means the 4.60% Exchangeable Senior Notes due in
2027, issued by Borrower pursuant to the Indenture, and the Indebtedness
evidenced thereby.

 

“Exchangeable Senior Note Conditions” either (a) on or prior to the Exchangeable
Senior Note Payment Date, the right of holders of the Exchangeable Senior Notes
to require Borrower to repurchase Exchangeable Senior Notes on the Exchangeable
Senior Note Payment Date shall have been eliminated, (b) on or prior to the
Exchangeable Senior Note Payment Date, the Exchangeable Senior Notes shall have
been refinanced, redeemed or defeased (or funds shall have been segregated and
held in a trust or in escrow, on terms and conditions reasonably satisfactory to
the Administrative Agent, for purposes of and in an amount sufficient to
discharge all payment obligations with respect to the Exchangeable Senior Notes,
other than the obligations of Parent to issue Equity Interests in connection
with a conversion of any Exchangeable Senior Notes, in each case in a manner
permitted hereunder, or (c) on any date on or after the date that is six
(6) months prior to the Exchangeable Senior Note Payment Date, the Liquidity
Condition is satisfied.

 

“Exchangeable Senior Note Payment Date” means the earliest date on which (a) the
Exchangeable Senior Notes are repayable pursuant to the stated maturity thereof
(b) any of the holders of the Exchangeable Senior Notes may require Borrower to
repurchase their Exchangeable Senior Notes, or (c) the Exchangeable Senior Notes
are required to be redeemed.  As of the date hereof, the Exchangeable Senior
Note Payment Date is January 15, 2013.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that

 

13

--------------------------------------------------------------------------------


 

has failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case
of a Foreign Lender (other than an assignee pursuant to a request by Borrower
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c), and any
Taxes imposed with respect to the requirements of FATCA.

 

“Exclusion Event” has the meaning specified in Section 4.09.

 

“Exclusion Notice” has the meaning specified in Section 4.09.

 

“Existing Ground Lease” means each of the following, together with any
amendments, assignments or modifications thereto, all of which collectively
shall be referred to herein as the “Existing Ground Leases”:

 

(a)           that certain Ground Lease dated June 9, 1989, between Sunstone
Center Court, LLC, as tenant, and The Cerritos Redevelopment Agency, as
landlord, as modified by (i) that certain Second Amendment and Modification to
Cerritos Towne Center Area Development Plan 2 Third Amended and Restated
Disposition and Development Agreement for Transpacific Development Company and
Modification to Ground Lease dated December 7, 1993, by and among the City of
Cerritos, the Cerritos Redevelopment Agency, Bloomfield Associates, and Cerritos
Associates, L.P., (ii) that certain Second Amendment to Hotel Ground Lease dated
May 31, 1996, by and among the City of Cerritos, the Cerritos Redevelopment
Agency, and Cerritos Associates, L.P., (iii) that certain Seventh Amendment and
Modification to Cerritos Towne Center Area Development Plan 2 Third Amended and
Restated Disposition and Development Agreement for Transpacific Development
Company and Modification of Ground Lease dated September 25, 1997, by and among
the City of Cerritos, the Cerritos Redevelopment Agency, Bloomfield Associates,
Cerritos Associates, L.P., and Cerritos Associates, LLC, (iv) that certain Third
Amendment to Cerritos Towne Center Hotel Ground Lease (Phase IA-Building 2)
dated April 28, 1998, by and among the City of Cerritos and Cerritos Associates,
LLC, (v) that certain Eighth Amendment and Modification to Cerritos Towne Center
Area Development Plan 2 Third Amended and Restated Disposition and Development
Agreement for Transpacific Development Company and Fourth Amendment to Cerritos
Towne Center Hotel Ground Lease dated July 22, 1999, by and among the City of
Cerritos, the Cerritos Redevelopment Agency, Bloomfield Associates, Cerritos
Associates, L.P., and Cerritos Associates, LLC, (vi) that certain Ninth
Amendment and Modification to Cerritos Towne Center Area Development Plan 2
Third Amended and Restated Disposition and Development Agreement for
Transpacific Development Company dated May 9, 2002, by and among City of
Cerritos, the Cerritos Redevelopment Agency, Bloomfield Associates, Cerritos
Associates, L.P., and Cerritos Associates, LLC, (vii) that certain Fifth
Amendment to Hotel Ground Lease dated June 27, 2005, by and among the City of
Cerritos, the Cerritos Redevelopment Agency, and Sunstone Center Court, LLC, and
(viii) that certain Assignment and Assumption of Ground Lease and Consent dated
June 27, 2005, by and among Cerritos Associates, LLC and Sunstone Center Court,
LLC;

 

(b)           that certain Amended and Restated Lease Agreement dated April 1,
2005, between Sunstone Jamboree, LLC, as tenant, and JGKallins Investments
Newport, LLC, as landlord, as modified by that certain Assignment of Lease dated
May 13, 2005, by and among WHP Hotel Owner-1, L.P. and Sunstone Jamboree, LLC;

 

14

--------------------------------------------------------------------------------


 

(c)           that certain Ground Lease dated March 10, 1983, between Sunstone
MacArthur, LLC, as tenant, and MacArthur 4500, LLC, as landlord, as modified by
(i) that certain First Amendment to Ground Lease dated March 9, 1998, by and
among Sammis Properties, L.P., .Sutton Place MacArthur, LLC, and MacArthur
Hotels Limited Partnership, (ii) that certain Assignment, Assumption and
Amendment of Ground Lease, and Consent of Landlord dated October 12, 2004, by
and among MacArthur Hotels Limited Partnership, Atrium Plaza, LLC, and MacArthur
4500, LLC, and (iii) that certain Assignment, Assumption and Amendment of Ground
Lease, and Consent of Landlord dated May 10, 2005, by and among Atrium Plaza,
LLC, Sunstone MacArthur, LLC, and MacArthur 4500, LLC;

 

(d)           that certain Ground Lease dated August 28, 1997, between Sunstone
OP Properties, LLC, as tenant, and Peacock, LLC, as landlord, as modified by
(i) that certain Amendment Number One to Ground Lease dated September 2, 1997,
by and among Sunstone Hotel Investors, L.P. and Peacock, LLC, (ii) that certain
Amendment Number Two to Ground Lease dated January 23, 1998, by and among
Sunstone Hotel Investors, L.P. and Peacock, LLC, (iii) that certain Amendment
Number Three to Ground Lease dated January 26, 2002, by and among Sunstone OP
Properties, LLC and Peacock, LLC, (iv) that certain Amendment Number Four to
Ground Lease dated December 1, 2003, by and among Sunstone OP Properties, LLC
and Peacock, LLC, and (v) that certain Letter Confirming Ground Rent Adjustment
dated November 4, 2005, executed by Tarsadia Hotels; and

 

(e)           that certain Ground Lease dated November 17, 1983, between
Sunstone Sea Harbor, LLC, as tenant, and Sunstone Westwood, LLC, as landlord, as
modified by (i) that certain Modification of Lease dated December 29, 1986, by
and among Sea World of Florida, Inc. and SWW No. 1, (ii) that certain Side
Letter dated December 29, 1986, by and among Sea World of Florida, Inc. and SWW
No. 1, (iii) that certain Second Amendment to Lease dated October 31, 1989, by
and among Sea World of Florida, Inc. and SWW No. 1, (iv) that certain Third
Amendment to Lease dated November 3, 1990, by and among Sea World of
Florida, Inc. and SWW No. 1, (v) that certain Side Letter dated February 8,
1991, by and among Sea World of Florida, Inc., HSH of Orlando, Inc., and SWW
No. 1, (vi) that certain Side Letter dated September 23, 1994, executed by Busch
Properties, Inc., (vii) that certain Assignment and Assumption of Ground Lease
and Memorandum of Lease dated June 17, 2005, by and among SWW No. 1 and Sunstone
Sea Harbor, LLC, and (viii) that certain Assignment and Assumption of Ground
Lease and Other Intangible Property dated September 4, 2008, by and among Sea
World of Florida, Inc. and Sunstone Westwood, LLC.

 

“Existing L/Cs” means the letters of credit listed on Schedule 8.03 hereto.

 

“Extended Maturity Date” has the meaning specified in Section 2.13(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

“FF&E Reserves” means, with respect to any Property, reserves for capital
improvements and other capital expenditures equal to the greater of (i) the
assumed reserves stipulated in the Management Agreement with respect to such
Property and (ii) four percent (4.00%) of the aggregate gross revenue from
operations of such Property for such time period.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Franchise Agreement” means each of the agreements described in Section (a) of
Schedule 6.26, together with any amendments, assignments or modifications
thereto, all of which collectively shall be referred to herein as the “Franchise
Agreements”.

 

“Franchisor” means, with respect to each Franchise Agreement, the Person
selected as the franchisor of the applicable Borrowing Base Property.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations” means, for the Parent for any period, as reported in the
“Adjusted Funds from Operations” reconciliation section of the Parent’s
quarterly earnings release, the sum of (a) Consolidated Net Income plus
(b) depreciation and amortization expense determined in accordance with GAAP
excluding amortization expense attributable to capitalized debt costs plus
(c) other non-recurring expenses and acquisition closing costs that were
capitalized prior to FAS 141-R of the Companies reducing such Consolidated Net
Income which do not represent a recurring cash item in such period or any future
period; provided that there shall not be included in such calculation (i) any
proceeds of any insurance policy other than rental or business interruption
insurance received by such Person, (ii) any gain or loss which is classified as
“extraordinary” in accordance with GAAP, (iii) any capital gains and losses and
taxes related to capital gains and losses, (iv) income (or loss) associated with
third-party ownership of non-controlling Equity Interests, and (v) gains or
losses on the sale of discontinued operations as detailed in the most-recent
financial statements delivered pursuant to Section 7.01(a) or (b), as
applicable.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

16

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IFRS” means the International Financial Reporting Standards adopted by the
International Accounting Standards Board, and that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Improvements” means any Loan Party’s interest in and to all on site and off
site improvements to the Borrowing Base Properties, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on the
Borrowing Base Properties and/or in such improvements.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

17

--------------------------------------------------------------------------------


 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            capital leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” means Administrative Agent (and any sub-agent thereof), each
Lender, the L/C Issuer, and each Related Party of any of the foregoing Persons.

 

“Indenture” means that certain Indenture, dated as of June 18, 2007, by and
among Borrower, Parent, certain Subsidiaries of Parent, and Wells Fargo Bank,
National Association, as amended by that certain First Supplemental Indenture,
dated as of June 18, 2007, as further amended by that certain Second
Supplemental Indenture, dated as of June 27, 2007, as further amended by that
certain Third Supplemental Indenture, dated as of July 29, 2008, and as further
amended by that certain Fourth Supplemental Indenture, dated as of May 20, 2009,
as further amended from time to time.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrowing Base Properties” means the Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.

 

18

--------------------------------------------------------------------------------


 

“Initial Maturity Date” means November 1, 2013.

 

“Insurance Proceeds” means the proceeds of any insurance to which such Loan
Party may be entitled to, whether or not actually received.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Loan) converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months thereafter, as selected by
Borrower in its Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998f” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

19

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lease” means each existing or future lease, sublease (to the extent of any Loan
Party’s rights thereunder), or other agreement (other than an Acceptable Ground
Lease or Operating Lease) under the terms of which any Person has or acquires
any right to occupy or use any Borrowing Base Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

20

--------------------------------------------------------------------------------

 


 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“License Agreement” means each of the license agreements described in
Section (b) of Schedule 6.26, together with any amendments, assignments or
modifications thereto, all of which collectively shall be referred to herein as
the “License Agreements”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidity Condition” means the condition that (a) the sum of: (i) the Available
Commitments; plus (ii) cash on hand and Cash Equivalents of the Loan Parties (to
the extent that such cash and Cash Equivalents are (A) available to the Loan
Parties without any restriction that would impair the application thereto to pay
Indebtedness within three (3) Business Days and (B) not subject to any Liens
other than (1) Liens created under the Loan Documents or (2) Liens arising by
operation of law, or bankers Liens and brokers Liens arising under customary
account agreements entered into in the ordinary course of business, in each case
that do not impair access to such cash or Cash Equivalents; less (iii) capital
expenditures for which any Loan Party has entered into a Contractual Obligation
for the payment or incurrence thereof during the period from the date of
calculation through the Exchangeable Senior Note Payment Date; less (iv) to the
extent not included in (iii) above, all costs (including the purchase price
thereof) set forth in and related to, any agreements for the purchase of any
Properties during the period from the date of calculation through the
Exchangeable Senior Note Payment Date; less (v) $25,000,000, less (vi) all
regularly scheduled principal payments on Indebtedness coming due for the period
from the date of calculation through the Exchangeable Senior Note Payment Date,
exceeds (b) zero.

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan.

 

“Loan Documents” means this Agreement, each Note, the Security Documents, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 of this Agreement, and the
Guaranties.

 

“Loan Parties” means, collectively, Borrower, each Guarantor, and each “Pledgor”
party to a Pledge Agreement (as defined in each such Pledge Agreement), and
“Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Agreement” means each of the agreements described on Schedule 6.25,
together with any amendments, assignments or modifications thereto, all of which
collectively shall be referred to herein as the “Management Agreements”.

 

21

--------------------------------------------------------------------------------


 

“Manager” means, with respect to each Management Agreement, the Person selected
as the manager of the applicable Borrowing Base Property, or any subsequent
manager of the applicable Borrowing Base Property.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of
Borrower or the Companies taken as a whole; (b) a material impairment of the
rights and remedies of Administrative Agent or any Lender under any Loan
Document, or of the ability of the Companies, taken as a whole, to perform their
collective obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

 

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property in violation of Environmental Laws,
which, in each case, could reasonably be expected to be a Material Property
Event.

 

“Material Lease” means (a) each Operating Lease and (b) each other Lease of a
Borrowing Base Property (or any portion thereof) whose annual base rent exceeds
$100,000 and with an initial term exceeding 5 years.

 

“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to result in a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the Appraised Value of
such Borrowing Base Property, or (c) material adverse effect on the ownership of
such Borrowing Base Property.

 

“Material Title Defects” means, with respect to any Borrowing Base Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of the Borrowing Base Property in
question, would prevent the Borrowing Base Property from being used in the
manner in which it is currently being used, or could reasonably be expected to
result in a violation of any Law which would reasonably be expected to result in
a Material Property Event); provided, however, that Material Title Defects shall
not include any Liens or other encumbrances that existed as of the date of this
Agreement and that are reflected in the Title Insurance Commitments and are
acceptable to Administrative Agent and Required Lenders, or are listed on
Schedule 8.01.

 

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if
Initial Maturity Date is extended to the Extended Maturity Date pursuant to
Section 2.13, such Extended Maturity Date as determined pursuant to such
Section; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day, and provided
further that if (x) on any date which is six (6) months or less prior to the
Exchangeable Senior Note Payment Date, the Exchangeable Senior Note Conditions
are not met, then such date shall be the Maturity Date or (y) the Borrowing Base
shall not consist of at least five (5) Borrowing Base Properties prior to
December 15, 2010, then December 15, 2010 shall be the Maturity Date.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

22

--------------------------------------------------------------------------------


 

“Mortgageability Amount” means, as of any date of determination, the maximum
Outstanding Amount which could be covered by the then applicable Mortgageability
Debt Service Coverage Ratio, over a twelve (12) month period by the Adjusted NOI
of the Borrowing Base Properties for the most recently ended twelve (12) months,
assuming payments would be required to be made over a twenty-five (25) year
amortization, with level payments of interest and assuming an interest rate
equal to the greater of:  (i) the most recent rate published on such date in the
United States Federal Reserve Statistical Release (H.15) for ten (10) year
Treasury securities, plus three and one-half percent (3.50%) per annum; and
(ii) seven and one-half percent (7.50%) per annum.

 

“Mortgageability Debt Service Coverage Ratio” means 1.45 to 1.00 from the
Closing Date through September 30, 2011, and thereafter 1.60 to 1.00.

 

“MSA” means a Metropolitan Statistical Area, as determined in the most current
listing published by the United States Office of Management and Budget.

 

“Multiemployer Plan” means any “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

 

“Newport Fairmont” means the Fairmont branded Property located at 4500 MacArthur
Boulevard, Newport Beach, California 92660.

 

“Newport Hyatt” means the Hyatt branded Property located at 1107 Jamboree Road,
Newport Beach, California 92660.

 

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to Borrower or any Guarantor
personally for repayment, other than to the extent of any security therefor or
pursuant to Customary Recourse Exceptions.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, and shall also include all present
and future indebtedness, obligations, and liabilities now or hereafter owed to
any Lender or any Affiliate of a Lender, arising from, by virtue of, or pursuant
to (x) any Swap Contract relating to the principal amount of the Committed Loans
and (y) any cash management or related services including the automatic clearing
house transfer of funds by any Lender or any Affiliate of a Lender for the
account of any Loan Party pursuant to agreement or overdrafts.

 

“Occupancy Rate” means, for any Property, for any period, the percentage of the
occupied room nights divided by available room nights.

 

23

--------------------------------------------------------------------------------


 

“Operating Lease” means each of the lease agreements described in Schedule 6.30,
together with any amendments, assignments or modifications thereto, all of which
collectively shall be referred to herein as the “Operating Leases”.

 

“Operating Lessee” means the lessee under each Operating Lease.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by Borrower of Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” means the Guaranty made by Parent in favor of Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit E-1.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan including a Multiple
Employer Plan, in either case, that is maintained or is contributed to by
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

 

24

--------------------------------------------------------------------------------


 

“Permitted Disposition” means the Disposition of a Borrowing Base Property or
Disposition of the Equity Interests of any Subsidiary or other Person that
directly or indirectly owns a Borrowing Base Property (other than Sunstone
PledgeCo, LLC) for which (a) Administrative Agent shall have received, for the
benefit of Lenders, all amounts required to be prepaid as a result of such
Disposition pursuant to Section 2.04(b) and (b) Borrower shall have delivered to
Administrative Agent a Borrowing Base Report and Compliance Certificate
certifying that no Default would exist after giving effect to such Permitted
Disposition and demonstrating that Borrower is in compliance with Section 4.08
after giving effect to such Disposition, including the exclusion of such
Borrowing Base Property from the Borrowing Base.

 

“Permitted Financial Covenant Non-Compliance Period” has the meaning specified
in the last paragraph of Section 8.14.

 

“Permitted Liens” means Liens permitted pursuant to Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PIP” means, with respect to any Borrowing Base Property, any final and binding
property improvement plan, property condition report, property deficiency
report, or similar correspondence or reports from any Franchisor or Manager to
the applicable Borrowing Base Property Owner with respect to such Borrowing Base
Property.

 

“Plans” means the plans and specifications for the Borrowing Base Properties,
including existing or proposed Improvements, and all modifications thereof and
additions thereto that are included as part of the Plans in accordance with the
terms of this Agreement.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means each Pledge Agreement executed by Parent, Borrower, and
each other Subsidiary with respect to the Pledged Equity, substantially in the
form attached hereto as Exhibit F.

 

“Pledged Equity” means a perfected, first lien security interest in favor of
Administrative Agent, for the benefit of Lenders, in all Equity Interests of
each Borrowing Base Property Owner and each wholly-owned, either directly or
indirectly, Subsidiary of Borrower; provided, however, that, the Pledged Equity
shall specifically exclude (a) the Equity Interests of any Subsidiary (other
than a Borrowing Base Property Owner) where the granting of a Lien in such
Equity Interests would breach any obligation of Parent, Borrower, or such
Subsidiary or any Affiliate thereof under any Contractual Obligation or (b) any
Equity Interests on which the Administrative Agent has released its Lien
pursuant to Section 2.17.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person that are entitled to preference or priority over any other
Equity Interests issued by such Person any distribution of such Person’s
property or assets, whether by dividend or upon liquidation.

 

“Properties” means hotel properties or land on which any hotel property exists,
in each case, owned by any Company, and “Property” means any one of the
Properties.

 

“Property Information” has the meaning specified in Section 4.11.

 

“Public Lender” has the meaning specified in Section 7.02.

 

25

--------------------------------------------------------------------------------


 

“Qualified Franchisor” shall mean (a) Marriott International, Inc., Hilton
Worldwide, Hyatt Hotels Corporation, Starwood Hotels & Resorts, Wyndham Hotel
Group, InterContinental Hotels Group plc, Hard Rock International, Kimpton
Hotels and Restaurant Group, Inc., or Morgans Hotel Group, (b) a nationally
recognized franchisor, in operation for not less than five (5) years and
licensing at least ten (10) full-service hotels located in major metropolitan
areas (including at least five (5) hotels that are similar in size, scope,
class, use and value as the Property being licensed by such Person), which
hotels in the aggregate have a number of rooms not less than ten (10) times the
number of rooms of such Property, or (c) a reputable and experienced franchisor
reasonably approved by Administrative Agent possessing experience in flagging
hotel properties located in major metropolitan areas that are similar in size,
scope, class, use and value as the Property being licensed by such Person;
provided, in each case, such Person must not have been party to any bankruptcy
proceedings, voluntary or involuntary, made an assignment for the benefit of
creditors or taken advantage of any insolvency act, or any act for the benefit
of debtors within seven (7) years prior to the licensing of the applicable
Property by such Person.

 

“Qualified Manager” means (a) Marriott International, Inc., Starwood Hotels &
Resorts, Intercontinental Hotels Group plc, Hilton Worldwide, Hard Rock
International, Kimpton Hotels & Restaurant Group, Inc., Morgans Hotel
Group, Co., Davidson Hotel Company, Sage Hospitality, Interstate Hotels &
Resorts, Inc., Denihan Hospitality Group, Crestline Hotels & Resorts, Inc.,
Pyramid Hotel Group, LLC, Highgate Hotels, LLC, or Crescent Hotel Group, or
(b) a nationally recognized management organization in operation for not less
than five (5) years and managing at least ten (10) full-service hotels located
in major metropolitan areas (including at least five (5) hotels that are similar
in size, scope, class, use and value as the Property being managed by such
Person), which hotels in the aggregate have a number of rooms not less than ten
(10) times the number of rooms of such Property, or (c) a reputable and
experienced management organization reasonably approved by Administrative Agent,
possessing experience in managing hotel properties located in major metropolitan
areas that are similar in size, scope, class, use and value as the Property
being managed by such Person; provided, in each case, such Person must not have
been party to any bankruptcy proceedings, voluntary or involuntary, made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within seven (7) years prior to the
proposed management of the Property by such Person.

 

“Quincy Marriott” means the Marriott branded Property located at 1000 Marriott
Drive, Quincy, Massachusetts 02169.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, Improvements, and fixtures, including ground leases.

 

“REAs” means each construction, operation, and reciprocal easement agreements or
similar agreements (including any separate agreements or other agreements
between Borrower and one or more other parties to any REA with respect to such
REA) affecting any Borrowing Base Property or any portion thereof, and “REA”
means any one of the REAs.

 

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” for purposes of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

26

--------------------------------------------------------------------------------


 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including the abandonment or discarding of barrels, containers or
other closed receptacles containing any Hazardous Materials).

 

“Release Date” means the date on which the Obligations have been paid in full
and, all Commitments have been terminated.

 

“Renaissance Orlando” means the Renaissance branded Property located at 5445
Forbes Place, Orlando, Florida 32812.

 

“Rents” means all of the rents, revenue, income, profits, and proceeds derived
and to be derived from each Borrowing Base Property or arising from the use or
enjoyment of any portion thereof or from any Lease, including but not limited to
the proceeds from any negotiated lease termination or buyout of such Lease,
liquidated damages following default under any such Lease, all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the any Borrowing Base Property,
all rights to recover monetary amounts from any tenant in bankruptcy including,
without limitation, rights of recovery for use and occupancy and damage claims
arising out of Lease defaults, including rejections, under any applicable Debtor
Relief Law, together with any sums of money that may now or at any time
hereafter be or become due and payable to a Loan Party by virtue of any and all
royalties, overriding royalties, bonuses, delay rentals, and any other amount of
any kind or character arising under any and all present and all future oil, gas,
mineral, and mining leases covering any Borrowing Base Property or any part
thereof, and all proceeds and other amounts paid or owing to any Loan Party
under or pursuant to any and all contracts and bonds relating to the
construction or renovation of any Borrowing Base Property.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Reporting Date” means the date that is seven (7) months prior to the
Exchangeable Senior Note Payment Date.

 

“Reporting Officer” means a Responsible Officer that is the chief executive
officer, president, chief financial officer, treasurer, or controller of a Loan
Party.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders (excluding
Defaulting Lenders) having more than fifty percent (50%) of the Aggregate
Commitments or, if the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, Lenders (excluding Defaulting Lenders) holding in the
aggregate more than fifty percent (50%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

27

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restoration” means, following the occurrence of a Casualty or a Condemnation
which is of a type necessitating the repair of a Borrowing Base Property, the
completion of the repair and restoration of such Borrowing Base Property as
nearly as possible to the condition such Borrowing Base Property was in
immediately prior to such Casualty or Condemnation, with such alterations as may
be reasonably approved by Administrative Agent, and in accordance with
applicable Laws.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to Parent’s or Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Royal Palm” means The Royal Palm Hotel located at 1545 Collins Avenue, Miami
Beach, Florida 33139.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Documents” means:

 

(a)           each Pledge Agreement;

 

(b)           estoppel letters, consents, comfort letters, or other confirming
agreements and/or subordination, non-disturbance and attornment agreements
executed in connection with each (i) Acceptable Ground Lease, (ii) Management
Agreement, (iii) Franchise Agreement, and (iv) License Agreement;

 

(c)           all other agreements, documents, and instruments, securing the
Obligations or any part thereof, as shall from time to time be executed and
delivered by Borrower, Subsidiary Guarantors, or any other Person in favor of
Administrative Agent; and

 

(d)           all renewals, extensions, and restatements of, and amendments and
supplements to, any of the foregoing.

 

“Share” means, for any Person, such Person’s share of the assets, liabilities,
revenues, income, losses, or expenses of a Subsidiary or an Unconsolidated
Affiliate based upon such Person’s percentage ownership of Equity Interests of
such Subsidiary or Unconsolidated Affiliate.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Companies as of that date determined in accordance
with GAAP.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

28

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Parent.

 

“Subsidiary Guarantors” means, as of any date, (a) all Subsidiaries of Parent
owning a Borrowing Base Property, (b) each other Company that is a direct or
indirect holder of such entity’s Equity Interests, and (c) each other Subsidiary
of Parent in which the granting of a Guaranty of the Obligations would not
breach any obligation of such Subsidiary or any Affiliate thereof under any
Contractual Obligation, and, in each case, that has executed a Subsidiary
Guaranty, which has not been released from its obligations under its Guaranty,
pursuant to Section 2.17(d), and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors.

 

“Subsidiary Guaranty” means the Guaranty made by each Subsidiary Guarantor in
favor of Administrative Agent for the benefit of the Lenders, substantially in
the form of Exhibit E-2.

 

“Super Majority Lenders” means, as of any date of determination, Lenders
(excluding Defaulting Lenders) having at least sixty-six and two-thirds percent
(66 2/3%) of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders (excluding Defaulting
Lenders) holding in the aggregate at least sixty-six and two-thirds percent (66
2/3%) of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Super
Majority Lenders.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

29

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $25,000,000.

 

“Title Company” means First American Title Insurance Company or such other title
insurance company acceptable to Administrative Agent.

 

“Title Insurance Commitments” means the commitments to issue the title insurance
policies acceptable to Administrative Agent and Required Lenders, issued by the
Title Company for each Borrowing Base Property, along with copies of all
instruments creating or evidencing exceptions or encumbrances to title.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trustee” means Wells Fargo Bank, National Association, as Trustee under the
Indenture, together with its successors and assigns.

 

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of Parent on the consolidated financial statements of
Parent.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Fee Percentage” means a percentage per annum equal to (a) at all times
in which the Unused Portion is greater than fifty percent (50%) of the Aggregate
Commitments, one half of one percent (0.50%) and (b) at all times in which the
Unused Portion is less than or equal to fifty percent (50%) of the Aggregate
Commitments, four tenths of one percent (0.40%); provided, however, that, for
any portion of the Aggregate Commitments that are unavailable to be advanced
pursuant to the terms of this Agreement, the Unused Fee Percentage shall be a
percentage per annum equal to seventy-five hundredths of one percent (0.75%).

 

“Unused Portion” means the daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all the Equity Interests (other than in the case of a corporation, directors’
qualifying shares) are at the time directly or indirectly owned or Controlled by
such Person or one or more other Subsidiaries of such Person or by such Person
and one or more other Subsidiaries of such Person.

 

30

--------------------------------------------------------------------------------


 

1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and Intangible Assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03         Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Companies shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

31

--------------------------------------------------------------------------------


 

(b)           Changes in GAAP or IFRS.  If at any time any change in GAAP (or,
if the Companies are required to adopt IFRS, then IFRS), would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP or IFRS, as applicable (subject to the approval of
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or IFRS, as
applicable, prior to such change therein and (ii) Borrower shall provide to
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or IFRS, as applicable.
Notwithstanding any change from GAAP to IFRS, the Companies shall still be
required to report all financial calculations pursuant to this Agreement in
accordance with GAAP, and to provide a reconciliation of such financial
calculations from IFRS to GAAP.

 

(c)           Consolidated Financial Results.  All references herein to
consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis (including the
determination of Indebtedness of the Companies) or any similar reference shall,
in each case, be deemed to (i) include (A) each variable interest entity that
Parent is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein, (B) each Company’s (as the
case may be, but without duplication) Share of their respective Unconsolidated
Affiliates, and (ii) exclude (A) until the occurrence of a Consolidation Event,
the Doubletree JV (and the Companies’ share therein) and (B) for financial
statements of the Companies required to be delivered from the date of this
Agreement through the fiscal period ending December 31, 2011, the amounts listed
as “Discontinued Operations” and “Operations Held for Non-Sale Disposition”
(together with all Indebtedness associated therewith) as set forth in the
Companies financial statements dated as of June 30, 2010.

 

1.04         Rounding.  Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

1.06         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Article II.
The Commitments and Credit Extensions

 

2.01         Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any

 

32

--------------------------------------------------------------------------------


 

Borrowing, (a) the Total Outstandings shall not exceed the lesser of (i) the
Aggregate Commitments and (ii) the Borrowing Base, and (b) the aggregate
Outstanding Amount of the Committed Loans of any Lender plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, shall
not exceed such Lender’s Commitment.  Within the limits of each Lender’s
Commitment and the Borrowing Base, and subject to the other terms and conditions
hereof, Borrower may borrow under this Section 2.01, prepay under Section 2.04,
and reborrow under this Section 2.01.  Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02         Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Administrative Agent, which may be given by
telephone.  Each such notice must be received by Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested date of any Borrowing of Base Rate Committed Loans.  Each
telephonic notice by Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Committed Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether Borrower is requesting
a Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

(b)           Following receipt of a Committed Loan Notice, Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by Borrower, Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection.  In the case of a Borrowing, each Lender shall make
the amount of its Committed Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), Administrative Agent shall make all funds so received available
to Borrower in like funds as received by Administrative Agent either by
(i) crediting the account of Borrower on the books of Bank of America with the
amount of such funds or (ii) wire

 

33

--------------------------------------------------------------------------------


 

transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of Required Lenders.

 

(d)           Administrative Agent shall promptly notify Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, Administrative Agent shall notify Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to Committed Loans.

 

2.03         Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of Borrower and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the lesser of (1) the Borrowing Base and (2) the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender plus such Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations, shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

34

--------------------------------------------------------------------------------


 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless Required Lenders have approved such expiry date; or

 

(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $250,000;

 

(D)          the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with Borrower or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

35

--------------------------------------------------------------------------------


 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to the L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower.  Such
Letter of Credit Application must be received by the L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, Borrower shall furnish to the L/C
Issuer and Administrative Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with Administrative Agent (by telephone or in writing)
that Administrative Agent has received a copy of such Letter of Credit
Application from Borrower and, if not, the L/C Issuer will provide
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of Borrower or enter into the applicable amendment, as the case
may be, in each case in

 

36

--------------------------------------------------------------------------------


 

accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

(iii)          If Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of
clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from Administrative
Agent that Required Lenders have elected not to permit such extension or
(2) from Administrative Agent, any Lender or Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
Borrower and Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), Borrower shall reimburse the L/C Issuer through Administrative
Agent in an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse the L/C Issuer by such time, Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 5.02 (other than the delivery of a Committed
Loan Notice). 

 

37

--------------------------------------------------------------------------------


 

Any notice given by the L/C Issuer or Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount. 
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 5.02 (other
than delivery by Borrower of a Committed Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)          If any Lender fails to make available to Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per

 

38

--------------------------------------------------------------------------------


 

annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by
Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any Guarantor or Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

39

--------------------------------------------------------------------------------


 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Parent, Borrower
or any Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer.  Borrower shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the L/C
Issuer, Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

40

--------------------------------------------------------------------------------


 

(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

 

(h)           Letter of Credit Fees.  Borrower shall pay to Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of Required Lenders, while any Event
of Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in any letter agreement between Borrower and Administrative Agent,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day following the last day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04         Prepayments.

 

(a)           Voluntary Prepayments.  Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate

 

41

--------------------------------------------------------------------------------


 

Loans and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by Borrower,
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)           Mandatory Prepayments — Borrowing Base.  If for any reason the
Total Outstandings at any time exceed the lesser of (i) the Aggregate
Commitments then in effect and (ii) the Borrowing Base, Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless after the prepayment in full of the Committed Loans the
Total Outstandings exceed the lesser of (i) the Aggregate Commitments then in
effect, and (ii) the Borrowing Base.

 

2.05         Termination or Reduction of Commitments.  Borrower may, upon notice
to Administrative Agent (which notice may be conditioned on closing of
alternative financing), terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by Administrative Agent not later than 11:00 a.m. five
(5) Business Days (or such shorter period as shall be acceptable to
Administrative Agent) prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess.  Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.  Unless the Aggregate
Commitments are terminated in their entirety, the Aggregate Commitments shall
not be less than $20,000,000.

 

2.06         Repayment of Loans.

 

Borrower shall repay to the Lenders on the Maturity Date the aggregate principal
amount of Committed Loans outstanding on such date.

 

2.07         Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

42

--------------------------------------------------------------------------------


 

(b)           (i)            If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)          Upon the request of Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08         Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

(a)           Unused Fee.  Borrower shall pay to Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
fee equal to the applicable Unused Fee Percentage times the Unused Portion.  The
unused fee shall accrue at all times during the Availability Period, including
at any time during which one or more of the conditions in Article V is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period. 
The unused fee shall be calculated quarterly in arrears, and if there is any
change in the Unused Fee Percentage during any quarter, the actual daily amount
shall be computed and multiplied by the Unused Fee Percentage separately for
each period during such quarter that such Unused Fee Percentage was in effect.

 

(b)           Other Fees.

 

(i)            Borrower shall pay to the Arrangers and Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
any letter agreement between Borrower, Administrative Agent, certain Lenders,
and Arrangers regarding fees  payable with respect to the Obligations.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

43

--------------------------------------------------------------------------------


 

(ii)           Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.09         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which may result in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.  Each determination by Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Administrative Agent, any Lender or
the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.07(b) or under Article IX.  Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

 

2.10         Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

44

--------------------------------------------------------------------------------


 

(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.

 

2.11         Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)           Clawback.

 

(i)            Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans.  If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period.  If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such
Borrowing.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.

 

45

--------------------------------------------------------------------------------


 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due to Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount
due.  In such event, if Borrower has not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of this Article II, and such funds are
not made available to Borrower by Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and to make payments pursuant to Section 11.04(c) are several and not joint. 
The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.12         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Administrative Agent of such fact, and (b) purchase
(for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

 

46

--------------------------------------------------------------------------------


 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to Borrower or any Affiliate thereof (as
to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13         Extension of Maturity Date.

 

(a)           Requests for Extension.  Borrower may, by notice to Administrative
Agent (who shall promptly notify the Lenders) not earlier than ninety (90) days
and not later than sixty (60) days prior to the Initial Maturity Date, request
that each Lender extend such Lender’s Initial Maturity Date for an additional
364 days from the Initial Maturity Date (the “Extended Maturity Date”), and such
requested extension will be granted subject to the satisfaction of the
conditions set forth in clause (b) below.

 

(b)           Conditions to Effectiveness of Extensions.  As a condition
precedent to such extension, (i) Borrower shall deliver to Administrative Agent
a certificate of each Loan Party dated as of the Initial Maturity Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (B) in the case of Borrower,
certifying that, before and after giving effect to such extension, (y) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the Initial
Maturity Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.13, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 7.01, and (z) no Default exists, (ii) Administrative Agent shall have
received, at Borrower’s expense, an Acceptable Borrowing Base Appraisal of each
Borrowing Base Property dated not more than sixty (60) days prior to the Initial
Maturity Date, and (iii) Borrower shall have paid to Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, an
extension fee equal to the Aggregate Commitments times one half of one percent
(0.50%).

 

47

--------------------------------------------------------------------------------


 

2.14         Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to Administrative Agent (which shall promptly notify the Lenders),
Borrower may from time to time, request an increase in the Aggregate Commitments
by an amount (for all such requests) not exceeding $100,000,000; provided that
(i) any such request for an increase shall be in a minimum amount of
$10,000,000, (ii) Borrower may make a maximum of three (3) such requests, and
(iii) no such request may be submitted after the date that is six (6) months
prior to the then applicable Maturity Date.  At the time of sending such notice,
Borrower (in consultation with Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)           Notification by Administrative Agent; Additional Lenders. 
Administrative Agent shall notify Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of Administrative Agent and the
L/C Issuer (which approvals shall not be unreasonably withheld), Borrower may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to
Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, Administrative Agent and Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  Administrative Agent shall promptly notify
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, Borrower shall deliver to Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, (B) no Default exists, and (C) a Borrowing Base Report.  Borrower
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

 

48

--------------------------------------------------------------------------------


 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.12 or 11.01 to the contrary.

 

2.15         Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of Administrative Agent, the L/C Issuer, Borrower
shall deliver to Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).  Should any L/C Obligations
be outstanding during a period that would otherwise qualify as a Permitted
Financial Covenant Non-Compliance Period (other than the existence of such L/C
Obligations), Borrower may immediately Cash Collateralize the then Outstanding
Amount of such L/C Obligations to qualify for a Permitted Financial Covenant
Non-Compliance Period.

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) Administrative Agent, for the benefit of
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c).  If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, Borrower or the relevant Defaulting Lender will, promptly upon
demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 9.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

49

--------------------------------------------------------------------------------


 

2.16         Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by Administrative Agent or requested by the L/C Issuer, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Letter of Credit; fourth, as Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by Administrative Agent;
fifth, if so determined by Administrative Agent and Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
the L/C Issuer against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 5.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

50

--------------------------------------------------------------------------------


 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any unused fee pursuant to Section 2.08(a) for any period during
which that Lender is a Defaulting Lender (and Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) pursuant to Section 2.08(a) and (b) for any period
during which that Lender is a Defaulting Lender (and Borrower shall (A) be
required to pay to the L/C Issuer the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.03, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

 

(b)           Defaulting Lender Cure.  If Borrower, Administrative Agent, and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.17         Collateral and Guaranties.

 

(a)           Collateral.  To secure the full and complete payment and
performance of the Obligations, Borrower and certain Subsidiaries shall enter
into a Pledge Agreement pursuant to which each such entity grants, pledges,
assigns, and creates first priority Liens in favor of Administrative Agent (for
the ratable benefit of Lenders) in 100% of the Pledged Equity.

 

(b)           Guaranties.  Pursuant to the Parent Guaranty, Parent shall
unconditionally guarantee in favor of Administrative Agent and Lenders the full
payment and performance of the Obligations.  Pursuant to the Subsidiary Guaranty
or any joinder thereto substantially in the form attached to the Subsidiary
Guaranty, Parent and Borrower shall cause each Subsidiary to execute a
Subsidiary Guaranty unconditionally guaranteeing in favor of Administrative
Agent and Lenders the full payment and performance of the Obligations, other
than Subsidiaries who are, or whose Affiliates are, subject to any Contractual
Obligation which prohibits such Subsidiary from guaranteeing the Obligations.

 

51

--------------------------------------------------------------------------------


 

(c)           Future Liens and Guaranties.  Promptly upon the designation,
formation, or acquisition of any new Subsidiary of any Company (each new
Subsidiary being referred to herein as the “Additional Assets”), Parent or
Borrower shall (or shall cause the appropriate Subsidiary to) execute and
deliver within 30 days, to Administrative Agent all further instruments and
documents (including, without limitation, Pledge Agreements, all certificates
and instruments representing shares of stock or other equity interests, a
counterpart of the Subsidiary Guaranty, and documents of the types referred to
in clauses 5.01(a)(v) and 5.01(a)(vii) of Section 5.01(a), and upon request,
favorable opinions of counsel to such new Subsidiary (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documents to be delivered), all in form, content and scope reasonably
satisfactory to Administrative Agent), and shall take all further action that
may be necessary or desirable, or that Administrative Agent may reasonably
request, to (a) grant, perfect, and protect Liens in favor of Administrative
Agent for the benefit of Lenders in such Additional Assets, as security for the
Obligations to the extent Liens are required in such assets pursuant to
Section 2.17(a) or (b) to grant a Guarantee of the Obligations to the extent
Guarantees are required for such Obligations pursuant to Section 2.17(b), it
being expressly understood that the granting of such additional security and a
Guaranty for the Obligations is a material inducement to the execution and
delivery of this Agreement by each Lender, and provided that to the extent any
Subsidiary or an Affiliate thereof is subject to any Contractual Obligation
which prohibits the Equity Interests from being pledged to secure the
Obligations or the granting of a Guaranty of the Obligations, no such pledge or
Guarantee shall be required hereunder.  Upon satisfying the terms and conditions
hereof, (i) such Additional Assets shall be included in the “Collateral” for all
purposes under the Loan Documents, and all references to the “Collateral” in the
Loan Documents shall include the Additional Assets and (ii) such new
Subsidiaries shall be included in the definition of “Subsidiary Guarantor” for
all purposes under the Loan Documents, and all references to the “Subsidiary
Guarantor” in the Loan Documents shall include such new Subsidiaries.

 

(d)           Release of Collateral and Guaranties.

 

(i)            Upon any sale, transfer, or disposition of Pledged Equity which
is expressly permitted pursuant to the Loan Documents (or is otherwise
authorized by requisite Lenders), and upon ten (10) Business Days’ (or such
lesser time period agreed to by Administrative Agent in its sole discretion)
prior written request by Borrower (which request must be accompanied by true and
correct copies of (i) all documents of transfer or disposition, including any
contract of sale, and (ii) all requested release instruments), Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of Liens granted to
Administrative Agent for the benefit of Lenders pursuant hereto in such Pledged
Equity and to release the Guaranty executed by such Subsidiary, provided that
the Administrative Agent has received information reasonably acceptable to it
that the Trustee will be releasing the Guarantee of such Subsidiary provided
pursuant to the Indenture.

 

(ii)           Upon the incurrence of any Indebtedness by a Subsidiary Guarantor
which is expressly permitted pursuant to Section 8.03, in the case of any
Borrowing Base Property Owner, or the existence of any Indebtedness by any other
Subsidiary Guarantor, and upon ten (10) Business Days’ (or such lesser time
period agreed to by Administrative Agent in its sole discretion) prior written
request by Borrower, Administrative Agent

 

52

--------------------------------------------------------------------------------


 

shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Guaranty executed
by such Subsidiary or any other Subsidiary and the pledge of the Pledged Equity
issued by such Subsidiary or any other Subsidiary; provided that, (A) the
Indebtedness incurred by the applicable Subsidiary is secured by a Property,
(B) the terms of such Indebtedness expressly prohibit such Subsidiaries from
providing a Guarantee of the Obligations, or the pledge of the Equity Interests
issued by the affected Subsidiaries, as applicable, (C) Borrower has provided to
Administrative Agent true and correct copies of all documents evidencing such
Indebtedness, and (D) the Administrative Agent has received information
reasonably acceptable to it that the Trustee will also be releasing the
Guarantee of such Subsidiary provided pursuant to the Indenture.

 

(iii)          The actions of Administrative Agent under this
Section 2.17(d) are, in addition to the conditions set forth in clauses (i) and
(ii) above, subject to the following:  (i) no such release of Liens or
Guaranties shall be granted if any Default would exist after giving effect
thereto; (ii) Administrative Agent shall not be required to execute any such
document on terms which, in Administrative Agent’s opinion, would expose
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens or Guaranty without recourse or
warranty; (iii) such release shall not in any manner discharge, affect, or
impair any other Obligations or Liens existing or arising under the Loan
Documents, and (iv) in the event that the Pledged Equity or any Guaranty of any
Borrowing Base Property Owner is requested to be released, then Borrower shall
furnish Administrative Agent with evidence that after giving effect to such
requested release, the Outstanding Amount shall not exceed the Borrowing Base.

 

(e)           Notwithstanding the provisions of this Section 2.17, Sunstone
Holdco 1, LLC, Sunstone Holdco 3, LLC, Sunstone Holdco 4, LLC, and Sunstone
Holdco 5, LLC (each a  “Specified Subsidiary”), shall not be required to be a
pledgor under the Pledge Agreement or a Subsidiary Guarantor under the
Subsidiary Guaranty until such time as (i) all Contractual Obligations with
respect to Indebtedness, Management Agreements, Franchise Agreements, and ground
leases binding on such Specified Subsidiary or any Affiliate thereof as of the
date of this Agreement have been terminated and (ii) there exist no Contractual
Obligations entered into by such Specified Subsidiary or any Affiliate thereof
after the date of this Agreement which restrict or could be interpreted to
restrict such Specified Subsidiary or any Affiliate thereof from granting a
Guaranty of the Obligations or a pledge of Equity Interests to secure the
Obligations.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01         Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require Borrower or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by Borrower or
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

53

--------------------------------------------------------------------------------


 

(ii)           If Borrower or Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
Borrower shall, and does hereby, indemnify Administrative Agent, each Lender and
the L/C Issuer, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by
Borrower or Administrative Agent or paid by Administrative Agent, such Lender or
the L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  Borrower shall also, and does hereby,
indemnify Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to Borrower by a Lender or the L/C Issuer (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify Borrower and
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for Borrower or
Administrative Agent) incurred by or asserted against Borrower or Administrative
Agent by any Governmental Authority as a result of the failure by such Lender or
the L/C Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to Borrower or
Administrative

 

54

--------------------------------------------------------------------------------


 

Agent pursuant to subsection (e).  Each Lender and the L/C Issuer hereby
authorizes Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to Administrative
Agent under this clause (ii).  The agreements in this clause (ii) shall survive
the resignation and/or replacement of Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

 

(d)           Evidence of Payments.  Upon request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to Borrower and to Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit Borrower or Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if Borrower is
resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Administrative
Agent executed originals of IRS Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by Borrower or
Administrative Agent as will enable Borrower or Administrative Agent, as the
case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

55

--------------------------------------------------------------------------------


 

(1)           executed originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(2)           executed originals of IRS Form W-8ECI,

 

(3)           executed originals of IRS Form W-8IMY and all required supporting
documentation,

 

(4)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  IRS Form W-8BEN, or

 

(5)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify Borrower and Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
Borrower or Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section, it shall pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrower, upon the request of Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Administrative Agent, such Lender or the L/C Issuer in the event Administrative
Agent, such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

 

56

--------------------------------------------------------------------------------


 

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.03         Inability to Determine Rates.  If Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, Administrative Agent will promptly so notify Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice.  Upon receipt of such notice, Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

57

--------------------------------------------------------------------------------


 

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to Borrower
shall be conclusive absent manifest error.  Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

58

--------------------------------------------------------------------------------


 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided Borrower shall have received
at least ten (10) days’ prior notice (with a copy to Administrative Agent) of
such additional interest from such Lender.  If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.

 

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

59

--------------------------------------------------------------------------------


 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, Borrower may replace such Lender in accordance with Section 11.13.

 

3.07         Survival.  All of Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

 

Article IV.
Borrowing Base

 

4.01         Initial Borrowing Base.  As of the Closing Date, the Borrowing Base
shall consist of the Initial Borrowing Base Properties as set forth on
Schedule 4.01.

 

4.02         Changes in Borrowing Base Calculation.  Each change in the
Borrowing Base shall be effective upon receipt of a new Borrowing Base Report
pursuant to Section 7.02(b); provided that any increase in the Borrowing Base
reflected in such Borrowing Base Report shall not become effective until the
fifth (5th) Business Day following delivery thereof and provided further that
any change in the Borrowing Base as a result of the receipt of a new Acceptable
Borrowing Base Appraisal pursuant to Section 4.07 shall be effective upon the
date that Administrative Agent approves such appraisal, and any change in the
Borrowing Base as a result of the admission of an Acceptable Property into the
Borrowing Base pursuant to Section 4.03 shall be effective upon the date that
such Acceptable Property is admitted into the Borrowing Base.

 

4.03         Requests for Admission into Borrowing Base.  Borrower shall provide
Administrative Agent with a written request for a Property to be admitted into
the Borrowing Base.  Such request shall be accompanied by information regarding
such Property including the following: (a) a general description of such
Property’s location, market, and amenities; (b) a property description;
(c) purchase information (including any contracts of sale and closing
statements); (d) cash flow projections for the next three (3) years and
operating statements for at least the previous three (3) years or since opening
or acquisition if open or acquired less than three (3) years; (e) a property
condition report; (f) the documents and information with respect to such
Property listed in Section 4.11; and (g) such other information reasonably
requested by Administrative Agent as shall be necessary in order for
Administrative Agent and Required Lenders to determine whether such Property is
eligible to be a Borrowing Base Property.

 

60

--------------------------------------------------------------------------------


 

4.04         Eligibility.  In order for a Property to be eligible for inclusion
in the Borrowing Base, such Property shall have characteristics consistent with
the following general guidelines:

 

(a)           all Property Information shall be reasonably acceptable to
Administrative Agent;

 

(b)           no Material Title Defect or Material Property Event with respect
to such Property shall exist;

 

(c)           such Property shall have reasonably satisfactory access to public
utilities;

 

(d)           the admission of such Property into the Borrowing Base shall not
breach any obligation of any Loan Party under any Contractual Obligation;

 

(e)           the Environmental Assessment with respect to such Property shall
not reveal any Material Environmental Event;

 

(f)            such Property shall be an Acceptable Property; and

 

(g)           the structural engineering report with respect to such Property
shall not reveal any material defects.

 

4.05         Approval.

 

(a)           Each Property that meets all of the requirements to be admitted to
the Borrowing Base set forth in this Article IV shall be subject to
Administrative Agent’s and Required Lenders’ approval for admission into the
Borrowing Base.  Notwithstanding the foregoing guidelines, Administrative Agent
and Lenders hereby approve all Initial Borrowing Base Properties (i) as
Acceptable Properties and (ii) for admission into the Borrowing Base; provided
that, Administrative Agent and Lenders must receive and approve the
documentation and other items marked as “Post-Closing Borrowing Base” on
Schedule 5.03 with respect to the Initial Borrowing Base Properties, before any
value will be assigned to the Initial Borrowing Base Properties for purposes of
calculating the Borrowing Base.

 

(b)           Any Property not meeting all of the requirements to be admitted to
the Borrowing Base set forth in this Article IV shall be subject to the approval
of Administrative Agent and the Super Majority Lenders.

 

(c)           Upon receipt by Administrative Agent of the written request for a
Property to be admitted into the Borrowing Base as set forth in Section 4.03,
Administrative Agent shall within five (5) Business Days distribute a copy of
such request to each Lender.  Each Lender will have ten (10) Business Days from
the date of such Lender’s receipt of such request to approve the inclusion of
the proposed Property in the Borrowing Base.  If Administrative Agent does not
receive a response from a Lender regarding its approval of the Property within
such ten (10) Business Day period, the admission of the Property into the
Borrowing Base will be deemed approved by such Lender.  If such Property is
denied admission to the Borrowing Base by the affirmative vote of the Required
Lenders, Borrower may request in writing that Administrative Agent re-submit
such Property for a vote by the Super Majority Lenders as set forth in this
clause (c).

 

61

--------------------------------------------------------------------------------


 

4.06         Notice of Changes in Borrowing Base due to Admission of New
Borrowing Base Properties.  If a Property is admitted into the Borrowing Base
after the date of this Agreement, then Administrative Agent shall notify
Borrower and Lenders in writing of any changes to the Borrowing Base as a result
of the admission of such Property into the Borrowing Base.

 

4.07         Appraisals of Borrowing Base Properties.

 

(a)           Administrative Agent or Required Lenders will be entitled to
obtain, at Borrower’s expense, once during each twelve (12) month period, an
Acceptable Borrowing Base Appraisal of each Borrowing Base Property or any part
thereof; provided that, in addition to the foregoing, Administrative Agent will
be entitled to obtain additional Acceptable Borrowing Base Appraisals of any
Borrowing Base Property or any part thereof if (i) a Default has occurred and is
continuing; (ii) an Exclusion Event has occurred and is continuing; or (iii) an
appraisal is required under applicable Law.  Notwithstanding the foregoing,
Administrative Agent shall, upon its reasonable belief that a Material Property
Event has occurred with respect to a Borrowing Base Property, or is likely to
occur, be entitled to obtain from time to time, at its own expense, an
Acceptable Borrowing Base Appraisal for such Borrowing Base Property.

 

(b)           Borrower may at its option request that Administrative Agent
obtain, at Borrower’s expense, an Acceptable Borrowing Base Appraisal of any
Borrowing Base Property or any part thereof, and Administrative Agent shall
notify Borrower and Lenders in writing of any changes to the Borrowing Base as a
result of the receipt of such Acceptable Borrowing Base Appraisal.

 

4.08         Release of Borrowing Base Property.  Upon the written request of
Borrower and so long as no Default would exist after giving effect to any
requested release, Administrative Agent shall release a Borrowing Base Property
from the Borrowing Base, and shall release the pledge of the Pledged Equity in
the applicable Borrowing Base Property Owner and the Guaranty by the applicable
Borrowing Base Property Owner; provided that (a) Administrative Agent shall have
no obligation to release any such Borrowing Base Property or the pledge of the
Pledged Equity of the Borrowing Base Property Owner without a Borrowing Base
Report setting forth in reasonable detail the calculations required to establish
the amount of the Borrowing Base without such Borrowing Base Property and a
Compliance Certificate setting forth in reasonable detail the calculations
required to show that the Loan Parties are in compliance with the terms of this
Agreement without the inclusion of such Borrowing Base Property in the
calculation of the Borrowing Base, in each case as of the day of such release
and after giving effect to any such release and/or any Borrowing Base additions,
(b) if the Borrowing Base Property has been Disposed of pursuant to a Permitted
Disposition, Borrower shall have prepaid the amounts, if any, required by
Section 2.04(b), and (c) Quincy Marriott, Newport Fairmont, and Newport Hyatt
may only be released from the Borrowing Base under this Section 4.08 (i) with
the approval of Administrative Agent and Super Majority Lenders and
(ii) pursuant to (x) a Disposition to a third-party, non-Affiliate purchaser or
(y) a substitution of such Property being released with an Acceptable Property,
approved for admission to the Borrowing Base as set forth in this Article IV.

 

4.09         Exclusion Events.  Each of the following events shall be an
“Exclusion Event” with respect to a Borrowing Base Property:

 

(a)           any Borrowing Base Property suffers a Material Environmental Event
after the date of this Agreement (without regard to whether such Material
Environmental Event constitutes a Default or Event of Default under this
Agreement);

 

62

--------------------------------------------------------------------------------


 

(b)           a Material Property Event has occurred with respect to any
Borrowing Base Property after the date such Property was admitted into the
Borrowing Base (or in the case of a Casualty, in respect of such Borrowing Base
Property, is reasonably likely to become a Material Property Event) and such
Material Property Event continues for thirty (30) days; provided that Borrower
shall have the right to a ten (10) Business Day extension to remedy any
continuing situation so long as such Material Property Effect can be remedied
and such Loan Party has been and continues to diligently pursue such remedy;

 

(c)           a Lien securing claims in excess of $2,000,000 for the performance
of work or the supply of materials which is established against a Borrowing Base
Property, or any stop notice served on the owner of such Borrowing Base
Property, Administrative Agent or a Lender, remains unsatisfied or unbonded for
a period of thirty (30) days after the date of filing or service;

 

(d)           any PIP reflecting any condition requiring corrective action shall
be received by any Loan Party with respect to any Borrowing Base Property, and
such condition remains uncured beyond the period allowed for cure stated in such
PIP, or as otherwise agreed to in writing by the Franchisor or Manager, as
applicable, with respect to such PIP;

 

(e)           such Borrowing Base Property is abandoned;

 

(f)            such Borrowing Base Property is so demolished, destroyed or
damaged that, in the reasonable opinion of Administrative Agent, it cannot be
restored or rebuilt with available funds to a profitable condition within a
reasonable period of time and in any event, prior to the Maturity Date or in
such manner as would result or does result in the termination of any Franchise
Agreement, Management Agreement, or License Agreement applicable to such
Borrowing Base Property; and

 

(g)           any Condemnation which (i) would result in the blockage or
substantial impairment of access or utility service to the Improvements with
respect to such Borrowing Base Property, (ii) would cause such Borrowing Base
Property to fail to comply with any Law, or (iii) is reasonably likely to result
in a Material Property Event.

 

After the occurrence of any Exclusion Event, Administrative Agent shall promptly
notify Lenders and  Borrower (the “Exclusion Notice”) that, effective five
(5) Business Days after the giving of such notice and for so long as such
circumstance exists, such Property shall no longer be considered a Borrowing
Base Property for purposes of determining the Borrowing Base. Borrowing Base
Properties which have been subject to an Exclusion Event may be released from
the Borrowing Base by Borrower; provided that such release shall be subject to
the conditions for release set forth in Section 4.08 above.

 

If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article IV.  Any Property that is excluded from
the Borrowing Base pursuant to this Section 4.09 may subsequently be reinstated
as a Borrowing Base Property, even if an Exclusion Event exists, upon such terms
and conditions as Administrative Agent and Super Majority Lenders may approve.

 

63

--------------------------------------------------------------------------------


 

4.10         Guaranties.  Pursuant to the Subsidiary Guaranties, each Borrowing
Base Property Owner shall unconditionally guarantee in favor of Administrative
Agent for the benefit of the Lenders the full payment and performance of the
Obligations.

 

4.11         Documentation Required with Respect to Borrowing Base Properties. 
Borrower shall deliver, or shall cause the applicable Subsidiary to deliver
(unless Administrative Agent is independently obtaining any item described
below, in which case Borrower agrees to cooperate with Administrative Agent in
obtaining such item, all at the expense of Borrower) each of the following with
respect to each Property to be admitted to the Borrowing Base, including the
Initial Base Borrowing Properties (the “Property Information”):

 

(a)           unless otherwise agreed or approved by Administrative Agent,
(i) two (2) hard copy prints or, if agreed by Administrative Agent, a legible
electronic copy satisfactory to Administrative Agent, of either (1) a current
as-built survey of each Borrowing Base Property and Improvements thereon, or
(2) a non-current survey accompanied by an affidavit of the owner of the
Borrowing Base Property satisfactory to Administrative Agent and the Title
Company to the effect that the Property and Improvements depicted in the survey
are the same as exist on the ground as of the current date of the affidavit, and
all as is otherwise satisfactory to Administrative Agent and the Title Company;
and (ii) a flood insurance policy in an amount required by Administrative Agent,
but in no event less than the amount sufficient to meet the requirements of
applicable law and the Flood Disaster Protection Act of 1973, or evidence
satisfactory to Administrative Agent that such Property is not located in a
flood hazard area;

 

(b)           unless otherwise agreed or approved by Administrative Agent, true
and correct copies of all existing Plans with respect to such Property within
the possession or control of the Loan Parties (including the site plan)
requested by Administrative Agent, together with evidence satisfactory to
Administrative Agent that the same comply in all material respects to applicable
requirements of Governmental Authorities;

 

(c)           (i) true and correct copies of each Material Lease and any
Guarantees thereof, and (ii) estoppel certificates and subordination and
attornment agreements (including nondisturbance agreements if and to the extent
agreed by Administrative Agent in its discretion), with respect to each Material
Lease, in form and content satisfactory to Administrative Agent, from the
tenants and subtenants as Administrative Agent may require;

 

(d)           solely with respect to property located in an earthquake zone, an
engineering report or structural inspection report for such Property that is
(i) prepared by an engineering firm reasonably acceptable to the Administrative
Agent, (ii) if requested by the Administrative Agent, addressed to the
Administrative Agent, (iii) not more than 12 months old and (iv) otherwise in
form and substance acceptable to the Administrative Agent;

 

(e)           an Environmental Assessment of such Property, made within ninety
(90) days prior to the date such Property is admitted to the Borrowing Base,
showing that such Property is in compliance with Environmental Laws, and such
additional evidence as may be required by Administrative Agent (all reports,
drafts of reports, and recommendations, whether written or oral, from such
engineering firm shall be made available and communicated to Administrative
Agent);

 

64

--------------------------------------------------------------------------------


 

(f)            (i) evidence that such Property has fully adequate direct and
free access to one or more public streets, dedicated to public use, fully
installed and accepted by the appropriate Governmental Authority, that all fees,
costs and expenses of the installation and acceptance thereof have been paid in
full, and that there are no restrictions on the use and enjoyment of such
streets which would adversely affect such Property; (ii) evidence that all
applicable zoning ordinances, restrictive covenants, and Laws affecting such
Property (A) permit the use for which such Property is intended and (B) have
been or will be complied with without the existence of any variance,
non-complying use, nonconforming use (other than a legally non-conforming use)
or other special exception or if a variance, permit or special exception is
required, such has been obtained and remains in full force and effect;
(iii) evidence that such Property and all Improvements comply and will comply
with all Laws regarding subdivision and platting and would so comply if such
Property and the Improvements thereon were conveyed as a separate parcel; and
(iv) evidence of compliance by Borrower or the applicable Loan Party and such
Property, and any proposed construction, use and occupancy of the Improvements,
with such other applicable Laws as Administrative Agent may request, including
all Laws regarding access and facilities for handicapped or disabled persons
including, without limitation and to the extent applicable, The Federal
Architectural Barriers Act (42 U.S.C. § 4151 et seq.), The Fair Housing
Amendments Act of 1988 (42 U.S.C. § 3601 et seq.), The Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), The Rehabilitation Act of
1973 (29 U.S.C. § 794), and any applicable state requirements;

 

(g)           evidence (i) of the identity of all taxing authorities and utility
districts (or similar authorities) currently exercising ad valorem or real
property taxing or assessment jurisdiction over such Property or any portion
thereof; (ii) that all taxes, standby fees and any other similar charges due and
payable have been paid, including copies of receipts or statements marked “paid”
by the appropriate authority; and (iii) that such Property is a separate tax lot
or lots with separate assessment or assessments of such Property and
Improvements, independent of any other Property or improvements and, to the
extent such Property is subject to any subdivision ordinance or Law, that such
Property is a separate legally subdivided parcel;

 

(h)           a Title Insurance Commitment from the Title Company (neither
Parent nor Borrower nor their respective counsel shall have any interest, direct
or indirect, in the Title Company or its agent);

 

(i)            (i) evidence that, except for Permitted Liens, no contractor’s,
supplier’s, mechanic’s or materialman’s Lien claim or notice, lis pendens,
judgment, or other claim or encumbrance against such Property has been filed for
record in the county where such Property is located or in any other public
record which by Law provides notice of claims or encumbrances regarding such
Property; (ii) a certificate or certificates of a reporting service acceptable
to Administrative Agent, reflecting the results of searches made not earlier
than forty-five (45) days prior to the date such Property is admitted to the
Borrowing Base, (A) of the central and local Uniform Commercial Code records,
showing, except for Permitted Liens, and Liens for taxes not yet due and
payable, no filings against any of the Collateral or against Borrower or the
applicable Loan Party related to the Property otherwise, except as consented to
by Administrative Agent; and (B) if required by Administrative Agent, of the
appropriate judgment and tax Lien records, showing no outstanding judgment or
tax Lien against Borrower or the applicable Loan Party;

 

(j)            an Acceptable Borrowing Base Appraisal of such Property;

 

(k)           to the extent reasonably deemed necessary by Administrative Agent,
an executed REA estoppel letter from each party to any REA for such Property;

 

65

--------------------------------------------------------------------------------


 

(l)            a true, correct, and complete copy of each Management Agreement,
and to the extent required by Administrative Agent in its discretion, estoppel
letters, consents, comfort letters, or other confirming agreements ;

 

(m)          a true, correct, and complete copy of each Franchise Agreement and
each License Agreement, and to the extent required by Administrative Agent in
its discretion, estoppel letters, consents, comfort letters, or other confirming
agreements;

 

(n)           if such Property is held pursuant to an Acceptable Ground Lease,
(i) true and correct copies of such Acceptable Ground Lease and any Guarantees
thereof; (ii) to the extent required by Administrative Agent in its discretion,
estoppel certificates executed by the lessor under such Acceptable Ground Lease,
in form and content satisfactory to Administrative Agent; and (iii) evidence of
Borrower’s or the applicable Loan Party’s compliance with such Acceptable Ground
Lease;

 

(o)           evidence of the insurance required pursuant to Section 7.07;

 

(p)           operating statements (which shall be audited, to the extent
available) with respect to such Property for each of the two (2) fiscal years
(to the extent available) and capital expenditure history for the three
(3) fiscal years immediately preceding, pro-forma operating statements or
operating budgets and capital expenditure budgets, all of which are acceptable
to Administrative Agent; and

 

(q)           such other assurances, certificates, documents, consents, or
opinions as Administrative Agent reasonably may require.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01         Conditions to Closing.  The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:

 

(a)           Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement, the Guaranties, and the
Security Documents, sufficient in number for distribution to Administrative
Agent, each Lender and Borrower;

 

(ii)           a Note executed by Borrower in favor of each Lender that has
requested a Note at least two Business Days prior to the Closing Date;

 

(iii)          Pledge Agreements executed by Borrower and Subsidiary Guarantors,
as debtor, and delivered to Administrative Agent, as secured party for the
ratable benefit of Lenders, granting and creating Liens in favor of Lenders in
and to 100% of the issued and outstanding Pledged Equity of Subsidiary
Guarantors, owned by such pledgor, together with (i) one or more financing
statements, in favor of Administrative Agent, as secured party on behalf of
Lenders, covering all such Pledged Equity, and (ii) delivery to Administrative
Agent of all certificated Pledged Equity, together with executed blank stock
powers for each certificate delivered, all in form acceptable to Administrative
Agent;

 

66

--------------------------------------------------------------------------------


 

(iv)          To the extent requested by Administrative Agent, Lien searches in
the name of each Loan Party, and any other name(s) as Administrative Agent may
deem appropriate in such Loan Party’s jurisdiction of formation and each state
or jurisdiction where such Loan Party maintains an office or has real property,
showing no financing statements or other Lien instruments of record except for
Permitted Liens or Liens being released on the Closing Date;

 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

 

(vi)          such documents and certifications as Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vii)         favorable opinions of (A) Latham & Watkins, LLP, counsel to the
Loan Parties, (B) in-house counsel to the Loan Parties, and (C) Maryland counsel
to Parent, each addressed to Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as Required Lenders may reasonably request;

 

(viii)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or to the extent such consents,
licenses and approvals are permitted to be delivered after the date hereof
pursuant to Section 5.03 or (B) stating that no such consents, licenses or
approvals are so required;

 

(ix)           a certificate signed by a Responsible Officer of Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(x)            a duly completed Borrowing Base Report and Compliance Certificate
as of the last day of the fiscal quarter of Borrower ended on June 30, 2010,
signed by a Responsible Officer of Borrower;

 

67

--------------------------------------------------------------------------------


 

(xi)           the Property Information required pursuant to Section 4.11 with
respect to each of the Initial Borrowing Base Properties;

 

(xii)          evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect; and

 

(xiii)         such other assurances, certificates, documents, consents or
opinions as Administrative Agent, the L/C Issuer, or Required Lenders reasonably
may require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by Administrative Agent, Borrower shall have paid
all fees, charges and disbursements of counsel to Administrative Agent (directly
to such counsel if requested by Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between Borrower and Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 5.02, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)           After giving effect to the Credit Extension, the Total
Outstandings shall not exceed the Borrowing Base.

 

68

--------------------------------------------------------------------------------


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

5.03         Post Closing Items.  Each Lender hereby waives receipt of the items
listed on Schedule 5.03 (the “Post-Closing Items”) as a condition precedent to
the effectiveness of this Agreement; provided that, notwithstanding Lenders’
waiver of the Post-Closing Items as a condition precedent to the effectiveness
of this Agreement, Borrower acknowledges and agrees that (a) if Borrower fails
to provide to Administrative Agent any Post Closing Item marked as “Post-Closing
Required” on Schedule 5.03, in form and substance acceptable to Administrative
Agent, on or before the close of business on the date set forth opposite such
Post Closing Item on Schedule 5.03, then an Event of Default shall exist under
this Agreement, (b) Borrower shall, from the date of this Agreement through
January 31, 2011, exercise commercially reasonable efforts to provide to
Administrative Agent any Post Closing Item marked as “Post-Closing Commercially
Reasonable Efforts” on Schedule 5.03, in form and substance acceptable to
Administrative Agent, and (c) until Borrower shall provide to Administrative
Agent each Post Closing Item marked as “Post-Closing Borrowing Base” on Schedule
5.03 with respect to any Initial Borrowing Base Property, in form and substance
acceptable to Administrative Agent, such Initial Borrowing Base Property shall
not be included in the calculation of the Borrowing Base.

 

Article VI.
Representations and Warranties

 

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

 

6.01         Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clause (b) or clause
(c) to the extent that the same could not reasonably be expected to have a
Material Adverse Effect.

 

6.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document; except to
the extent that the same could not reasonably be expected to have a Material
Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

6.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

6.05         Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Companies as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Companies as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated and consolidating balance sheet of the
Companies dated June 30, 2010, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Companies as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

6.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Parent or Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Company or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

6.07         No Default.  No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

6.08         Ownership of Property; Liens.  Each Company has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of each Loan Party
is subject to no Liens, other than Permitted Liens.

 

70

--------------------------------------------------------------------------------


 

6.09         Environmental Compliance.

 

(a)           The Companies conduct in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof Parent
and Borrower have reasonably concluded that, with respect to the Borrower, the
Borrowing Base Properties, and the Borrowing Base Property Owners, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)           After due inquiry and investigation in accordance with good
commercial or customary practices to determine whether contamination is present
on any Borrowing Base Property, or elsewhere as a result of the off-site
disposal of Hazardous Materials by the Loan Parties in connection with any
Borrowing Base Property, without regard to whether Administrative Agent or any
Lender has or hereafter obtains any knowledge or report of the environmental
condition of such Borrowing Base Property, except as may be indicated in the
environmental assessment reports delivered to Administrative Agent in connection
with its due diligence investigations in connection with this Agreement (the
“Environmental Reports”): (i) during the period of any Loan Party’s ownership of
each of the Borrowing Base Properties, except in the ordinary course of business
of operating each of the Borrower Base Properties as a hotel, such Borrowing
Base Property has not been used for landfill, dumping, or other waste disposal
activities or operations, for generation, storage, use, sale, treatment,
processing, recycling, or disposal of any Hazardous Material, for underground or
aboveground storage tanks, or for any other use that could reasonably be
expected to cause a Material Property Event, and to each Company’s actual
knowledge, no such use on any adjacent property occurred at any time prior to
the date hereof which could reasonably be expected to cause a Material Property
Event; (ii) to the best of each Company’s knowledge, except as otherwise
disclosed to Administrative Agent in writing, there is no Hazardous Material,
storage tank (or similar vessel) whether underground or otherwise, sump or well
currently on any Borrowing Base Property which could reasonably be expected to
cause a Material Property Event; (iii) except as could not reasonably be
expected to cause a Material Property Event, no Company has received any written
notice of, or has any knowledge of, any Environmental Claim or any completed,
pending, proposed or threatened investigation or inquiry concerning the presence
or release of any Hazardous Material on any Borrowing Base Property or to its
actual knowledge on any adjacent property or concerning whether any condition,
use or activity on any Borrowing Base Property or any adjacent property is in
violation of any Environmental Law; (iv) except as could not reasonably be
expected to cause a Material Property Event, the present conditions, uses, and
activities on each Borrowing Base Property do not violate any Environmental Law
and the use of any Borrowing Base Property which any Company (and each tenant
and subtenant) makes and intends to make of any Borrowing Base Property complies
and will comply with all applicable Environmental Laws; (v) no Borrowing Base
Property appears on the National Priorities List, any federal or state
“superfund” or “superlien” list, or any other list or database of properties
maintained by any local, state, or federal agency or department showing
properties which are known to contain or which are suspected of containing a
Hazardous Material; (vi) no Company has ever applied for and been denied
environmental impairment liability insurance coverage relating to any Borrowing
Base Property; and (vii) no Company has, nor, to any Company’s knowledge, have
any tenants or subtenants, been denied any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Borrowing Base Property by
reason of any Environmental Law.

 

71

--------------------------------------------------------------------------------


 

Even though a Loan Party may have provided Administrative Agent with an
Environmental Assessment or other environmental report together with other
relevant information regarding the environmental condition of the Borrowing Base
Properties, Borrower acknowledges and agrees that Administrative Agent is not
accepting any Property as a Borrowing Base Property based solely on that
assessment, report, or information.  Rather Administrative Agent has relied on
the assessments, reports, and representations and warranties of Borrower in this
Agreement, and Administrative Agent is not waiving any of its rights and
remedies in the environmental provisions of this Agreement or any other Loan
Document.

 

6.10         Insurance.  The properties of the Companies are insured with
financially sound and reputable insurance companies not Affiliates of any
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Companies operates.

 

6.11         Taxes.  The Companies have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Company that would, if made, have a Material Adverse
Effect.  No Company is party to any tax sharing agreement that would reasonably
be expected to have a Material Adverse Effect.

 

6.12         ERISA Compliance.

 

(a)           Except as would not reasonably be expected to have a Material
Adverse Effect: (i) each Benefit Plan and each Pension Plan is in compliance in
all respects with the applicable provisions of ERISA, the Code and other Federal
or state laws, and (ii) Parent and Borrower and to the knowledge of Parent and
Borrower, each ERISA Affiliate have made all required contributions to each
Pension Plan and each Multiemployer Plan (if any), and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made by Parent, Borrower or, to the knowledge
of Parent or Borrower, any ERISA Affiliate, with respect to any Pension Plan. 
Each Benefit Plan and each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or is entitled to rely on a favorable opinion letter, in either
case, to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS.

 

(b)           There are no pending or, to the best knowledge of Parent and
Borrower, threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Benefit Plan or Pension Plan that  could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules by
Parent or Borrower or, to the knowledge of Parent and Borrower, by any other
party, with respect to any Benefit Plan, Pension Plan or Multi-Employer Plan, in
any case, that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)           Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) No ERISA Event has occurred, and neither Parent nor Borrower
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event

 

72

--------------------------------------------------------------------------------


 

with respect to any Pension Plan; (ii) Parent and Borrower and, to the knowledge
of Parent and Borrower, each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither Parent nor
Borrower knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither Parent nor Borrower
nor, to the knowledge of Parent or Borrower, any ERISA Affiliate, has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither Parent
nor Borrower nor, to the knowledge of Parent or Borrower, any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

6.13         Subsidiaries; Equity Interests.  Parent and Borrower have no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 6.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 6.13 free and clear
of all Liens.  Neither Parent nor Borrower has any equity investments in any
other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 6.13.

 

6.14         Margin Regulations; Investment Company Act.

 

(a)           Neither Parent nor Borrower is engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)           None of Parent, Borrower, any Person Controlling Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

6.15         Disclosure.  There is no material fact or condition relating to the
Loan Documents or the financial condition, business, or property of any Company
which would reasonably be expected to result in a Material Adverse Effect and
which has not been related, in writing, to Administrative Agent.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Company to Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) which taken as a whole, contained, at the time of its delivery, any
material misstatement of fact or omitted to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projections,
estimates and other forward looking information, Parent and Borrower represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

6.16         Compliance with Laws.  Each Company is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

6.17         Taxpayer Identification Number.  Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 11.02.

 

6.18         Intellectual Property; Licenses, Etc.  Parent, Borrower and their
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except those which could not reasonably be expected
to have a Material Adverse Effect.  To the best knowledge of Parent and
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Borrower or any Subsidiary materially infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

6.19         Damages/Condemnation/Zoning.  With respect to each Borrowing Base
Property, the Improvements have not been damaged (ordinary wear and tear
excepted) and not repaired and are not the subject of any pending or, to any
Loan Party’s knowledge, threatened Condemnation or adverse zoning proceeding,
except as could not reasonably be expected to cause a Material Property Event.

 

6.20         Representations Concerning Leases.  A true and correct copy of each
Material Lease, and each Guarantee thereof (if any), affecting any part of the
Borrowing Base Properties has been delivered to Administrative Agent and no such
Material Lease or Guarantee contains any option to purchase all or any portion
of any Borrowing Base Property or any interest therein or contains any right of
first refusal relating to any sale of any Borrowing Base Property or any portion
thereof or interest therein.

 

6.21         Ground Lease Representations.

 

(a)           The Loan Parties have delivered true and correct copies each
Acceptable Ground Lease as required by Section 4.11(n).

 

(b)           Each Acceptable Ground Lease relating to a Borrowing Base Property
is in full force and effect.

 

(c)           To each Loan Party’s knowledge, (i) there are no defaults or
terminating events under any Acceptable Ground Lease relating to a Borrowing
Base Property by any Loan Party or any ground lessor thereunder, and (ii) no
event has occurred which but for the passage of time, or notice, or both would
constitute a default or terminating event under any Acceptable Ground Lease
relating to a Borrowing Base Property except for such defaults or terminating
events specifically disclosed to Administrative Agent in writing.

 

(d)           All rents, additional rents, and other sums due and payable under
each Acceptable Ground Lease relating to a Borrowing Base Property have been
paid in full.

 

(e)           No Loan Party nor the ground lessor under any Acceptable Ground
Lease relating to a Borrowing Base Property has commenced any action or given or
received any notice for the purpose of terminating such Acceptable Ground Lease.

 

74

--------------------------------------------------------------------------------


 

(f)            Each Loan Party’s interest in each Acceptable Ground Lease
relating to a Borrowing Base Property is not subject to any Liens or
encumbrances other than the ground lessor’s related fee interest, Permitted
Liens, Material Title Defects and other items shown on the Title Insurance
Commitments which the Administrative Agent has accepted, and Liens for taxes not
yet due and payable.

 

6.22         Material Agreements.  There exists no default under any contracts
material to the business of any Loan Party that could reasonably be expected to
have a Material Adverse Effect.

 

6.23         Labor Matters.  There are no actual or threatened strikes, labor
disputes, slow downs, walkouts, or other concerted interruptions of operations
by the employees of any Loan Party that could have a Material Adverse Effect. 
Hours worked by and payment made to employees of each Loan Party have not been
in violation of the Fair Labor Standards Act or any other Laws, other than any
such violations which could not, individually or collectively, have a Material
Adverse Effect.  All payments due from any Loan Party on account of employee
health and welfare insurance have been paid or accrued as a liability on its
books, other than any such non-payment which could not, individually or
collectively, have a Material Adverse Effect.

 

6.24         Reciprocal Agreements.

 

(a)           No Loan Party is currently in default in any respect (nor has any
notice been given or received with respect to an alleged or current default)
under any of the terms and conditions of any REA, and each REA remains
unmodified and in full force and effect, in each case, except where such failure
could not reasonably be expected to cause a Material Property Event.

 

(b)           All sums due and owing by any Loan Party to the other parties to
each REA (or by the other parties to each REA to such Loan Party) pursuant to
the terms of such REA, have been paid, are current, and no lien has attached on
the applicable Borrowing Base Property (or threat thereof been made) for failure
to pay any of the foregoing except, in each case, where such failure could not
reasonably be expected to cause a Material Property Event.

 

6.25         Management Agreements.  Each Management Agreement is described in
Schedule 6.25, as such schedule may be updated from time to time by Borrower. To
the best of each Loan Party’s knowledge, each Management Agreement is in full
force and effect and there is no default or terminating event thereunder by any
party thereto and, no event has occurred that, with the passage of time and/or
the giving of notice would constitute a default or terminating event thereunder
except for: (a) such defaults or terminating events specifically disclosed to
Administrative Agent in writing, (b) those which could not reasonably be
expected to cause a Material Property Event, and (c) in the case of any default
by any Manager under any Management Agreement, a replacement Qualified Manager
has entered into a Management Agreement to replace the defaulting Manager within
ninety (90) days following such default. No management fees under any Management
Agreement are accrued and unpaid except as provided or permitted under the
express terms of such Management Agreement.

 

6.26         Franchise Agreements; License Agreements.  To the best of each Loan
Party’s knowledge, each Franchise Agreement and each License Agreement is in
full force and effect and there is no default or terminating event thereunder by
any party thereto and, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default or terminating event
thereunder except for: (a)  such defaults or terminating events specifically
disclosed to Administrative Agent in writing, and (b) those which could not
reasonably be expected to cause a Material Property Event, and (c) in the case
of any default by any Franchisor under any Franchise Agreement, a replacement
Qualified

 

75

--------------------------------------------------------------------------------


 

Franchisor has entered into a Franchise Agreement to replace the defaulting
Franchisor within the ninety (90) days following such default.  As of the date
hereof, no unpaid fees are due and payable under any Franchise Agreement or any
License Agreement, including, without limitation, any license fees, franchise
fees, reservation fees, and royalties except as provided or permitted under the
express terms of such Franchise Agreement or License Agreement.  Each Franchise
Agreement is set forth in Section (a) of Schedule 6.26 and each License
Agreement is set forth in Section (b) of Schedule 6.26, as such Schedule may be
updated from time to time by Borrower.

 

6.27         Certificate of Occupancy; Licenses.  All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of
each Borrowing Base Property by any Loan Party as a hotel for its current uses
and amenities (collectively, the “Licenses”), have been obtained and are in full
force and effect and are not subject to revocation, suspension or forfeiture, in
each case except to the extent it would not reasonably be expected to create a
Material Property Event.  Borrowers shall keep and maintain all Licenses
necessary for the operation of each Collateral Property as a hotel for its other
uses and amenities.  Each Borrowing Base Property is used exclusively for hotel
purposes and other appurtenant and related uses including but not limited to
restaurants and lounges, and such use is in conformity with the certificate of
occupancy issued for such Borrowing Base Property, in each case except to the
extent it would not reasonably be expected to create a Material Property Event.

 

6.28         Solvency.  No Loan Party (a) has entered into the transaction or
executed this Agreement or any other Loan Document with the actual intent to
hinder, delay or defraud any creditor and (b) has not received reasonably
equivalent value in exchange for its obligations under the Loan documents. 
After giving effect to any Credit Extension, the fair saleable value of each
Loan Party’s assets exceeds and will, immediately following the making of any
such Credit Extension, exceed such Loan Party’s total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities.  No Loan
Party’s assets constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted, nor will its assets constitute
unreasonably small capital immediately following the making of any Credit
Extension.  No Loan Party intends to incur debt and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by such Loan Party and the amounts to be payable on or in
respect of obligations of such Loan Party).

 

6.29         REIT Status of Parent.  Commencing with its taxable year ending
December 31 2004, Parent has been organized and operated in conformity with the
requirements for qualification as a REIT.

 

6.30         Operating Leases.

 

(a)           (i) Each Operating Lease is in full force and effect and has not
been modified or amended in any manner whatsoever, (ii) there are no defaults
under any Operating Lease by any party thereunder, and no event has occurred
which but for the passage of time, or notice, or both would constitute a default
under such Operating Lease, (iii) all rents, additional rents and other sums due
and payable under each Operating Lease have been paid in full, and (iv) neither
the Operating Lessee nor the applicable lessor under each Operating Lease has
commenced any action or given or received any notice for the purpose of
terminating such Operating Lease;

 

(b)           The applicable interests of the Operating Lessee and the
applicable Borrowing Base Property Owners in the Operating Leases are not
subject to any Liens (other than Permitted Liens);

 

(c)           The Operating Leases do not impose restrictions on subletting; and

 

76

--------------------------------------------------------------------------------


 

(d)           Each Operating Lease is set forth on Schedule 6.30.

 

6.31         PIPs.  Each Loan Party has responded to and either cured, or is
diligently seeking a cure within the applicable cure period, of all action items
listed in any PIP with respect to any Borrowing Base Property, or compliance
therewith has been waived.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Parent and Borrower shall, and shall (except
in the case of the covenants set forth in Sections 7.01, 7.02, and 7.03) cause
each Company to:

 

7.01         Financial Statements.  Deliver to Administrative Agent, in form and
detail satisfactory to Administrative Agent and Required Lenders:

 

(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Parent (commencing with the fiscal year
ended December 31, 2010), or, if earlier, fifteen (15) days after the date
required to file with the SEC, a consolidated balance sheet of the Companies as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young or such
other independent certified public accountant of nationally recognized standing
reasonably acceptable to Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Parent, or, if earlier, five (5) days after the date required to file with the
SEC, a consolidated balance sheet of the Companies as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of Parent’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of Parent’s fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Reporting Officer
of Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Companies in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(c)           as soon as available, but in any event at least fifteen (15) days
before the end of each fiscal year of Parent, forecasts prepared by management
of Parent, in form satisfactory to Administrative Agent and Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Companies on a monthly basis for the immediately following fiscal
year (including the fiscal year in which the Maturity Date occurs); and

 

77

--------------------------------------------------------------------------------


 

(d)           (i) as soon as reasonably practicable, but in any event at least
fifteen (15) days before the end of each fiscal year of Parent, a capital and
operating budget for each Borrowing Base Property; and (ii) as soon as
reasonably practicable but in any event within thirty (30) days after the end of
each fiscal quarter, a statement of all income and expenses in connection with
each Borrowing Base Property, including a comparison to the budget, each
certified in writing as true and correct by Responsible Officer of Parent.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), Parent and Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Parent and Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

 

7.02         Certificates; Other Information.  Deliver to Administrative Agent,
in form and detail satisfactory to Administrative Agent and Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by a Reporting Officer of Borrower (which delivery may, unless
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Borrowing Base Report
signed by a Reporting Officer of Borrower (which delivery may, unless
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

 

(c)           promptly after any request by Administrative Agent, copies of any
detailed audit reports, material management letters or material recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Parent by independent accountants in connection with the accounts
or books of any Company, or any audit of any of them;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto;

 

(e)           promptly, and in any event within ten (10) Business Days upon
reasonable request by Administrative Agent, but no more often than once each
fiscal quarter, information concerning the Borrowing Base Properties, including,
without limitation, operating statements, capital expenditure budgets, copies of
leases, copies of existing Environmental Assessments, and copies of existing
property inspection reports;

 

(f)            promptly after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(g)           promptly after receipt thereof by any Loan Party, copies of any
final and binding PIPs relating to any Borrowing Base Property;

 

78

--------------------------------------------------------------------------------


 

(h)           a calculation of the Liquidity Condition (i) as of the end of each
fiscal quarter through and including the fiscal quarter ending immediately
preceding the Reporting Date, concurrently with the delivery of each Compliance
Certificate as set forth in clause (a) above, and (ii) after the Reporting Date,
as of the last day of each calendar month commencing with the month ending
immediately following the Reporting Date through and including the Exchangeable
Senior Note Payment Date, to be delivered by the 30th day after the end of each
such month;  and

 

(i)            promptly, such additional information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as Administrative Agent may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender upon its request to
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents. 
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arrangers
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

7.03         Notices.  Promptly notify Administrative Agent:

 

(a)           of the occurrence of any Default;

 

79

--------------------------------------------------------------------------------


 

(b)           of (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Company; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Company and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Company, including pursuant to any
applicable Environmental Laws, in each case which could reasonably be expected
to result in a Material Adverse Effect;

 

(c)           of the occurrence of any ERISA Event or the amendment of a
Multiemployer Plan that is treated as a termination under ERISA Section 4041A;

 

(d)           of any litigation, arbitration or governmental investigation or
proceeding instituted or threatened against a Borrowing Base Property, and any
material development therein which, if determined adversely to the Loan Parties,
could reasonably be expected to become a Material Property Event;

 

(e)           of any actual or threatened Condemnation of any material portion
of a Borrowing Base Property, any negotiations with respect to any such taking,
or any loss of or substantial damage to any Borrowing Base Property, together
with copies of any and all papers served in connection with such proceedings;

 

(f)            of any notice received by any Company with respect to the
cancellation, alteration that would reasonably be expected to have a Material
Adverse Effect, or non renewal of any insurance coverage maintained with respect
to any Borrowing Base Property;

 

(g)           of any required permit, license, certificate or approval with
respect to any Borrowing Base Property that lapses or ceases to be in full force
and effect or written claim from any person that any Borrowing Base Property, or
any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Law, in each case, which could reasonably be expected to
result in a Material Property Event;

 

(h)           of the occurrence of any Exclusion Event;

 

(i)            of any material change in accounting policies or financial
reporting practices by any Company, including any determination by Borrower
referred to in Section 2.09(b);

 

(j)            of (i) the giving to any Loan Party of any notice of any default
by any Loan Party under any Acceptable Ground Lease and deliver to
Administrative Agent a true copy of each such notice within five (5) Business
Days of such Loan Party’s receipt thereof, and (ii) any bankruptcy,
reorganization, or insolvency of the landlord under any Acceptable Ground Lease
or of any notice thereof, and deliver to Administrative Agent a true copy of
such notice within five (5) Business Days of any Loan Parties’ receipt;

 

(k)           of the occurrence of any Consolidation Event;

 

(l)            on any date on which the Liquidity Condition is required to be
satisfied but is not satisfied; and

 

(m)          of any report, study, inspection, or test that indicates any
material adverse condition relating to any Borrowing Base Property or any
Improvements, which reasonably could result in a Material Property Event.

 

80

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Parent setting forth details of the occurrence referred
to therein and stating what action Parent and/or Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon a Company or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Company; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Company;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness and only to the extent that the failure to pay the same would
constitute an Event of Default.

 

7.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

7.06         Maintenance of Properties.  Keep all Properties including, without
limitation, the Borrowing Base Properties in good order, repair, operating
condition, and appearance, causing all necessary repairs, renewals,
replacements, additions, and Improvements to be promptly made, and not allow any
of the Borrowing Base Properties to be misused, abused or wasted or to
deteriorate (ordinary wear and tear excepted), except where the failure to do so
could reasonably be expected to have a Material Adverse Effect.  Notwithstanding
the foregoing, no Borrowing Base Property Owner shall, without the prior written
consent of Administrative Agent make any structural alteration to a Borrowing
Base Property or any other alteration thereto which materially impairs the value
thereof.

 

7.07         Maintenance of Insurance.

 

(a)           Obtain and maintain, at Borrower or the applicable Loan Party’s
sole expense: (a) property insurance with respect to all insurable property of
such Loan Party, against loss or damage by fire, lightning, windstorm,
explosion, hail, tornado and such additional hazards as are presently included
in special form (also known as “all-risk”) coverage and against any and all acts
of terrorism and such other insurable hazards as Administrative Agent may
require, in an amount not less than one hundred percent (100%) of the full
replacement cost, including the cost of debris removal, without deduction for
depreciation and sufficient to prevent any Loan Party and Administrative Agent
and Lenders from becoming coinsurers; (b) if and to the extent any portion of
any Borrowing Base Property or the Improvements is, under the Flood Disaster
Protection Act of 1973 (for purposes of this Section, “FDPA”), as it may be
amended from time to time, in a Special Flood Hazard Area, within a Flood Zone
designated A or V in a participating community, a flood insurance policy in an
amount required by Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of applicable Law and the FDPA, as such
requirements may from time to time be in effect; (c) general liability
insurance, on an “occurrence” basis against claims for “personal injury”
liability, including bodily injury, death, or

 

81

--------------------------------------------------------------------------------


 

property damage liability, for the benefit of the Loan Parties as named insureds
and Administrative Agent for the benefit of Lenders as additional insured;
(d) statutory workers’ compensation insurance with respect to any work on or
about any of the Borrowing Base Properties (including employer’s liability
insurance, if required by Administrative Agent), covering all employees and
contractors of each Loan Party; and (e) such other insurance on the Borrowing
Base Properties and endorsements as may from time to time be required by
Administrative Agent (including but not limited to soft cost coverage,
automobile liability insurance, business interruption insurance, or delayed
rental insurance, boiler and machinery insurance, earthquake insurance, wind
insurance, sinkhole coverage, and/or permit to occupy endorsement) and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
Improvements.  Sublimits shall be permitted where insurance capacity is
restricted and to the extent commercially available for comparable properties on
similar terms.  All insurance policies shall be issued and maintained by
insurers, in amounts, with deductibles, limits and retentions, and in forms
satisfactory to Administrative Agent acting reasonably and reflective of then
current market practices of similarly situated property owners.  All insurance
companies providing insurance required pursuant to this Agreement or any other
Loan Document must be licensed to do business in the state in which the
Borrowing Base Property is located and must have an A. M. Best Company financial
and performance ratings of A-:IX or better.  All insurance policies maintained,
or caused to be maintained, with respect to the Borrowing Base Properties,
except for general liability insurance, shall provide that each such policy
shall be primary without right of contribution from any other insurance that may
be carried, Administrative Agent or any Lender and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured.  If any insurer which has
issued an insurance policy pursuant to this Agreement or any other Loan Document
becomes insolvent or is the subject of any petition, case, proceeding or other
action pursuant to any Debtor Relief Law, or if in Administrative Agent’s
reasonable opinion the financial responsibility of such insurer is or becomes
inadequate, each Loan Party shall in each instance promptly upon its discovery
thereof or upon the request of Administrative Agent therefor, promptly obtain
and deliver to Administrative Agent a like policy (or, if and to the extent
permitted by Administrative Agent, acceptable evidence of insurance) issued by
another insurer, which insurer and policy meet the requirements of this
Agreement or such other Loan Document, as the case may be.

 

(b)           Cause all certificates of insurance or other evidence of each
initial insurance policy to be delivered to Administrative Agent on or prior to
the Closing Date, with all premiums fully paid current, and each renewal or
substitute policy (or evidence of insurance) shall be delivered to
Administrative Agent, with all premiums fully paid current, at least ten
(10) days before the termination of the policy it renews or replaces.

 

(c)           Pay all premiums on policies required hereunder as they become due
and payable and promptly deliver to Administrative Agent evidence satisfactory
to Administrative Agent of the timely payment thereof.  If any loss occurs at
any time when the Loan Parties have failed to perform the Loan Parties’
covenants and agreements in this Section 7.07 with respect to any insurance
payable because of loss sustained to any part of any Borrowing Base Property or
otherwise, whether or not such insurance is required by Administrative Agent and
the Lenders, Administrative Agent and the Lenders shall nevertheless be entitled
to the benefit of all insurance covering the loss and held by or for a Loan
Party, to the same extent as if it had been made payable to Administrative Agent
for the benefit of Lenders.

 

82

--------------------------------------------------------------------------------


 

(d)           Cause all insurance policies provided for or contemplated by this
Section 7.07 with respect to the assets and properties of the Loan Parties that
constitute Collateral to name the applicable Loan Party as the insured.  In
addition, such insurance policies shall provide for at least thirty (30) days’
(or ten (10) days in the case of termination for non-payment) prior written
notice to Administrative Agent of any material modification or cancellation of
such policy.

 

7.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

7.09         Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP (or, if the
Companies are required to adopt IFRS, then IFRS) consistently applied shall be
made of all financial transactions and matters involving the assets and business
of Parent or such Company, as the case may be.

 

7.10         Inspection Rights.  Permit representatives and independent
contractors of Administrative Agent and each Lender to visit and inspect and
photograph any Borrowing Base Property and any of its other properties, to
examine its corporate, financial and operating records, and all recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, all software, writings, plans, specifications and schematics, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants
(provided that the Loan Parties shall have the right to have their
representatives present at any meeting with the independent public accountants),
all subject to confidentiality constraints and at the expense of Borrower and at
such reasonable times during normal business hours and once annually unless
reasonably requested more frequently by Administrative Agent, upon reasonable
advance notice to the applicable Loan Party; provided, however, that when an
Event of Default exists Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours. 
Any inspection or audit of the Borrowing Base Properties or the books and
records, including recorded data of any kind or nature, regardless of the medium
of recording including, without limitation, software, writings, plans,
specifications and schematics of Borrower or the applicable Loan Party, or the
procuring of documents and financial and other information, by Administrative
Agent on behalf of itself or on behalf of Lenders shall be for Administrative
Agent’s and Lenders’ protection only, and shall not constitute any assumption of
responsibility to Borrower or anyone else with regard to the condition,
construction, maintenance or operation of the Borrowing Base Properties nor
Administrative Agent’s approval of any certification given to Administrative
Agent nor relieve Borrower or any other Loan Party of Borrower’s or any other
Loan Party’s obligations.

 

7.11         Use of Proceeds.  Use the proceeds of the Credit Extensions for
working capital, capital expenditures, acquisition financing, repayment of
Indebtedness, and general corporate purposes, including acquisitions of
property, not in contravention of any Law or of any Loan Document.

 

7.12         Environmental Matters.

 

(a)           Violations; Notice to Administrative Agent.

 

(i)            Not cause, commit, permit, or allow to continue (A) any violation
of any Environmental Law which could reasonably be expected to cause a Material
Adverse Effect: (I) by any Loan Party; and (II) by or with respect to the
Borrowing Base Properties or any use of or condition or activity on the
Borrowing Base Properties, or (B) the attachment of any environmental Liens on
the Borrowing Base Properties;

 

83

--------------------------------------------------------------------------------


 

(ii)           Except as could not reasonably be expected to cause a Material
Adverse Effect, shall not place, install, dispose of, or release, or cause,
permit, or allow the placing, installation, disposal, spilling, leaking,
dumping, or release of, any Hazardous Material or storage tank (or similar
vessel) on the Borrowing Base Properties; provided, however, that any Hazardous
Material or storage tank (or similar vessel) disclosed in the Environmental
Reports or otherwise permitted pursuant to any tenant lease affecting any
Borrowing Base Property shall be permitted on any Borrowing Base Property so
long as such Hazardous Material or storage tank (or similar vessel) is
maintained in compliance with all applicable Environmental Laws;

 

(iii)          Promptly upon request deliver to Administrative Agent a copy of
each report pertaining to any Borrowing Base Property or to any Loan Party
prepared by or on behalf of such Loan Party in response to any Environmental
Claim; and

 

(iv)          Immediately advise Administrative Agent in writing of
(i) discovery of any Hazardous Material on any Borrowing Base Property that
could reasonably be expected to cause a Material Property Event or (ii) any
Environmental Claim, in each case as soon as such Loan Party first obtains
knowledge thereof, including a full description of the nature and extent of the
Environmental Claim and/or Hazardous Material and all relevant circumstances.

 

(b)           Site Assessments and Information.  If Administrative Agent shall
ever have good cause to believe that any Hazardous Material affects any
Borrowing Base Property which could cause a Material Property Event, or if any
Environmental Claim is made against a Borrowing Base Property Owner or a
Borrowing Base Property, or if an Event of Default shall have occurred and be
continuing, then if requested by Administrative Agent, at Borrower’s expense,
deliver to Administrative Agent from time to time, in each case within sixty
(60) days after Administrative Agent’s request, an Environmental Assessment
(hereinafter defined) made after the date of Administrative Agent’s request.  As
used in this Agreement, the term “Environmental Assessment” means a report of an
environmental assessment of the applicable Borrowing Base Property and of such
scope (including but not limited to the taking of soil borings and air and
groundwater samples and other above and below ground testing) as Administrative
Agent may request, by a consulting firm approved by Administrative Agent, which
approval will not be unreasonably withheld and made in accordance with ASTM
standard practice, which is (i) either addressed to Administrative Agent or
subject to a reliance letter reasonably satisfactory to Administrative Agent,
(ii) in form and substance reasonably acceptable to Administrative Agent, and
(iii) accompanied by a certification from Borrower that it is complying in good
faith with the recommendations set forth therein.  If any Loan Party fails to
furnish Administrative Agent within ten (10) days after Administrative Agent’s
request with a copy of an agreement with an acceptable environmental consulting
firm to provide such Environmental Assessment, or if any Loan Party fails to
furnish to Administrative Agent such Environmental Assessment within sixty (60)
days after Administrative Agent’s request, Administrative Agent may cause any
such Environmental Assessment to be made at Borrower’s expense and risk.  Each
Loan Party shall cooperate with each consulting firm making any such
Environmental Assessment and shall supply to the consulting firm, from time to
time and promptly on request, all information reasonably available to the
applicable Loan Party to facilitate the completion of the Environmental
Assessment. Administrative Agent and its designees are hereby granted access to
the Borrowing Base Properties at any time or times, upon reasonable

 

84

--------------------------------------------------------------------------------


 

notice (which may be written or oral), and a license which is coupled with an
interest and irrevocable, to make or cause to be made such Environmental
Assessments.  Administrative Agent may disclose to any information
Administrative Agent ever has about the environmental condition or compliance of
the Borrowing Base Properties to the extent required by Law or as permitted by
Section 11.07.  Administrative Agent shall be under no duty to make any
Environmental Assessment of the Borrowing Base Properties, and in no event shall
any Environmental Assessment by Administrative Agent be or give rise to a
representation that any Hazardous Material is or is not present on the Borrowing
Base Properties, or that there has been or shall be compliance with any
Environmental Law, nor shall Borrower or any other Person be entitled to rely on
any Environmental Assessment made by Administrative Agent or at Administrative
Agent’s request.  Neither Administrative Agent nor any Lender owes any duty of
care to protect any Loan Party or any other Person against any Hazardous
Material or other adverse condition affecting the Borrowing Base Properties.

 

(c)           Remedial Actions.  If any Hazardous Material is discovered on any
Borrowing Base Property at any time and regardless of the cause, which is in
violation of any Environmental Law, promptly, Borrower shall or shall cause the
applicable Loan Party to, at the Loan Parties’ sole risk and expense, to the
extent required by Environmental Laws, remove, treat, and dispose of the
Hazardous Material in compliance with all applicable Environmental Laws and
solely under the applicable Loan Party’s name (or if removal is prohibited by
any Environmental Law, take whatever action is required by Environmental Law),
in addition to taking such other action as is necessary to have the full use and
benefit of such Borrowing Base Property as currently conducted, and Borrower
shall provide Administrative Agent with satisfactory evidence thereof. Within
sixty (60) days after completion of such remedial actions, the applicable Loan
Party shall obtain and deliver to Administrative Agent an Environmental
Assessment of the applicable Borrowing Base Property made after such completion
and confirming to Administrative Agent’s satisfaction that all required remedial
action as stated above has been taken and successfully completed and that there
is no evidence or suspicion of any contamination or risk of contamination on the
applicable Borrowing Base Property or any adjacent property, or of violation of
any Environmental Law, with respect to any such Hazardous Material.  During the
continuance of an Event of Default, Administrative Agent on behalf of Lenders
may, but shall never be obligated to, remove or cause the removal of any
Hazardous Material from any Borrowing Base Property (or if removal is prohibited
by any Environmental Law, take or cause the taking of such other action as is
required by any Environmental Law) if the Loan Parties fail promptly to commence
such remedial actions as required above and thereafter diligently to prosecute
the same to the satisfaction of Administrative Agent (without limitation of the
rights of Administrative Agent on behalf of Lenders to exercise all rights and
remedies available by reason of the continuance of an Event of Default); and
Administrative Agent and its designees are hereby granted access to the
Borrowing Base Properties at any time or times, during the continuance of an
Event of Default, upon reasonable notice (which may be written or oral), and a
license which is coupled with an interest and irrevocable, to remove or cause
such removal or to take or cause the taking of any such other action.

 

(d)           Environmental Indemnification.

 

(i)            Each of Borrower, Parent, and each Guarantor (collectively
“Environmental Indemnitors”) shall indemnify, defend, save and hold harmless
each Indemnitee from and against any and all Environmental Damages; unless, and
to the extent that, such Environmental Damages arise solely and directly from
the gross negligence or willful misconduct of Indemnitees.  THIS OBLIGATION
SHALL INCLUDE ANY CLAIMS RESULTING FROM THE NEGLIGENCE OR

 

85

--------------------------------------------------------------------------------


 

ALLEGED NEGLIGENCE OF ANY INDEMNITEE.  This obligation shall include, but shall
not be limited to, (A) injury or damage to any Person, property, or natural
resource occurring on or off of such Borrowing Base Property including the cost
of demolition and rebuilding of any Improvements on any Borrowing Base Property
that constitutes Environmental Liabilities, (B) the burden of defending
Environmental Claims (with counsel reasonably approved by Indemnitees), even if
such Environmental Claims are groundless, false, fraudulent, frivolous, or
ultimately defeated, and conducting all negotiations of any description,
(C) paying and discharging, when and as the same shall become due, any and all
judgments, penalties, or other sums due against any Indemnitee in respect of
Environmental Claims, (D) all costs of (1) removal and/or remediation of any
kind, and disposal of any Hazardous Materials, (2) the investigation or
remediation of any such Hazardous Material or violation of Environmental Law, to
the extent required by Environmental Laws, including the preparation of any
feasibility studies or reports and (3) the performance of any cleanup,
remediation, removal, response, abatement, containment, closure, restoration,
monitoring, or similar work to the extent required by any Environmental Law
(including any of the same in connection with any foreclosure action or transfer
in lieu thereof), (E) all costs of determining whether any Borrowing Base
Property is in compliance and causing each Borrowing Base Property to be in
compliance with all applicable Environmental Laws, (F) all liability to pay or
indemnify any Person or Governmental Authority for costs expended in connection
with any of the foregoing, and (G) each Indemnitee’s attorneys’ fees,
consultants’ fees and court costs.  Any Indemnitee may (i) at its expense,
employ additional counsel of its choice to associate with counsel employed by
Environmental Indemnitors, and (ii) settle any Environmental Claim against it,
whether or not subject to indemnification hereunder, provided that, if an
Environmental Claim is subject to indemnification hereunder and Environmental
Indemnitors desire that Indemnitees not enter into a settlement which
Indemnitees propose to accept, then Indemnitees shall not enter into such
settlement if Environmental Indemnitors provide to Indemnitees collateral
security or other financial assurance reasonably acceptable to Indemnitees in an
amount determined by Indemnitees as reasonably necessary to ensure the
fulfillment by Environmental Indemnitors of their indemnity obligation in
connection with the applicable Environmental Claim.

 

(ii)           Each Environmental Indemnitor and its successors and assigns
hereby waives, releases and agrees not to make any claim or bring any cost
recovery action against Administrative Agent or any Lender under any
Environmental Law now existing or hereafter enacted.  It is expressly understood
and agreed that to the extent that Administrative Agent or any Lender is
strictly liable under any Environmental Laws, the Environmental Indemnitors’
obligations to Administrative Agent or such Lender under this Agreement shall
likewise be without regard to fault on the part of any Environmental Indemnitor
with respect to the violation or condition which results in liability to
Administrative Agent or such Lender.

 

(iii)          If the undertakings in the preceding clauses (i) and (ii), or in
any portion thereof, are at any time determined to be unenforceable because it
is violative of any Law or public policy, Environmental Indemnitors will
contribute the maximum portion that they are permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Environmental Damages
incurred by the Indemnitees as set forth above.

 

(iv)          Environmental Indemnitors shall pay to each Indemnitee all costs
and expenses (including the reasonable fees and disbursements of the
Indemnitee’s legal counsel) incurred by that Indemnitee in connection with the
enforcement of the terms of this Section 7.12(d).

 

86

--------------------------------------------------------------------------------


 

(v)           With respect to any of the Borrowing Base Properties located in
the State of California, and to the extent that California law necessarily
governs with respect to the provisions of this Section 7.12 notwithstanding the
parties’ choice of New York Law, then the definition of Environmental Laws shall
be deemed to include references to (1) the Porter-Cologne Water Cleanup Act,
(2) the Waste Management Act of 1980, (3) the Toxic Pit Cleanup Act, (4) the
Underground Tank Act of 1984, (5) the California Waste Quality Improvement Act,
and (6) California Health and Safety Code Sections 25117 and 25316.

 

(e)           Survival of Indemnity.    Environmental Indemnitors’ obligations
under Section 7.12(d) shall survive the making and repayment of the Obligations
and the expiration or termination of the Commitments and this Agreement, and any
transfer of any Environmental Indemnitor’s right, title and interest in and to
any or all of any Borrowing Base Property (whether by sale or otherwise) until
such time as any claim described in Section 7.12(d) hereof shall be barred by
the applicable statute of limitations.  No Environmental Indemnitor, without the
prior written consent of Administrative Agent in each instance, may assign,
transfer or set over to another, in whole or in part, all or any part of its
benefits, rights, duties, or obligations hereunder.  The burden of proof with
regard to establishing the date upon which any event or condition occurred or
upon which a Hazardous Material was placed, disposed or Released on, to or from
any Borrowing Base Property, shall be upon Environmental Indemnitors.

 

7.13         Condemnation, Casualty and Restoration.

 

(a)           The applicable Loan Party shall, at its expense, diligently
prosecute any proceeding for the Condemnation of any Borrowing Base Property.
 If such Condemnation is reasonably likely to result in a Material Property
Event, the applicable Loan Party shall give prompt notice of such Condemnation
to Administrative Agent and such property shall be subject to exclusion from the
Borrowing Base, as set forth in Section 4.09.

 

(b)           If any Borrowing Base Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), and either (i) the
aggregate cost of repair of such damage or destruction shall be equal to or in
excess of twenty percent (20%) of the total most recent Appraised Value in
respect of such Borrowing Base Property or (ii) such Casualty is reasonably
likely to result in a Material Property Event, give prompt notice of such
Casualty to Administrative Agent and in the case of clause (ii) above, such
property shall be subject to exclusion from the Borrowing Base, as set forth in
Section 4.09.  To the extent such property is not removed by Borrower as a
Borrowing Base Property in accordance with Section 4.08, the applicable Loan
Party shall pay or cause to be paid, all Restoration costs whether or not such
costs are covered by insurance.  Administrative Agent may, but shall not be
obligated to, make proof of loss if not made promptly by a Loan Party.  If an
Event of Default has occurred and is then continuing, the applicable Loan Party
shall adjust all claims for Insurance Proceeds in consultation with, and
approval of, Administrative Agent.

 

7.14         Ground Leases.

 

With respect to Borrowing Base Properties that are subject to ground leases:

 

87

--------------------------------------------------------------------------------


 

(a)           Pay or cause to be paid all rents, additional rents, and other
sums required to be paid by the applicable Loan Party, as tenant under and
pursuant to the provisions of any such Acceptable Ground Leases;

 

(b)           Diligently perform and observe all of the terms, covenants, and
conditions any Acceptable Ground Lease as tenant under such Acceptable Ground
Lease;

 

(c)           Exercise any individual option to extend or renew the term of such
Acceptable Ground Lease upon demand by Administrative Agent made at any time
within thirty (30) days prior to the last day upon which any such option may be
exercised, and each applicable Loan Party hereby expressly authorizes and
appoints Administrative Agent as its attorney-in-fact to, at any time after the
occurrence and during the continuation of a Default, exercise any such option in
the name of and upon behalf of such Loan Party, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest; and

 

(d)           Not cancel, terminate, surrender, or amend any such Acceptable
Ground Lease without the prior written consent of Administrative Agent, unless,
in the case of an amendment, the same would not reasonably be expected to cause
a Material Property Event.

 

If any Loan Party shall default in the performance or observance of any term,
covenant, or condition of any such Acceptable Ground Lease on the part of such
Loan Party and shall fail to cure the same prior to the expiration of any
applicable cure period provided thereunder, Administrative Agent shall have the
right, but shall be under no obligation, to[, at any time after the occurrence
and during the continuation of a Default,] pay any sums and to perform any act
or take any action as may be appropriate to cause all of the terms, covenants,
and conditions of such Acceptable Ground Lease on the part of any Loan Party to
be performed or observed on behalf of such Loan Party, to the end that the
rights of such Loan Party in, to, and under such Acceptable Ground Lease shall
be kept unimpaired and free from default.  If the landlord under any such
Acceptable Ground Lease shall deliver to Administrative Agent a copy of any
notice of default under such Acceptable Ground Lease, such notice shall
constitute full protection to Administrative Agent for any action taken or
omitted to be taken by Administrative Agent, in good faith, in reliance thereon
at any time after the occurrence and during the continuation of a Default.

 

7.15         [Reserved].

 

7.16         [Reserved].

 

7.17         REIT Status.  At all times, Parent (including its organization and
method of operations) shall qualify as a REIT.

 

7.18         Operation of Borrowing Base Properties.  In each case, unless the
failure to do so would not be reasonably likely to have a Material Adverse
Effect, (a) operate each Borrowing Base Property in a good and workmanlike
manner and in accordance with each Franchise Agreement and each License
Agreement applicable thereto, (except as permitted by Sections 6.26 and 6.27
above), and pay all fees or charges of any kind in connection therewith;
(b) keep each Borrowing Base Property occupied so as not to impair the insurance
carried thereon, and not use or occupy or conduct any activity on, or allow the
use or occupancy of or the conduct of such activity on, such Borrowing Base
Property in any manner which constitutes a public or private nuisance or which
makes void, voidable, or cancelable, or increases the premium of, any insurance
then in force with respect thereto; (c) not (i) initiate or permit any zoning
reclassification of any Borrowing Base Property or seek any variance under
existing zoning ordinances applicable to such Borrowing Base Property or
(ii) file any plat, condominium declaration, or restriction, in each case, that
is adverse to the interests of the Loan Parties or use or permit the use of such
Borrowing

 

88

--------------------------------------------------------------------------------


 

Base Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Laws;
(d) preserve, protect, renew, extend, and retain all material rights and
privileges granted for or applicable to each Borrowing Base Property; and
(e) not permit any drilling or exploration for or extraction, removal or
production of any mineral, hydrocarbon, gas, natural element, compound or
substance (including sand and gravel) from the surface or subsurface of any
Borrowing Base Property regardless of the depth thereof or the method of mining
or extraction thereof.

 

7.19         Leases and Rents.  In each case, unless the failure to do so would
not be reasonably likely to have a Material Adverse Effect, (a) not default
under any Lease which would reasonably be expected to result in a Material
Property Event, (b) not waive, release, discount, set off, or compromise any
Rents in a manner that could reasonably be expected to result in a Material
Property Event; (c) after the occurrence of a Default promptly upon request by
Administrative Agent, deliver to Administrative Agent executed originals of all
material Leases and copies of all records relating thereto; and (d) allow no
merger of the leasehold estates created by the Leases, with the fee estate of
any Borrowing Base Property without the prior written consent of Administrative
Agent.

 

7.20         Management Agreements.

 

(a)           (i) Promptly perform and observe, all of the covenants required to
be performed and observed under each Management Agreement relating to a
Borrowing Base Property and do all things necessary to preserve and to keep
unimpaired its material rights thereunder except where failure could not
reasonably be expected to cause a Material Adverse Effect; (ii) promptly notify
Administrative Agent of any material default or termination event under any
Management Agreement relating to a Borrowing Base Property that could reasonably
be expected to cause a Material Adverse Effect; (iii) promptly deliver to
Administrative Agent a copy of any notice of default or termination event or
other material notice received by any Loan Party under any Management Agreement
relating to a Borrowing Base Property; (iv) promptly give notice to
Administrative Agent of any notice of termination of a Management Agreement or
Borrowing Base Property to the extent such enforcement is deemed by the Borrower
to be prudent under the circumstances and where failure to so enforce the same
could reasonably be expected to result in a Material Adverse Effect; and
(v) promptly enforce the performance and observance of all of the covenants
required to be performed under the Agreements relating to the Borrowing Base
Property under the terms and conditions of the applicable Management Agreement,
except where failure could not reasonably be expected to cause a Material
Adverse Effect.

 

(b)           No Loan Party shall, without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed), except to the extent any such actions could not
reasonably be expected to cause a Material Property Event: (i) surrender,
terminate, or cancel any Management Agreement or otherwise replace the Manager
or enter into any other management agreement with respect to any Borrowing Base
Property; (ii) reduce or consent to the reduction of the term of any Management
Agreement; (iii) increase or consent to the increase of the amount of any
management fees under any Management Agreement; or (iv) otherwise modify,
change, supplement, alter, amend, waive, or release any of its rights and
remedies under, any Management Agreement in any material respect.

 

(c)           Notwithstanding Sections 7.20(a) or (b) above, no breach or
default by any party under a Management Agreement nor any termination of a
Management Agreement shall give rise to a Default hereunder if the Companies
replace the applicable Manager with a Qualified Manager within ninety (90) days
following such breach, default, or termination by such Manager; provided,
however, that, this clause (c) shall in no way affect the determination as to
whether such breach or termination constitutes a Material Property Event.

 

89

--------------------------------------------------------------------------------


 

7.21         Franchise Agreements; License Agreements.

 

(a)           Operate each Borrowing Base Property under the terms and
conditions of the applicable Franchise Agreement, unless the failure to do so
could reasonably be expected to have a Material Adverse Effect, and, (i) pay all
sums required to be paid under each Franchise Agreement, (ii) diligently
perform, observe, and enforce all of the terms, covenants, and conditions of
each Franchise Agreement and each License Agreement, in each case relating to a
Borrowing Base Property, on the part of each Loan Party to be performed,
observed, and enforced to the end that all things shall be done which are
necessary to keep unimpaired the rights of each Loan Party under each such
Franchise Agreement and each License Agreement, in each case relating to a
Borrowing Base Property, except to the extent the foregoing could not reasonably
be expected to have a Material Adverse Effect, and (iii) promptly notify
Administrative Agent of the giving of any notice to any Loan Party of any
default of any Franchise Agreement or any License Agreement, in each case
relating to a Borrowing Base Party, on the part of such Loan Party to deliver to
Administrative Agent a true copy of each such notice.

 

(b)           No Loan Party shall, without the prior consent of Administrative
Agent, except to the extent any such actions could not reasonably be expected to
have a Material Adverse Effect, (i) surrender any Franchise Agreement or any
License Agreement relating to a Borrowing Base Property, (ii) terminate or
cancel any Franchise Agreement or any License Agreement relating to a Borrowing
Base Property, or (iii) modify, change, supplement, alter or amend any Franchise
Agreement or any License Agreement relating to a Borrowing Base Property, in any
respect, either orally or in writing, in each case.  In the event that Borrower
replaces any Franchise Agreement or License Agreement, the replacement
franchisor or licensor shall be a Qualified Franchisor.

 

(c)           After the occurrence and during the continuance of an Event of
Default, if any Loan Party shall default in the performance or observance of any
material term, covenant, or condition of any Franchise Agreement or any License
Agreement relating to a Borrowing Base Property to be performed or observed,
then, in each case, if the same could reasonably be expected to cause a Material
Property Event, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing any Loan Party from any of their
obligations hereunder, Administrative Agent shall have the right, but shall be
under no obligation, to pay any sums and to perform any act or take any action
as may be appropriate to cause all the terms, covenants, and conditions of such
Franchise Agreement or such License Agreement on the part of such Loan Party to
be performed or observed to be promptly performed or observed on behalf of such
Loan Party, to the end that the rights of such Loan Party in, to, and under such
Franchise Agreement and such License Agreement shall be kept unimpaired and free
from default.  Administrative Agent and any person designated by Administrative
Agent shall have, and are hereby granted, the right to enter upon each Borrowing
Base Property at any time and from time to time after the occurrence and during
the continuance of an Event of Default for the purpose of taking any such
action.  If any Franchisor or any licensee under any License Agreement relating
to a Borrowing Base Property shall deliver to Administrative Agent a copy of any
notice sent to any Loan Party of default under such Franchise Agreement or such
License Agreement, such notice shall constitute full protection to
Administrative Agent for any action taken or omitted to be taken by
Administrative Agent in good faith, in reliance thereon.

 

(d)           Any sums expended by Administrative Agent pursuant to this
Section 7.21 shall bear interest at the Default Rate from the date such cost is
incurred to the date of payment to Administrative Agent, shall be deemed to
constitute a portion of the Obligations, shall be secured by the Lien of the
Security Documents and the other Loan Documents and shall be immediately due and
payable upon demand by Administrative Agent therefor.

 

90

--------------------------------------------------------------------------------


 

(e)           After the occurrence and during the continuance of an Event of
Default, each Loan Party shall, promptly upon request of Administrative Agent,
use diligent good faith efforts to obtain and deliver an estoppel certificate
from each Franchisor or each licensee under any License Agreement stating that
(i) such Franchise Agreement or License Agreement is in full force and effect
and has not been modified, amended, or assigned, (ii) none of such Franchisor,
such licensor or any Loan Party is in default under any of the terms, covenants,
or provisions of such Franchise Agreement or License Agreement, and such
Franchisor or such licensor knows of no event which, but for the passage of time
or the giving of notice or both, would constitute an event of default under such
Franchise Agreement or License Agreement, (iii) none of such Franchisor, such
licensor or any Loan Party has commenced any action or given or received any
notice for the purpose of terminating such Franchise Agreement or License
Agreement, and (iv) all sums due and payable to such Franchisor or such licensor
under such Franchise Agreement or License Agreement have been paid in full.

 

(f)            In the event that any Management Agreement also serves as a
franchise agreement or contains provisions typically contained in franchise
agreements, then the provisions of this Section 7.21 shall also apply to such
Management Agreement.

 

(g)           Notwithstanding Sections 7.21(a) or (b) above, no breach or
default by any party under a Franchise Agreement nor any termination of a
Franchise Agreement shall give rise to a Default hereunder if the Companies
replace the applicable Franchisor with a Qualified Franchisor within ninety (90)
days following such breach, default, or termination by such Franchisor;
provided, however, that, this clause (g) shall in no way affect the
determination as to whether such breach or termination constitutes a Material
Property Event.

 

7.22         Operating Leases.  Unless otherwise waived by the parties thereto,
in writing:

 

(a)           promptly perform and/or observe (or cause Operating Lessee to
perform and/or observe) all of the covenants and agreements required to be
performed and observed by it under any Operating Lease and do all things
necessary to preserve and to keep unimpaired its rights thereunder;

 

(b)           promptly notify (or cause Operating Lessee to notify)
Administrative Agent of any event of default under any Operating Lease;

 

(c)           promptly enforce (or cause Operating Lessee to enforce) the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by any Operating Lessee under any Operating Lease;

 

(d)           promptly upon request of Administrative Agent, deliver (or cause
Operating Lessee to deliver) to Administrative Agent an estoppel certificate
from Operating Lessee stating that (i) the Operating Lease is in full force and
effect and has not been modified, amended or assigned (other than amendments
restatements, or renewals of such Operating Lease on substantially the same
terms as existing prior to such amendment restatement, or renewal), (ii) no Loan
Party is in default under any of the terms, covenants or provisions of any
Operating Lease and no Operating Lessee knows of any event which, but for the
passage of time or the giving of notice or both, would constitute an event of
default under its Operating Lease, (iii) no Loan Party has commenced any action
or given or received any notice for the purpose of terminating any Operating
Lease and (iv) all sums due and payable under any Operating Lease have been paid
in full; and

 

91

--------------------------------------------------------------------------------


 

(e)           maintain (or cause Operating Lessee to maintain) each Operating
Lease in full force and effect during the term of the Loan.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Parent and Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:

 

8.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of the property, assets or revenues, whether now owned or hereafter acquired of
Parent, Borrower, or any Borrowing Base Property Owner, other than the
following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 8.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 8.03(b);

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)           easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person, and any replacement, extension or renewal of any such Lien;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(h);

 

92

--------------------------------------------------------------------------------


 

(i)            all Liens, encumbrances and other matters disclosed in the Title
Insurance Commitments acceptable to Administrative Agent and Required Lenders;

 

(j)            the rights of tenants under leases or subleases;

 

(k)           Liens in favor of Citibank N.A., to cash collateralize the
Existing L/Cs;

 

(l)            other Liens securing Indebtedness including unfunded commitments
therefor, not in excess of the Threshold Amount; and

 

(m)          other Liens securing Indebtedness permitted by Section 8.03(g),
other than Liens in any Pledged Equity or any Borrowing Base Property .

 

8.02         Investments.           Permit the Companies’ aggregate Investments
in:

 

(a)           Unconsolidated Affiliates to at any time exceed ten (10%) of
Consolidated Tangible Asset Value;

 

(b)           distressed Indebtedness and mezzanine loans to at any time exceed
ten (10%) of Consolidated Tangible Asset Value;

 

(c)           Assets Under Development to at any time exceed ten (10%) of
Consolidated Tangible Asset Value; or

 

(d)           assets of the types described in clauses (a) through (c) above to
at any time exceed twenty-five percent (25%) of Consolidated Tangible Asset
Value.

 

8.03         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness of Parent, Borrower, or any Borrowing Base Property Owner, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding on the date hereof and listed on
Schedule 8.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

(c)           obligations (contingent or otherwise) of Parent, Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

93

--------------------------------------------------------------------------------


 

(d)           Guarantees by the Loan Parties of Indebtedness otherwise permitted
hereunder of other Loan Parties;

 

(e)           Indebtedness under the Existing L/Cs, listed on Schedule 8.03
hereto;

 

(f)            other Indebtedness in aggregate outstanding amount not at any
time exceeding the Threshold Amount; and

 

(g)           other Recourse Debt (which shall include any Recourse Debt
permitted pursuant to clauses (a) through (f) above) which would be permitted
pursuant to Section 8.14.

 

8.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Subsidiary may merge, liquidate into, or consolidate with
(i) Borrower, provided that Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Persons, provided that when any Guarantor
is merging or liquidating into, or consolidating with another Person, the
surviving Person shall be a Subsidiary, and shall comply with all the terms
hereof;

 

(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be Borrower or a Guarantor; and

 

(c)           Dispositions permitted by Section 8.05.

 

8.05         Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory, fixtures, furnishings, and equipment in
the ordinary course of business;

 

(c)           Dispositions of equipment or real property (other than Borrowing
Base Properties) to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

 

(d)           Dispositions of property by any Subsidiary to Borrower or to a
Wholly Owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be Borrower or a Guarantor;

 

94

--------------------------------------------------------------------------------


 

(e)           Dispositions of Borrowing Base Properties (or of the Pledged
Equity in Subsidiaries or other Persons that own, directly or indirectly,
Borrowing Base Properties) that are Permitted Dispositions;

 

(f)            Dispositions of Properties and other property of the Companies
(including Pledged Equity in any Subsidiary or other Person) that does not
constitute a Borrowing Base Property (or, in the case of a Disposition of
Pledged Equity, that such Subsidiary or other Person does not own a Borrowing
Base Property); provided that no Default would exist after giving effect to such
Disposition; and

 

(g)           Dispositions permitted by Section 8.04.

 

provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

 

8.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

 

(a)           during any time in which (i) the Consolidated Leverage Ratio is
less than or equal to 7.0 to 1.0 and (ii) no Event of Default exists, Parent or
Borrower may, for any fiscal year of the Companies, declare and make Restricted
Payments in an aggregate amount equal to the greater of (x) the minimum amount
required to maintain Parent’s status as a REIT or (y) ninety five percent (95%)
of Funds from Operations for such fiscal year;

 

(b)           each Subsidiary of Parent may make Restricted Payments to Parent,
Borrower and to a Subsidiary Guarantor;

 

(c)           Parent, Borrower and each Subsidiary of Borrower may declare and
make dividend payments or other distributions payable solely in the Equity
Interests of such Person or its direct or indirect parent (including the
issuance of Equity Interests in connection with the conversion of any
convertible notes or other Indebtedness);

 

(d)           Parent, Borrower and each Subsidiary of Borrower may purchase,
redeem or otherwise acquire shares of its Equity Interests or warrants or
options to acquire any such Equity Interests with the proceeds received from the
substantially concurrent issue of new shares of its Equity Interests;

 

(e)           during any time in which (i) the Consolidated Leverage Ratio
exceeds 7.0 to 1.0 or (ii) any Event of Default (other than an Event of Default
that shall have occurred pursuant to Sections 9.01(a) or (f)) exists, Restricted
Payments by Parent or Borrower in an amount equal to the minimum amount required
to maintain Parent’s status as a REIT; and

 

(f)            during any time any Event of Default shall have occurred pursuant
to Sections 9.01(a) or (f), or the Obligations have been accelerated, no
Restricted Payments by Parent shall be permitted.

 

8.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.

 

95

--------------------------------------------------------------------------------


 

8.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of a Company, whether or not in the ordinary course of
business, other than (i) transactions between or among Parent, Borrower, and
Guarantors or (ii) on fair and reasonable terms substantially as favorable to
such Company as would be obtainable by such Company at the time in a comparable
arm’s length transaction with a Person other than an Affiliate.

 

8.09         Burdensome Agreements.  Permit Parent, Borrower or any Borrowing
Base Property Owner to enter into any Contractual Obligation (other than this
Agreement or any other Loan Document or any other document currently in effect)
that: (a) limits the ability (i) of Parent, Borrower or any Borrowing Base
Property Owner to make Restricted Payments to Parent, Borrower or any Borrowing
Base Property Owner or to otherwise transfer property (except, in each case,
customary restrictions on assignments and transfers contained in leases,
licenses and other contractual obligations) to Parent, Borrower or any Borrowing
Base Property Owner (except for documentation related to Indebtedness secured by
Liens permitted under Section 8.01(l) so long as such restriction applies only
to the assets financed by such Indebtedness), (ii) of any Borrowing Base
Property Owner, to Guarantee the Indebtedness of Borrower, or (iii) of Parent,
Borrower or any Borrowing Base Property Owner to create, incur, assume or suffer
to exist the Liens arising under the Loan Documents on the property of such
Person (except for documentation related to Indebtedness secured by Liens
permitted under Section 8.01(l) so long as such restriction applies only to the
assets financed by such Indebtedness); (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person, except, in each case, customary restrictions on
assignments and transfers contained in leases, licenses and other contractual
obligations; or (c) requires any such Person to grant any Liens (other than
Permitted Liens) in the Pledged Equity or any Borrowing Base Property.

 

8.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

8.11         Lease Approval.  Permit any Loan Party to enter into any Material
Lease of space in the Improvements with respect to any Borrowing Base Property
unless approved or deemed approved by Administrative Agent prior to execution or
pursuant to a form of Material Lease previously approved by Administrative
Agent; provided that a Loan Party may, without Administrative Agent’s approval,
enter into any Material Lease on Borrower’s standard form of tenant lease, and
any revisions thereto, as previously approved by Administrative Agent.  The
applicable Loan Party shall provide to Administrative Agent a correct and
complete copy of each Material Lease, including any exhibits, and any guaranties
thereof, prior to execution.  Borrower shall pay all reasonable costs incurred
by Administrative Agent in reviewing and approving Material Leases and any
guaranties thereof, and also in negotiating subordination agreements and
subordination, nondisturbance and attornment agreements with tenants, including
reasonable attorneys’ fees and costs.

 

8.12         Fiscal Year and Accounting Methods.  No Company will change its
fiscal year for book accounting purposes or its method of accounting, other than
(a) immaterial changes in methods or as required by GAAP, (b) in connection with
an acquisition, such changes to the newly-acquired entity so as to conform its
fiscal year and its method of accounting to those of the Companies, or (c) if
the Companies are required to adopt IFRS, then the Companies may change to IFRS.

 

8.13         Amendments to Documents.  On and after the Closing Date, no Company
shall amend or permit any amendments to:

 

96

--------------------------------------------------------------------------------


 

(a) any Company’s charter, bylaws, partnership agreement, or other
organizational documents if such action could materially adversely affect the
rights of Lenders; or

 

(b)  the maturity date or the date of any mandatory repurchase or redemption
applicable to the Exchangeable Senior Notes under the Indenture, unless, in the
case of this clause (b), (i) Borrower shall have provided to Administrative
Agent (A) written notice of such amendment at least thirty (30) days prior to
the effective date thereof and (B) as of the date of the notice referenced in
clause (A) and as of the effective date of such amendment, a Compliance
Certificate demonstrating that no Default exists and a calculation demonstrating
that the Liquidity Condition is satisfied as of each such date, and (ii) no
Default shall exist after giving effect to any such amendment.

 

8.14         Financial Covenants.

 

(a)           Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net
Worth at any time to be less than the sum of (i) $653,760,000 plus (ii) an
amount equal to 80% of the aggregate increases in Shareholders’ Equity of the
Companies after the date hereof by reason of the issuance and sale of Equity
Interests of the Companies (other than issuances to Parent, Borrower, or a
Wholly Owned Subsidiary), including upon any conversion of debt securities of
the Companies into such Equity Interests.

 

(b)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio, at any time during the following periods, to be
less than the ratio set forth below opposite such period:

 

Period

 

Minimum Consolidated
 Fixed Charge Coverage
 Ratio

 

Closing Date through December 31, 2011

 

1.10 to 1.0

 

January 1, 2012 through June 30, 2012

 

1.20 to 1.0

 

July 1, 2012 through December 31, 2012

 

1.30 to 1.0

 

January 1, 2013 and thereafter

 

1.50 to 1.0

 

 

(c)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio, at any time during the following periods, to be greater than the ratio
set forth below opposite such period:

 

Period

 

Maximum
 Consolidated 
Leverage Ratio

 

Closing Date through March 31, 2011

 

8.65 to 1.0

 

April 1, 2011 through December 31, 2011

 

8.25 to 1.0

 

January 1, 2012 through June 30, 2012

 

7.75 to 1.0

 

July 1, 2012 through December 31, 2012

 

7.00 to 1.0

 

January 1, 2013 and thereafter

 

6.50 to 1.0

 

 

 

 

 

 

97

--------------------------------------------------------------------------------


 

(d)           Consolidated Recourse Indebtedness.  Permit, at any time, the
aggregate Consolidated Recourse Indebtedness of the Companies to exceed ten
percent (10%) of Consolidated Tangible Asset Value.

 

(e)           Secured Leverage Ratio.  Permit, at any time, the aggregate
Consolidated Secured Indebtedness of the Companies to exceed fifty percent (50%)
of the Consolidated Tangible Asset Value.

 

Notwithstanding the provisions of this Section 8.14 to the contrary, so long as
no Loans or L/C Obligations are outstanding (or, if any L/C Obligations are
outstanding, Borrower shall have Cash Collateralized such L/C Obligations
pursuant to Section 2.15(a)), it shall not be a Default under this Agreement if
the Companies are not in compliance with the requirements of this Section 8.14
as of any date of determination (any period of such non-compliance being the
“Permitted Financial Covenant Non-Compliance Period”); provided, however, that
(a) the total amount of time that all such Permitted Financial Covenant
Non-Compliance Periods, in the aggregate, shall exist shall be no more than two
(2) fiscal quarters during the term of this Agreement (for clarification, if a
Permitted Financial Covenant Non-Compliance Period occurs during any given
fiscal quarter, such fiscal quarter shall count for purposes of the foregoing
even though the Permitted Financial Covenant Non-Compliance Period lasted less
than the entire fiscal quarter)) and (b) Lenders shall have no obligation to
extend any Loans and L/C Issuer shall have no obligation to issue any Letters of
Credit during any Permitted Financial Covenant Non-Compliance Period.

 

Article IX.
Events of Default and Remedies

 

9.01         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  Borrower or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, 7.03, 7.05(a), 7.10, 7.11 or Article VIII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

(e)           Cross-Default.  (i) Any default shall occur under any Recourse
Debt (including, without limitation, any failure to make any payment when due,
by scheduled maturity, required prepayment, repurchase, or redemption, in each
case, whether automatically or otherwise), acceleration, demand, or otherwise or
any failure to observe or perform any other agreement or condition relating to
any such Recourse Debt), other than Indebtedness hereunder and

 

98

--------------------------------------------------------------------------------


 

Indebtedness under Swap Contracts, having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, either individually or in the aggregate, in the case of any Loan
Party, or (ii) any default shall occur under any Non-Recourse Debt having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $150,000,000, either individually or in the aggregate,
in the case of any Company, the payment of which (x) has been accelerated or
otherwise demanded or has become due, (y) has been required to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or (z) an offer to
repurchase, prepay, defease or redeem such Non-Recourse Debt has been made, in
each case, prior to its stated maturity; or (iii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which Borrower or
any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $20,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of Parent or Borrower in an aggregate amount in excess of the Threshold Amount;
or

 

99

--------------------------------------------------------------------------------


 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            REIT Status.  Parent shall fail to maintain its status as a REIT.

 

9.02         Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

 

(a)           declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

 

(c)           require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

 

9.03         Application of Funds.  After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

100

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, to payment of that portion of the
Obligations constituting Indebtedness of any Company under Swap Contracts or
cash management services that are secured by the Collateral, ratably among the
Lenders, the applicable Affiliates of Lenders, and the L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;

 

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Article X.
Administrative Agent

 

10.01       Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of Administrative Agent,
the Lenders and the L/C Issuer, and Borrower shall not  have rights as a third
party beneficiary of any of such provisions.

 

10.02       Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Parent, Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

101

--------------------------------------------------------------------------------


 

10.03       Exculpatory Provisions.  Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing,
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Borrower or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or the L/C Issuer.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

10.04       Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless Administrative Agent shall have received notice to the contrary
from such Lender or the L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit.  Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

102

--------------------------------------------------------------------------------


 

10.05       Delegation of Duties.  Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

10.06       Resignation of Administrative Agent.

 

(a)           Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer, Parent and Borrower.  Upon receipt
of any such notice of resignation, Required Lenders shall have the right, in
consultation with Parent and Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if Administrative Agent shall
notify Parent, Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as Required Lenders appoint
a successor Administrative Agent as provided for above in this Section.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (b) the
retiring L/C Issuer shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

103

--------------------------------------------------------------------------------


 

10.07       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
and the L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

10.08       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or the L/C Issuer hereunder.

 

10.09       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuer and Administrative Agent under
Sections 2.03(i) and (j), 2.08 and 11.04 allowed in such judicial proceeding;
and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.08 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize Administrative Agent to vote in respect of the claim of any Lender or
the L/C Issuer in any such proceeding.

 

104

--------------------------------------------------------------------------------


 

10.10       Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize Administrative Agent, at its option and in its discretion,

 

(a)           To transfer or release any Lien on any Collateral (i) upon
termination of the Aggregate Commitments and payment and satisfaction in full of
all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (other than Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer have been made), (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (iii) subject to Section 11.01, if approved, authorized
or ratified in writing by Required Lenders, (iv) after foreclosure or other
acquisition of title if approved by the Required Lenders, or (v) that is
permitted or required to be released in accordance with Section 2.17;

 

(b)           to release any Guarantor from its obligations under any Subsidiary
Guaranty if such Person ceases to be a Subsidiary or ceases to be required to be
a Guarantor as a result of a transaction as set forth in Sections 2.17
or 8.04(a); and

 

(c)           If all or any portion of the Collateral is acquired by foreclosure
or by retention in full or partial satisfaction of the Obligations,
Administrative Agent shall take title to the Collateral in its name or by an
Affiliate of Administrative Agent, but for the benefit of all Lenders in their
Applicable Percentages on the date of the foreclosure sale or retention in full
or partial satisfaction of the Obligations.  Administrative Agent and all
Lenders hereby expressly waive and relinquish any right of partition with
respect to any Collateral so acquired.

 

(d)           Each Lender authorizes and directs Administrative Agent to enter
into the Security Documents for the benefit of Lenders.  Except to the extent
unanimity is required hereunder, (i) each Lender agrees that any action taken by
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders, and (ii) each Lender agrees that any
action taken by Required Lenders in accordance with the provisions of the Loan
Documents, and the exercise by Required Lenders of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders.

 

(e)           Administrative Agent is hereby authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Security Documents.

 

(f)            Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by Borrower or any Guarantor or is cared for, protected, or insured or has been
encumbered or that the Liens granted to Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected, or enforced, or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights granted or
available to Administrative Agent in this Section 10.10 or in any of the
Security Documents; it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion, given
Administrative Agent’s own interest in the Collateral as one of the Lenders and
that Administrative Agent shall have no duty or liability whatsoever to any
Lender, other than to act without gross negligence or willful misconduct.

 

105

--------------------------------------------------------------------------------


 

(g)           In furtherance of the authorizations set forth in this
Section 10.10, each Lender hereby irrevocably appoints Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender, (i) to enter into Security Documents (including,
without limitation, any appointments of substitute trustees under any Security
Document), (ii) to take action with respect to the Collateral and Security
Documents to perfect, maintain, and preserve Lenders’ and the Administrative
Agent’s Liens, as applicable, and (iii) to execute instruments of release or to
take other action necessary to release Liens upon any Collateral to the extent
authorized herein.  This power of attorney shall be liberally, not
restrictively, construed so as to give the greatest latitude to Administrative
Agent’s power, as attorney, relative to the Collateral matters described in this
Section 10.10.  The powers and authorities herein conferred on Administrative
Agent may be exercised by Administrative Agent through any Person who, at the
time of the execution of a particular instrument, is an officer of
Administrative Agent.  The power of attorney conferred by this Section 10.10 is
granted for valuable consideration and is coupled with an interest and is
irrevocable so long as the Obligations, or any part thereof, shall remain
unpaid, Lenders are obligated to make any Loans, or the L/C Issuer is obligated
to issue Letters of Credit, under the Loan Documents.

 

(h)           To the extent any Lender or any Affiliate of a Lender issues a
Swap Contract in accordance with the requirements of the Loan Documents and
accepts the benefits of the Liens in the Collateral arising pursuant to the
Security Documents, such Lender (for itself and on behalf of any such
Affiliates) agrees (a) to appoint Administrative Agent, as its nominee and
agent, to act for and on behalf of such Lender or Affiliate thereof in
connection with the Security Documents and (b) to be bound by the terms of this
Section 10.10; whereupon all references to “Lender” in this Section 10.10 and in
the Collateral Documents shall include, on any date of determination, any Lender
or Affiliate of a Lender that is party to a then-effective Swap Contract which
complies with the requirements of the Loan Documents.  Additionally, if the
Obligations owed to any Lender or Affiliate of a Lender consists solely of
Indebtedness arising under a Swap Contract (such Lender or Affiliate being
referred to in this Section 10.10 as an “Issuing Lender”), then such Issuing
Lender (by accepting the benefits of any Security Documents) acknowledges and
agrees that pursuant to the Loan Documents and without notice to or consent of
such Issuing Lender: (w) Liens in the Collateral may be released in whole or in
part; (x) all Guaranties may be released; (y) any Security Document may be
amended, modified, supplemented, or restated; and (z) all or any part of the
Collateral may be permitted to secure other Indebtedness.

 

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.

 

Article XI.
Miscellaneous

 

11.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a)           waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;

 

106

--------------------------------------------------------------------------------


 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate or amend any financial covenant or ratio hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable under this
Agreement;

 

(e)           change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or “Super Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; or

 

(g)           release (i) the Parent Guaranty or all or substantially all of the
value of the Subsidiary Guaranty without the written consent of each Lender,
except to the extent the release of any Guarantor is permitted pursuant to
Sections 4.08 or 10.10 (in which case such release may be made by Administrative
Agent acting alone) or (ii) all or substantially all of the Collateral;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document; and (iii) each letter agreement between Borrower, Administrative
Agent, certain Lenders, and Arrangers regarding fees payable with respect to the
Obligations may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

and, provided further, that if, in connection with any proposed amendment,
waiver, or consent (a “Proposed Change”) requiring the consent of all Lenders or
Super Majority Lenders, the consent of Required Lenders is obtained, but the
consent of other requisite Lenders is not obtained (any such Lender

 

107

--------------------------------------------------------------------------------


 

whose consent is not obtained as described in this paragraph being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, at Borrower’s request, Administrative Agent or an
Eligible Assignee shall have the right (but not the obligation) with
Administrative Agent’s approval, to purchase from the Non-Consenting Lenders,
and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to an Assignment and Acceptance, without premium or
discount. Administrative Agent is irrevocably appointed as attorney-in-fact to
execute any such Assignment and Acceptance if such Lender fails to execute same
within twenty (20) days of such request of assignment.  Such Lender shall be
entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge).

 

11.02       Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
by electronic mail (subject to clause (b) below) as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)            if to Borrower, Administrative Agent, or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

 

108

--------------------------------------------------------------------------------


 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Borrower’s or Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of Borrower, Administrative Agent,
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to Borrower,
Administrative Agent, and the L/C Issuer.  In addition, each Lender agrees to
notify Administrative Agent from time to time to ensure that Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Borrower or its securities for purposes of United States Federal
or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. 
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not

 

109

--------------------------------------------------------------------------------


 

preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower.  All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03       No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and the
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) Required Lenders shall
have the rights otherwise ascribed to Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of Required Lenders, enforce any rights and remedies
available to it and as authorized by Required Lenders.

 

11.04       Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

110

--------------------------------------------------------------------------------


 

(b)           Indemnification by Borrower.  Borrower shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), and shall indemnify and
hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to Borrower or any of its Subsidiaries, to the
extent provided in Section 7.12(d), or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
the L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

 

111

--------------------------------------------------------------------------------


 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent or the L/C Issuer, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05       Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, the L/C Issuer or any Lender, or
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06       Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

112

--------------------------------------------------------------------------------


 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof;

 

(B)           the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

113

--------------------------------------------------------------------------------

 


 

(C)         the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to Borrower or any of Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

114

--------------------------------------------------------------------------------


 

(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and Borrower, Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Borrower, Parent, or
any of Borrower’s or Parent’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

115

--------------------------------------------------------------------------------


 

(g)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon 30 days’ notice to Borrower and the Lenders, resign as
L/C Issuer.  In the event of any such resignation as L/C Issuer, Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

11.07       Treatment of Certain Information; Confidentiality.  Each of
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Administrative Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than
Borrower.  For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by Borrower or any Subsidiary,
provided that, in the case of information received from Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

116

--------------------------------------------------------------------------------


 

11.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of Administrative Agent, to the fullest extent permitted
by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower may be contingent or unmatured or are owed
to a branch or office of such Lender or the L/C Issuer different from the branch
or office holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify Borrower
and Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

117

--------------------------------------------------------------------------------


 

11.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, and the L/C Issuer,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives Borrower the right to replace a Lender
as a party hereto, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

118

--------------------------------------------------------------------------------


 

11.14       Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH OF PARENT, BORROWER, AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH OF PARENT, BORROWER, AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS

 

119

--------------------------------------------------------------------------------


 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Parent, Borrower, and each other Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and
other services regarding this Agreement provided by Administrative Agent and
each Arranger are arm’s-length commercial transactions between Parent, Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and each Arranger, on the other hand, (B) each of Parent,
Borrower, and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii)(A) Administrative Agent and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Parent, Borrower, any other Loan
Party, or any of their respective Affiliates, or any other Person and
(B) neither Administrative Agent nor any Arranger has any obligation to Parent,
Borrower, any other Loan Party, or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent and the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of Parent, Borrower, the other Loan Parties, and their respective
Affiliates, and neither Administrative Agent nor any Arranger has any obligation
to disclose any of such interests to Parent, Borrower, any other Loan Party, or
any of their respective Affiliates.  To the fullest extent permitted by Law,
each of Parent, Borrower, and the other Loan Parties hereby waives and releases
any claims that it may have against Administrative Agent and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17       Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18       USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.  Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

120

--------------------------------------------------------------------------------


 

11.19       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow.]

 

121

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Kenneth E. Cruse

 

 

Name:

Kenneth E. Cruse

 

 

Title:

Chief Financial Officer, Vice President,

 

 

 

Secretary, and Treasurer

 

 

 

 

 

 

 

PARENT:

 

 

 

SUNSTONE HOTEL INVESTORS, INC.,

 

a Maryland corporation

 

 

 

 

 

 

By:

/s/ Kenneth E. Cruse

 

 

Name:

Kenneth E. Cruse

 

 

Title:

Chief Financial Officer, Vice President,

 

 

 

Secretary, and Treasurer

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

By:

/s/ Henry Pennell

 

 

Name:

Henry Pennell

 

 

Title:

Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 

 

 

 

 

 

By:

/s/ Lesa J. Butler

 

 

Name:

Lesa J. Butler

 

 

Title:

Senior Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Marc Costantino

 

 

Name:

Marc Costantino

 

 

Title:

Executive Director

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

/s/ Craig J. Molly

 

 

Name:

Craig J. Molly

 

 

Title:

Director

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A. as a Lender

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Ryan Vetsch

 

 

Name:

Ryan Vetsch

 

 

Title:

Authorized Signatory

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable 
Percentage

 

Bank of America, N.A.

 

$

38,250,000.00

 

25.500000000

%

JPMorgan Chase Bank, N.A.

 

$

38,250,000.00

 

25.500000000

%

Citibank, N.A.

 

$

18,375,000.00

 

12.250000000

%

UBS Loan Finance LLC

 

$

18,375,000.00

 

12.250000000

%

Morgan Stanley Bank, N.A.

 

$

18,375,000.00

 

12.250000000

%

Barclays Bank PLC

 

$

18,375,000.00

 

12.250000000

%

Total

 

$

150,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

INITIAL BORROWING BASE PROPERTIES

 

Kahler Inn & Suites Rochester

Marriott Rochester

Courtyard by Marriott Los Angeles Airport

Marriott Portland

Sheraton Cerritos

Residence Inn by Marriott Rochester

Hyatt Regency Newport Beach

Fairmont Newport Beach

Renaissance Westchester

Renaissance Los Angeles Airport

Marriott Quincy

Royal Palm Hotel

Renaissance Orlando Resort Ground Lease

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.03

 

POST CLOSE ITEMS

 

A.            Post Closing Required:

 

None.

 

B.            Post-Closing Borrowing Base:

 

(i)            Non Property Related:

 

 

Post Close Item

 

I.              For each (i) Subsidiary Guarantor not a party to the Subsidiary
Guaranty and (ii) each Pledgor (as defined in the Pledge Agreement) not a party
to the Pledge Agreement, each  as of the date of the Credit Agreement, each item
listed on the attached Schedule A, on the date that the items listed in clause
(ii) below with respect to the applicable Borrowing Base Property are satisfied
in order to permit such Subsidiary Guarantor to become a party to the Subsidiary
Guaranty or such Pledgor to become a party to the Pledge Agreement.

 

(ii)           Property Related.

 

Each item required in Section B.(i) above, plus, with respect to each Initial
Borrowing Base Property, Administrative Agent must review and approve the
following for each such Initial Borrowing Base Property prior to such Initial
Borrowing Base Property being given any value for purposes of determining the
Borrowing Base:

 

I.              All Initial Borrowing Base Properties. For each Initial
Borrowing Base Property, (i) an Acceptable Borrowing Base Appraisal and (ii) an
Operating Lease Consent.

 

II.                                     Sheraton Cerritos:

 

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Interstate) between Sunstone Hotel Properties, Inc., as Manager,
Sunstone Hotel Partnership, LLC, as Borrower, Sunstone Center Court LLC, as Fee
Owner, Sunstone Center Court Lessee, Inc., as Lessee, and Agent.

 

2.             Comfort Letter.  Franchise Consent between The Sheraton
Corporation, as Franchisor, Sunstone Hotel Partnership, LLC, as Borrower,
Sunstone Center Court, LLC, as Fee Owner, Sunstone Center Court Lessee, Inc., as
Lessee, and Agent.

 

3.             Ground Lessor Consent.  Estoppel Certificate and Consent between
City of Cerritos and Cerritos Development Agency, as Landlord, Sunstone Center
Court, LLC, as Tenant, Sunstone Holdco 8, LLC, as Parent, and Agent.

 

--------------------------------------------------------------------------------


 

 

III.           Marriott Quincy:

 

Post Close Item

 

1.             Management Agreement Consent.  Mutual Recognition and
Non-Disturbance Agreement between Agent, Sunstone Quincy Lessee, Inc., as Owner,
and Marriott Hotel Services, Inc., as Manager, in form and substance acceptable
to Agent.

 

2.             Real Estate Due Diligence.

 

(a)           Existing Title Policy.

 

(b)           Current Ad Valorem tax statements.

 

IV.           Fairmont Newport Beach:

 

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Fairmont) between Fairmont Resorts (U.S.), Inc., as Manager, Sunstone
Hotel Partnership, LLC, as Borrower, Sunstone Macarthur LLC,  as Fee Owner,
Sunstone Macarthur Lessee, Inc., as Lessee, and Agent, in form and substance
acceptable to Agent.

 

2.             Ground Lessor Consent.  Estoppel Certificate and Consent between
MacArthur 450, LLC, as Landlord, Sunstone MacArthur, LLC, as Tenant, Sunstone
Holdco 8, LLC, as Parent, and Agent.

 

V.            Marriott Portland:

 

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Interstate) between Sunstone Hotel Properties, Inc., as Manager,
Sunstone Hotel Partnership, LLC, as Borrower, WB Sunstone Portland, LLC, as Fee
Owner, WB Sunstone-Portland, Inc., as Lessee, and Agent.

 

2.             Comfort Letter.  Comfort Letter between Marriott
International, Inc., as Franchisor, WB Sunstone-Portland, Inc., as Franchisee,
and Agent and Amendment to Owner Agreement between Marriott International, Inc.,
as Franchisor, Sunstone Hotel Partnership, LLC, as Borrower, WB Sunstone
Portland, LLC, as Fee Owner, WB Sunstone-Portland, Inc., as Property Lessee, and
Agent.

 

--------------------------------------------------------------------------------


 

VI.           Marriott Rochester:

 

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Interstate) between Sunstone Hotel Properties, Inc., as Manager,
Sunstone Hotel Partnership, LLC, as Borrower, Sunstone SH Hotels, LLC, as Fee
Owner, SHP Lessee II Corp, as Lessee, and Agent.

 

2.             Comfort Letter.  Comfort Letter between Marriott
International, Inc., as Franchisor, SHP Lessee II Corp., as Franchisee, and
Agent and Amendment to Owner Agreement between Marriott International, Inc., as
Franchisor, Sunstone Hotel Partnership, LLC, as Borrower, Sunstone SH Hotels,
L.L.C., as Fee Owner, SHP Lessee II Corp., as Property Lessee, and Agent.

 

VII.         Residence Inn by Marriott Rochester:

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Interstate) between Sunstone Hotel Properties, Inc., as Manager,
Sunstone Hotel Partnership, LLC, as Borrower, Sunstone Hotels Rochester, LLC, as
Fee Owner, Rochester RIBM Lessee, Inc., as Lessee, and Agent.

 

2.             Comfort Letter.  Comfort Letter between Marriott
International, Inc., as Franchisor, Rochester RIBM Lessee, Inc., as Franchisee,
and Agent and Amendment to Owner Agreement between Marriott International, Inc.,
as Franchisor, Sunstone Hotel Partnership, LLC, as Borrower, Sunstone Hotels
Rochester LLC, as Fee Owner, Rochester RIBM Lessee, Inc., as Property Lessee,
and Agent.

 

VIII.        Hyatt Regency Newport Beach:

 

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Hyatt Corporation) between Hyatt Corporation, as Manager, Sunstone
Hotel Partnership, LLC, as Borrower, Sunstone Jamboree, LLC, as Fee Owner,
Sunstone Jamboree Lessee, Inc., as Lessee, and Agent.

 

2.             Ground Lessor Consents.  Estoppel Certificate and Consent between
JGKallins Investments Newport, LLC and The Prudential Insurance Company of
America, as Landlord, Sunstone Jamboree, LLC, as Tenant, Sunstone Holdco 8, LLC,
as Parent, and Agent.

 

--------------------------------------------------------------------------------


 

IX.           Renaissance Westchester:

 

Post Close Item

 

1.             Parking and Zoning Issues.  According to the zoning report,
parking for the Property is deficient by 20 spaces.  Borrower shall provide
evidence of compliance with zoning with respect to parking.

 

2.             Management Agreement Consent.  Mutual Recognition and
Non-Disturbance Agreement between Agent, Sunstone Red Oak Lessee, Inc., as
Owner, and Renaissance Hotel Operating Company, as Manager, in form and
substance acceptable to Agent.

 

3.             Real Estate Due Diligence.

 

(a)           Existing Title Policy.

 

X.            Courtyard by Marriott Los Angeles Airport:

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Interstate) between Sunstone Hotel Properties, Inc., as Manager,
Sunstone Hotel Partnership, LLC, as Borrower, Sunstone Century, LLC, as Fee
Owner, SHP Lessee Corp., as Lessee, and Agent.

 

2.             Comfort Letter.  Comfort Letter between Marriott
International, Inc., as Franchisor, SHP Lessee Corp., as Franchisee, and Agent
and Amendment to Owner Agreement between Marriott International, Inc., as
Franchisor, Sunstone Hotel Partnership, LLC, as Borrower, Sunstone Century, LLC,
as Fee Owner, SHP Lessee Corp., as Property Lessee, and Agent.

 

3.             Ground Lessor Consents.  Estoppel Certificate and Consent between
Peacock, LLC, as Landlord, Sunstone LA Airport, LLC, as Tenant, Sunstone Holdco
8, LLC, as Parent, and Agent.

 

XI.           Renaissance Los Angeles Airport:

 

Post Close Item

 

1.             Management Agreement Consent.  Mutual Recognition and
Non-Disturbance Agreement between Agent, Sunstone LA Airport Lessee, Inc., as
Owner, and Renaissance Hotel Management Company, LLC, as Manager, in form and
substance acceptable to Agent.

 

--------------------------------------------------------------------------------


 

XII.         Royal Palm Hotel:

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Royal Palm) between James Hotel Management Company, LLC, as Manager,
Sunstone Hotel Partnership, LLC, as Borrower, Sunstone RP Collins LLC, as Fee
Owner, Sunstone RP Collins Lessee, Inc., as Lessee, and Agent.

 

2.             Real Estate Due Diligence Items.

 

(a)           Current Ad Valorem tax statements.

 

(b)                                 Current zoning report or evidence of
compliance with zoning.

 

3.             Standard Flood Hazard Determination Form

 

XIII.        Kahler Inn & Suites Rochester:

 

Post Close Item

 

1.             Management Agreement Consent.  Manager’s Consent Under Management
Agreement (Interstate) between Sunstone Hotel Properties, Inc., as Manager,
Sunstone Hotel Partnership, LLC, as Borrower, Sunstone SH Hotels, LLC, as Fee
Owner, Sunstone KIS Lessee, Inc., as Lessee, and Agent.

 

2.             Liens/Encumbrances.  The property is subject to a lien for
assessments under the Century Corridor Business Improvement District, in the
original amount of $9,096.85. Borrower shall provide evidence of payment of such
lien.

 

XIV.        Renaissance Orlando Resort Ground Lease:

 

Post Close Item

 

1.             Separately Platted Lot.  Borrower shall provide evidence that the
property is made up of separately platted lots, or shall provide adequate
evidence that the property is not required to be separately platted in order to
transfer such properties.

 

--------------------------------------------------------------------------------


 

C.            Post-Closing Commercially Reasonable Efforts (by Property):

 

I.              Marriott Quincy:

 

Post Close Item

2.             Liens/Encumbrances.

 

(a)           Notice of Contract naming Suffolk Construction Co., Inc.,
Contractor/Plaintiff, dated August 30, 2001, recorded in Book 15456, Page 321,
as affected by Statement of Claim, recorded in Book 15456, Page 326, as further
affected by Complaint, dated November 21, 2001, recorded in
Book 15797, Page 526, as further affected by Notice of Dissolution of Lien (RE:
Lot 21), recorded in Book 16054, Page 79. Borrower shall provide evidence that
such proceedings have been dismissed or that the subject liens have been paid.

 

(b)           Notice of Contract naming  Suffolk Construction Co., Inc., as
plaintiff/Contractor, dated August 30, 2001, recorded in Book 15455, Page 412,
as affected by Statement of Claim, dated August 30, 2001, recorded in
Book 15455, Page 415, as further affected by Complaint, dated November 21, 2001,
recorded in Book 15797, Page 499. Borrower shall provide evidence that such
proceedings have been dismissed or that the subject liens have been paid.

 

II.            Fairmont Newport Beach:

 

Post Close Item

 

1.             Parking and Zoning Issues.  According to the zoning summary,
required parking for the Property is 597 spaces, and there are currently only
382 parking spaces. According to the Grant of Parking Easement recorded
August 26, 1996 as Instrument No. 96-436401, Official Records of Orange County,
California, the Property has access to an additional 171 parking spaces offsite.
Therefore, there is a shortage of 44 parking spaces. Borrower shall provide
evidence of compliance with zoning with respect to parking.

 

III.           Marriott Rochester:

 

Post Close Item

 

1.             Separately Platted Lot.  Borrower shall provide evidence that the
property is made up of separately platted lots, or shall provide adequate
evidence that the property is not required to be separately platted in order to
transfer such properties.

 

--------------------------------------------------------------------------------


 

IV.           Residence Inn by Marriott Rochester:

 

Post Close Item

 

1.             Separately Platted Lot.  Borrower shall provide evidence that the
property is made up of separately platted lots, or shall provide adequate
evidence that the property is not required to be separately platted in order to
transfer such properties.

 

V.            Renaissance Los Angeles Airport:

 

Post Close Item

1.             Parking and Zoning Issues.

 

(a)           Code Violation: According to the zoning report, there is an open
violation for conversion of a portion of the parking garage to a ballroom
without required permits and approvals. Borrower shall provide evidence that the
violation has been cured.

 

--------------------------------------------------------------------------------


 

Schedule A to Schedule 5.03

 

Non-Property Related Post-Close

 

Party Legend:

 

Borrower

 

Sunstone Hotel Partnership, LLC, a Delaware limited liability company

Parent

 

Sunstone Hotel Investors, Inc., a Maryland corporation

PledgeCo

 

Sunstone Pledgeco, LLC

LA Airport

 

Sunstone LA Airport LLC

Center Court

 

Sunstone Center Court, LLC

Century

 

Sunstone Century, LLC

Hotels Rochester

 

Sunstone Hotels Rochester, L.L.C.

RP Collins

 

Sunstone RP Collins, LLC

Jamboree

 

Sunstone Jamboree, LLC

Westwood

 

Sunstone Westwood, LLC

MacArthur

 

Sunstone MacArthur, LLC

Red Oak

 

Sunstone Red Oak, LLC

KIS

 

Sunstone KIS, LLC

Skyway

 

Sunstone Skyway, LLC

Quincy

 

Sunstone Quincy, LLC

WB Portland

 

WB Sunstone-Portland, LLC

Sun CHP

 

Sun CHP I, Inc.

Sun SHP

 

Sun SHP II, LLC

WHP Hotel

 

WHP Hotel Owner-2A, L.L.C.

Outparcel

 

Sunstone Outparcel L.L.C.

Sun BB

 

Sun BB, LLC

Pico Ventures

 

Pico Ventures, LLC

Broadway

 

Sunstone Broadway, LLC

Hotel Acquisition

 

Sunstone Hotel Acquisitions, LLC

Atlantic

 

Sunstone Atlantic Lender LLC

Broadway Lender

 

Sunstone Broadway Lender LLC

RIP

 

Sunstone RIP, LLC

Holdco 6

 

Sunstone Holdco 6, LLC

Holdco8

 

Sunstone Holdco 8, LLC

Property Owners

 

LA Airport, Center Court, Century, Hotels Rochester, RP Collins, Jamboree,
Westwood, MacArthur, Red Oak, KIS, Skyway, Quincy, and WB Portland.

Guarantors

 

Parent, Property Owners, and other Guarantor Subsidiaries

Other Guarantor Subsidiaries

 

PledgeCo, Sun CHP, Sun SHP, WHP Hotel, Outparcel, Sun BB, Pico Ventures,
Broadway, Hotel Acquisition, Atlantic, Broadway Lender, RIP, Holdco 6, and
Holdco 8.

 

 

--------------------------------------------------------------------------------


 

 

Post Close Item

 

 

  A.

LOAN DOCUMENTS

 

 

1.

Subsidiary Guaranty (executed by each Property Owner, the general partner of any
Property Owner that is a limited partnership, and each other Subsidiary
Guarantor)

 

 

2.

Pledge Agreement (covering Borrower’s equity interests in any Subsidiary
Guarantor; and certain Subsidiary Guarantors interests in certain Subsidiary
Guarantors), and UCC-1 Financing Statements to be recorded in conjunction
therewith.

 

 

3.

Opinions of Counsel for Borrower and Guarantors

 

 

a.

Latham & Watkins LLP

b.

In-house counsel

 

 

  B.

Organizational Documents of Guarantors:

 

 

1.

PledgeCo

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

2.

LA Airport

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

3.

Center Court

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

4.

Century

 

 

 

Officer’s Certificate, certifying:

 

--------------------------------------------------------------------------------


 

 

Post Close Item

 

 

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

5.

Hotels Rochester

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

6.

RP Collins

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

7.

Jamboree

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

8.

Westwood

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

9.

MacArthur

 

 

 

Officer’s Certificate, certifying:

 

--------------------------------------------------------------------------------


 

 

Post Close Item

 

 

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

10.

Red Oak

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

11.

KIS

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

12.

Skyway

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

13.

Quincy

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

14.

WB Portland

 

 

 

Officer’s Certificate, certifying:

 

--------------------------------------------------------------------------------


 

 

Post Close Item

 

 

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

15.

Sun SHP

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

16.

WHP Hotel

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

17.

Outparcel

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

18.

Sun BB

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

19.

Pico Ventures

 

 

 

Officer’s Certificate, certifying:

 

--------------------------------------------------------------------------------


 

 

Post Close Item

 

 

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

20.

Broadway

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

21.

Hotel Acquisitions

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

22.

Atlantic

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

23.

Broadway Lender

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

24.

RIP

 

 

 

Officer’s Certificate, certifying:

 

--------------------------------------------------------------------------------


 

 

Post Close Item

 

 

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

25.

Sun CHP

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Incorporation

 

Bylaws

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

26.

Holdco 6

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

 

27.

Holdco 8

 

 

 

Officer’s Certificate, certifying:

 

Certificate of Formation

 

LLC Agreement

 

Certificates of Existence and Good Standing

 

Resolutions

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

 

Part (a).                  Subsidiaries.

 

EP Holdings, LLC

 

Sunstone Holdco 3, LLC

 

Sunstone Pledgeco, LLC

Pico Ventures, LLC

 

Sunstone Holdco 4, LLC

 

Sunstone Quincy Lessee, Inc.

Rochester Bevflow, Inc.

 

Sunstone Holdco 5, LLC

 

Sunstone Quincy, LLC

Rochester DC, LLC

 

Sunstone Holdco 6, LLC

 

Sunstone Red Oak Lessee, Inc.

Rochester RIBM Lessee, Inc.

 

Sunstone Holdco 7, LLC

 

Sunstone Red Oak, LLC

RTS Lessee, Inc.

 

Sunstone Holdco 8, LLC

 

Sunstone RIP, LLC

SHP DT Bevflow, Inc.

 

Sunstone Holdco I, LLC

 

Sunstone Sea Harbor Holdco, LLC

SHP Lessee Corp

 

Sunstone Holt Lessee, Inc.

 

Sunstone Sea Harbor Lessee, Inc.

SHP Lessee II Corp

 

Sunstone Holt, LLC

 

Sunstone Sea Harbor, LLC

SHP Lessee III Corp

 

Sunstone Hotel Acquisitions, LLC

 

Sunstone SH Hotels, LLC

Sun BB, LLC

 

Sunstone Hotel Partnership, LLC

 

Sunstone Sidewinder Lessee, Inc

Sun CHP I, Inc.

 

Sunstone Hotel TRS Lessee, Inc.

 

Sunstone Sidewinder, LLC

Sun Manhattan, LLC

 

Sunstone Hotels Rochester, LLC

 

Sunstone Skyway Lessee, Inc.

Sun Napa Merlot Lessee, Inc.

 

Sunstone Hotels, LLC

 

Sunstone Skyway, LLC

Sun SHP II, LLC

 

Sunstone Jamboree Lessee, Inc.

 

Sunstone Top Gun Lessee, Inc.

Sunstone 42nd Street Lessee, Inc.

 

Sunstone Jamboree, LLC

 

Sunstone Top Gun, LLC

Sunstone 42nd Street, LLC

 

Sunstone K9 Lessee, Inc.

 

Sunstone Valley River Lessee, Inc.

Sunstone Atlantic Lender, LLC

 

Sunstone K9, LLC

 

Sunstone Valley River, LLC

Sunstone Big Beaver Lessee, Inc.

 

Sunstone Kahler Lessee, Inc.

 

Sunstone Westwood, LLC

Sunstone Big Beaver, LLC

 

Sunstone Kahler, LLC

 

Sunstone Wharf Lessee, Inc.

Sunstone Broadhollow Lessee, Inc.

 

Sunstone Kettner Lessee, Inc.

 

Sunstone Wharf, LLC

Sunstone Broadhollow, LLC

 

Sunstone Kettner, LLC

 

Sunstone Windy Hills Lessee, Inc.

Sunstone Broadway Lender, LLC

 

Sunstone KIS Lessee, Inc.

 

Sunstone windy Hill, LLC

Sunstone Broadway, LLC

 

Sunstone KIS, LLC

 

Sunstone/WB Manhattan Beach Lessee, Inc.

Sunstone Center Court Lessee, Inc.

 

Sunstone LA Airport Lessee, Inc.

 

SWW No. 1, LLC

Sunstone Center Court, LLC

 

Sunstone LA Airport, LLC

 

TTS Facilities, LLC

Sunstone Century Lessee, Inc.

 

Sunstone LaSalle Lessee, Inc.

 

WB Sunstone-Portland, Inc.

Sunstone Century, LLC

 

Sunstone LaSalle, LLC

 

WB Sunstone-Portland, LLC

Sunstone RP Collins Lessee, Inc.

 

Sunstone Leesburg Lessee, Inc.

 

WB Sunstone-Riverside, LLC

Sunstone RP Collins, LLC

 

Sunstone Leesburg, LLC

 

WHP Bevflow, LLC

Sunstone Cowboy GP, LLC

 

Sunstone Longhorn GP, LLC

 

WHP Hotel Owner 2A, LLC

Sunstone Cowboy Lessee GP, LLC

 

Sunstone Longhorn Holdco, LLC

 

WHP PPE Owner-1, LLC

Sunstone Cowboy Lessee, LP

 

Sunstone Longhorn Lessee GP, LLC

 

WHP Texas Beverage 1, Inc.

Sunstone Cowboy, LP

 

Sunstone Longhorn Lessee, LP

 

WHP Texas Beverage 2, Inc.

Sunstone Downtown Lessee, Inc.

 

Sunstone Longhorn, LP

 

 

Sunstone Downtown, LLC

 

Sunstone MacArthur Lessee, Inc.

 

 

Sunstone Durante Lessee, Inc.

 

Sunstone MacArthur, LLC

 

 

Sunstone Durante, LLC

 

Sunstone Napa, LLC

 

 

Sunstone East Pratt GP, LLC

 

Sunstone North State Lessee, Inc.

 

 

Sunstone East Pratt Lessee, Inc.

 

Sunstone North State, LLC

 

 

Sunstone East Pratt, LP

 

Sunstone Ocean Lessee, Inc.

 

 

Sunstone El Camino Lessee, Inc.

 

Sunstone Ocean, LLC

 

 

Sunstone El Camino, LLC

 

Sunstone OP Properties, LLC

 

 

Sunstone Hartsfield Lessee, Inc.

 

Sunstone Outparcel, LLC

 

 

Sunstone Hartsfield, LLC

 

Sunstone Philly GP, LLC

 

 

Sunstone Hazelwood, LLC

 

Sunstone Philly Lessee, Inc.

 

 

 

 

Sunstone Philly, LP

 

 

 

--------------------------------------------------------------------------------


 

Part (b).                  Other Equity Investments.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.25

MANAGEMENT AGREEMENTS

 

Document:

 

Effective Date:

 

Parties:

 

 

 

 

 

Cerritos Sheraton

 

 

 

 

Hotel Management Agreement

 

June 2005

 

Sunstone Center Court Lessee, Inc. and Sunstone Hotel Properties, Inc.

Kahler Inn & Suites

 

 

 

 

Master Agreement

 

26 October 2004

 

Sunstone Hotel Properties, Inc. and SHP Lessee Corp.; WHP Hotel Lessee — 1,
Inc.; WB Sunstone Hollywood, Inc.; Sunstone/WB Manhattan Beach Lessee, Inc.; Sun
Napa Merlot Lessee, Inc.; WB Ontario, Inc.; WB Sunstone-Riverside, Inc.; SHP
Lessee II Corp.; Sunstone Windy Hills Lessee, Inc.; WB Sunstone-Boise, Inc.; WHP
Hotel Lessee — 3, Inc.; WB Grand Rapids, Inc.; WHP Hotel Lessee — 2A, Inc.;
Rochester RIBM Lessee, Inc.; Kahler E&P Partners Lessee, Inc.; WB Sunstone-Lake
Oswego, Inc.; WB Sunstone-Portland, Inc.; WHP Hotel Lessee — 2, Inc., SHP Lessee
III Corp.

Hotel Management Agreement

 

26 October 2004

 

SHP Lessee II Corp. and Sunstone Hotel Properties, Inc.

Guaranty

 

26 October 2010

 

Interstate Management Company, LLC Sunstone Hotel Properties, Inc. and SHP
Lessee Corp.; WHP Hotel Lessee — 1, Inc.; WB Sunstone Hollywood, Inc.;
Sunstone/WB Manhattan Beach Lessee, Inc.; Sun Napa Merlot Lessee, Inc.; WB
Ontario, Inc.; WB Sunstone-Riverside, Inc.; SHP Lessee II Corp.; Sunstone Windy
Hills Lessee, Inc.; WB Sunstone-Boise, Inc.; WHP Hotel Lessee — 3, Inc.; WB
Grand Rapids, Inc.; WHP Hotel Lessee — 2A, Inc.; Rochester RIBM Lessee, Inc.;
Kahler E&P Partners Lessee, Inc.; WB Sunstone-Lake Oswego, Inc.; WB
Sunstone-Portland, Inc.; WHP Hotel Lessee — 2, Inc., SHP Lessee III Corp.

 

--------------------------------------------------------------------------------


 

Modification of Master Agreement (Letter)

 

1 July 2005

 

Sunstone Hotel Properties, Inc. and SHP Lessee Corp.; Sunstone LaSalle Lessee,
Inc.; WB Sunstone-Hollywood, Inc.; Sunstone/WB Manhattan Beach Lessee, Inc.; Sun
Napa Merlot Lessee, Inc.; Sunstone Holt Lessee, Inc.; WB Sunstone-Riverside,
Inc.; SHP Lessee II Corp.; WB Sunstone-Boise, Inc.; WHP Hotel Lessee — 3,Inc.;
WB Grand Rapids, Inc.; Rochester RIBM Lessee, Inc.; Sunstone Sidewinder Lessee,
Inc.; WB Sunstone-Lake Oswego, Inc.; WB Sunstone-Portland, Inc.; Sunstone Cowboy
Lessee, LP; SHP Lessee III Corp.; Sunstone Durante Lessee, Inc.; Sunstone Kahler
Lessee, Inc.; Sunstone Valley River Lessee, Inc.; Sunstone Broadhollow Lessee,
Inc.; BA LAX, LLC; Sunstone Beverly Hills, LLC; Sunrockpoint Nashville Hotel
Lessee, Inc.

Amended and Restated Assignment of Management Agreements and Guaranty of
Management Agreements, Subordination of Management Agreements and Consent to
Assignment and Subordination

 

22 December 2005

 

Sunstone Hotel Investors, Inc., SHP Lessee Corp., SHP II Lessee Corp, Sunstone
Broadhollow Lessee, Inc., Sunstone/WB Manhattan Beach Lessee and Massachusetts
Mutual Life Insurance Company

Modification of Master Agreement (Letter)

 

1 January 2006

 

Sunstone Hotel Properties, Inc. and SHP Lessee Corp.; Sunstone LaSalle Lessee,
Inc.; WB Sunstone-Hollywood, Inc.; Sunstone/WB Manhattan Beach Lessee, Inc.; Sun
Napa Merlot Lessee, Inc.; Sunstone Holt Lessee, Inc.; WB Sunstone-Riverside,
Inc.; SHP Lessee II Corp.; WB Sunstone-Boise, Inc.; WHP Hotel Lessee — 3,Inc.;
WB Grand Rapids, Inc.; Rochester RIBM Lessee, Inc.; Sunstone Sidewinder Lessee,
Inc.; WB Sunstone-Lake Oswego, Inc.; WB Sunstone-Portland, Inc.; Sunstone Cowboy
Lessee, LP; SHP Lessee III Corp.; Sunstone Durante Lessee, Inc.; Sunstone Kahler
Lessee, Inc.; Sunstone Valley River Lessee, Inc.; Sunstone Broadhollow Lessee,
Inc.

Assignment and Assumption of Hotel Management Agreement and Master Agreement

 

30 April 2010

 

SHP Lessee II Corp. and Sunstone KIS Lessee, Inc.

Courtyard LAX

 

 

 

 

 

--------------------------------------------------------------------------------


 

Hotel Management Agreement

 

26 October 2004

 

SHP Lessee Corp. and Sunstone Hotel Properties, Inc.

Amended and Restated Assignment of Management Agreement and Guaranty of
Management Agreements, Subordination of Management Agreements and Consent to
Assignment and Subordination

 

22 December 2005

 

Sunstone Hotel Investors, Inc., SHP Lessee Corp., SHP II Lessee Corp, Sunstone
Broadhollow Lessee, Inc., Sunstone/WB Manhattan Beach Lessee and Massachusetts
Mutual Life Insurance Company

Assignment and Assumption of Hotel Management Agreement and Master Agreement

 

30 April 2010

 

SHP Lessee Corp. and Sunstone Century Lessee, Inc.

Portland Marriott

 

 

 

 

Hotel Management Agreement

 

26 October 2004

 

WB Sunstone-Portland, Inc. and Sunstone Hotel Properties, Inc.

Management Agreement Exhibits A and B

 

22 November 2004

 

 

Quincy Marriott

 

 

 

 

Management Agreement

 

28 January 2000

 

Marriott Hotel Services, Inc. and The 1993 Flatley Family Trust

Summary of Material Business Terms of the Management Agreement

 

28 January 2000

 

Marriott Hotel Services, Inc. and The 1993 Flatley Family Trust

First Amendment to Management Contract

 

23 October 2000

 

The 1993 Flatley Family Trust and Marriott Hotel Services, Inc.

Quincy Letter Amendment

 

20 December 2002

 

Marriott Hotel Services, Inc. and The 1993 Flatley Family Trust

Assignment and Assumption Agreement

 

1 May 2007

 

The 1993 Flatley Family Trust and Sunstone Quincy Lessee, Inc.

Guaranty

 

1 May 2007

 

Sunstone Hotel Partnership, LLC and Marriott Hotel Services, Inc.

Owner Agreement

 

29 June 2007

 

Sunstone Quincy, LLC; Sunstone Holdco 7, LLC; Sunstone Quincy Lessee, Inc. and
Marriott Hotel Services, Inc.

Side Letter to Management Agreement

 

29 December 2007

 

Marriott Hotel Services, Inc. and Sunstone Quincy Lessee, Inc. (as
successor-in-interest to the 1993 Flatley Family Trust)

Second Amendment to Management Agreement for the Boston Marriott Quincy Hotel

 

29 December 2007

 

Marriott Hotel Services, Inc. and Sunstone Quincy Lessee, Inc. (as
successor-in-interest to the 1993 Flatley Family Trust)

Newport Fairmont

 

 

 

 

Hotel Management Agreement

 

20 April 2005

 

Sunstone MacArthur Lessee, Inc. and Fairmont Hotels &

 

--------------------------------------------------------------------------------


 

 

 

 

 

Resorts (U.S.) Inc.

Management Agreement Side Letter

 

20 April 2005

 

Sunstone MacArthur Lessee, Inc. and Fairmont Hotels & Resorts (U.S.) Inc.

First Amendment to Hotel Management Agreement

 

20 February 2008

 

Fairmont Hotels & Resorts (U.S.) Inc. and Sunstone MacArthur Lessee, Inc.

Manager’s Consent and Subordination of Management Agreement

 

26 June 2009

 

Fairmont Hotels & Resorts (U.S.), Inc.; Sunstone Hotel Partnership, LLC;
Sunstone MacArthur Lessee, Inc; and Citicorp North America, Inc.

Newport Hyatt

 

 

 

 

Management Agreement

 

9 June 1989

 

CSL Newporter LTD. And Hyatt Corporation

Accommodation Letter to Management Agreement

 

9 June 1989

 

Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Assignment and Assumption of Management Agreements

 

1 December 1998

 

Patriot American Hospitality Partnership, L.P. and Wyndham International
Operating Partnership, L.P.

Assignment Agreement

 

17 November 2000

 

Patriot American Hospitality Partnership, L.P. and Wyndham International
Operating Partnership, L.P.

Assignment and Assumption of Agreements

 

5 December 2002

 

Patriot American Hospitality Partnership, L.P. and Wyndham International
Operating Partnership, L.P.

Landlord, Tenant, and Manager Non-Disturbance and Attornment Agreement

 

13 May 2005

 

Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Term Extension Letter

 

11 September 2008

 

Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Term Extension Letter

 

11 December 2008

 

Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

First Amendment to Management Agreement

 

8 March 2010

 

Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Renaissance LAX

 

 

 

 

Management Agreement

 

23 June 2005

 

Renaissance Hotel Management Company, LLC and WSRH LAX Airport, LLC

Consent and Assignment and Assumption of Management Contract

 

4 January 2007

 

WSRH LAX Airport LLC; Sunstone Holdco 6, LLC; Sunstone LA Airport Lessee, Inc.
and Renaissance Hotel Management Company, LLC

Amended and Restated Owner Agreement

 

10 December 2007

 

WSRH LAX Airport LLC; Sunstone LA Airport Lessee, Inc. and Renaissance Hotel
Management Company, LLC

Assignment and Assumption of Amended and Restated Owner Agreement

 

25 June 2009

 

WSRH LAX Airport, LLC and Sunstone LA Airport, LLC

Renaissance Westchester

 

 

 

 

Management Agreement

 

23 June 2005

 

Renaissance Hotel Operating Company and Sunstone Red Oak Lessee, Inc.

 

--------------------------------------------------------------------------------


 

Memorandum of Management Agreement

 

23 June 2005

 

Sunstone Res Oak Lessee, Inc. and Renaissance Hotel Operating Company

Rochester Marriott

 

 

 

 

Hotel Management Agreement

 

26 October 2004

 

SHP Lessee II Corp. and Sunstone Hotel Properties, Inc.

Assignment and Assumption of Hotel Management Agreement and Master Agreement

 

30 April 2010

 

SHP Lessee II Corp. and Sunstone Skyway Lessee, Inc.

Rochester Residence Inn

 

 

 

 

Master Agreement

 

26 October 2004

 

Sunstone Hotel Properties, Inc. and SHP Lessee Corp.; WHP Hotel Lessee — 1,
Inc.; WB Sunstone Hollywood, Inc.; Sunstone/WB Manhattan Beach Lessee, Inc.; Sun
Napa Merlot Lessee, Inc.; WB Ontario, Inc.; WB Sunstone-Riverside, Inc.; SHP
Lessee II Corp.; Sunstone Windy Hills Lessee, Inc.; WB Sunstone-Boise, Inc.; WHP
Hotel Lessee — 3,Inc.; WB Grand Rapids, Inc.; WHP Hotel Lessee — 2A,Inc.;
Rochester RIBM Lessee, Inc.; Kahler E&P Partners Lessee, Inc.; WB Sunstone-Lake
Oswego, Inc.; WB Sunstone-Portland, Inc.; WHP Hotel Lessee — 2,Inc.; SHP Lessee
III Corp.

Hotel Management Agreement

 

26 October 2004

 

Rochester RIBM Lessee, Inc. and Sunstone Hotel Properties, Inc.

Modification of Master Agreement Letter

 

1 January 2006

 

 

Royal Palm

 

 

 

 

Master Agreement

 

19 October 2010

 

James Hotel Management Company, LLC and Sunstone RP Collings Lessee, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.26

FRANCHISE AGREEMENTS; LICENSE AGREEMENTS

 

Document:

 

Effective Date:

 

Parties:

 

 

 

 

 

Cerritos Sheraton

 

 

 

 

Management Agreement

 

1 January 2003

 

Cerritos Associates, LLC and Sheraton Operating Corporation

Sheraton Cerritos Hotel Change of Ownership License Agreement

 

24 June 2005

 

The Sheraton Corporation and Sunstone Center Court Lessee, Inc.

Guarantee — Exhibit I & J to License Agreement

 

[No Date]

 

The Sheraton Corporation and Sunstone Center Court Lessee, Inc.

Courtyard LAX

 

 

 

 

Owner Agreement

 

26 October 2004

 

Marriott International, Inc. and SHP Lessee Corp.

Relicensing Franchise Agreement

 

26 October 2004

 

Marriott International, Inc. and SHP Lessee Corp.

Guaranty

 

26 October 2004

 

Sunstone Hotel Investors, Inc. and Sunstone Hotel Partnership, LLC in favor of
and for the benefit of Marriott International, Inc.

Assignment and Assumption of Owner Documents

 

30 April 2010

 

SHP Lessee Corp. and Sunstone Century Lessee, Inc.

Assignment and Assumption of Owner Agreement

 

30 April 2010

 

Sunstone OP Properties, LLC and Sunstone Century LLC

Marriott Portland

 

 

 

 

Owner Agreement

 

26 October 2004

 

Marriott International, Inc and WB Sunstone — Portland, Inc. and WB Sunstone —
Portland, LLC.

Relicensing Franchise Agreement

 

26 October 2004

 

Marriott International, Inc. and WB Sunstone — Portland, Inc.

Memorandum of Right of First Refusal

 

26 October 2004

 

Marriott International, Inc and WB Sunstone — Portland, Inc. and WB Sunstone —
Portland, LLC.

Guaranty

 

26 October 2004

 

Sunstone Hotel Investors, Inc. and sunstone Hotel Partnership, LLC in favor of
and for the benefit of Marriott International, Inc.

Rochester Marriott

 

 

 

 

Owner Agreement

 

26 October 2004

 

Marriott International, Inc. and SHP Lessee II Corp. and Sunstone SH Hotels LLC.

 

--------------------------------------------------------------------------------


 

Relicensing Franchise Agreement

 

26 October 2004

 

Marriott International, Inc. and SHP Lessee II Corp.

Amendment to Franchise Agreement Required by the State of Minnesota

 

26 October 2004

 

Marriott International, Inc. and SHP Lessee II Corp.

Guaranty

 

26 October 2004

 

Sunstone Hotel Investors, Inc. and Sunstone Hotel Partnership, LLC in favor of
and for the benefit of Marriott International, Inc.

Memorandum of Right of First Refusal

 

26 October 2004

 

Marriott International, Inc., SHP Lessee II Corp. and Sunstone SH Hotels LLC.

Assignment and Assumption of Franchise Documents

 

30 April 2010

 

SHP Lessee II Corp. and Sunstone Skyway Lessee, Inc.

Assignment and Assumption of Owner Agreement

 

30 April 2010

 

Sunstone SH Hotels, LLC. And Sunstone Skyway, LLC

Rochester Residence Inn

 

 

 

 

Owner Agreement

 

26 October 2004

 

Marriott International, Inc., Rochester RIBM Lessee, Inc. and Sunstone Hotels
Rochester, LLC.

Relicensing Franchise Agreement

 

26 October 2004

 

Marriott International, Inc. and Rochester RIBM Lessee, Inc.

Guaranty

 

26 October 2004

 

Sunstone Hotel Investors, Inc. and Sunstone Hotel Partnership, LLC. in favor of
and for the benefit of Marriott International, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.30

OPERATING LEASES

 

Document:

 

Effective Date:

 

Parties:

 

 

 

 

 

Cerritos Sheraton

 

 

 

 

Lease Agreement

 

27 June 2005

 

Sunstone Center Court, LLC and sunstone Center Court Lessee, Inc.

Courtyard LAX

 

 

 

 

Lease Agreement

 

1 November 2009

 

Sunstone OP Properties LLC and SHP Lessee Corp.

Assignment and Assumption of Lessee’s Interest in Lease Agreement

 

30 April 2010

 

SHP Lessee Corp. and Sunstone Century Lessee, Inc.

Assignment and Assumption of Lessor’s Interest in Lease Agreement

 

30 April 2010

 

Sunstone OP Properties, LLC and Sunstone Century, LLC

Renaissance LAX

 

 

 

 

Lease Agreement

 

4 January 2007

 

Sunstone Holdco 6, LLC and Sunstone LA Airport Lessee, Inc.

Assignment and Assumption of Lessor’s Interest in Lease Agreement

 

25 June 2009

 

Sunstone Holdco 6, LLC and sunstone LA Airport, LLC

Royal Palm

 

 

 

 

Lease Agreement

 

27 August 2010

 

Sunstone RP Collins, LLC and Sunstone RP Collins Lessee, Inc.

Newport Fairmont

 

 

 

 

Lease Agreement

 

11 July 2005

 

Sunstone MacArthur, LLC and Sunstone MacArthur Lessee, Inc.

First Amendment of Operating Lease Agreement

 

1 January 2008

 

Sunstone MacArthur, LLC and Sunstone MacArthur Lessee, Inc.

Adjustment of Rents Agreement

 

20 December 2007

 

Sunstone MacArthur, LLC and Sunstone MacArthur Lessee, Inc.

Newport Hyatt

 

 

 

 

Lease Agreement

 

1 November 2009

 

Sunstone Jamboree, LLC and Sunstone Jamborree Lessee, Inc.

Marriott Portland

 

 

 

 

Lease Agreement

 

1 November 2009

 

WB Sunstone Portland, LLC and WB Sunstone Portland Lessee, Inc.

 

--------------------------------------------------------------------------------


 

Marriott Quincy

 

 

 

 

Lease Agreement

 

1 May 2007

 

Sunstone Holdco 7, LLC and Sunstone Quincy Lessee, Inc.

Kahler Inn & Suites

 

 

 

 

Lease Agreement

 

1 November 2009

 

Sunstone SH Hotels, LLC and SHP Lessee II Corp.

Assignment and Assumption of Lessee’s Interest in Lease Agreement

 

14 April 2010

 

SHP Lessee II Corp. and Sunstone KIS Lessee, Inc.

Assignment and Assumption of Lessor’s Interest in Lease Agreement

 

14 April 2010

 

Sunstone SH Hotels, LLC and Sunstone KIS, LLC

Rochester Residence Inn

 

 

 

 

Lease Agreement

 

1 November 2009

 

Sunstone Hotels Rochester, LLC and Rochester RIBM Lessee, Inc.

Renaissance Westchester

 

 

 

 

Lease Agreement

 

1 November 2009

 

Sunstone Hotels Rochester, LLC and Rochester RIBM Lessee, Inc.

Rochester Marriott

 

 

 

 

Lease Agreement

 

1 November 2009

 

Sunstone SH Hotels, LLC and SHP Lessee II Corp.

Assignment and Assumption of Lessee’s Interest in Lease Agreement

 

30 April 2010

 

SHP Lessee II Corp. and Sunstone Skyway Lessee, Inc.

Assignment and Assumption of Lessor’s Interest in Lease Agreement

 

30 April 2010

 

Sunstone SH Hotels, LLC and Sunstone Skyway, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

EXISTING LIENS

 

DEBTOR

 

JURISDICTION

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

Sunstone Hotel Partnership, LLC

 

Delaware

Secretary of State

 

Massachusetts Mutual
Life Insurance Co.

 

43144328 11/3/04 92218458 7/10/09

 

Portfolio of eight hotels

 

 

 

 

 

 

 

 

 

Sunstone Hotel Investors, Inc.

 

Maryland

Secretary of State

 

US Bancorp.

 

1362331 2/16/07

 

Copier lease filing

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.03

 

EXISTING INDEBTEDNESS(1)

 

1.               Indebtedness pursuant to that certain Indenture, dated as of
June 18, 2007, by and among Borrower, Parent, certain Subsidiaries of Parent,
and Wells Fargo Bank, National Association, as amended by that certain First
Supplemental Indenture, dated as of June 18, 2007, as further amended by that
certain Second Supplemental Indenture, dated as of June 27, 2007, as further
amended by that certain Third Supplemental Indenture, dated as of July 29, 2008,
as further amended by that certain Fourth Supplemental Indenture, dated as of
May 20, 2009, as further amended from time to time, in the aggregate outstanding
amount of $62,500,000 as of the Closing Date.

 

Existing L/Cs

 

LC #

 

Issuer

 

Beneficiary

 

Program
Year

 

Amount

 

Expiration
Date(2)

61639862

 

Citibank, N.A.

 

Discovery Re

 

Workers Comp 2000-2002

 

$

500,000

 

4/12/2006

61639861

 

Citibank, N.A.

 

Royal Indemnity

 

Workers Comp 2003

 

$

530,000

 

4/12/2006

61635044

 

Citibank, N.A.

 

Zurich

 

Workers Comp 2005

 

$

350,000

 

1/31/2006

61648920

 

Citibank, N.A.

 

Old Republic

 

Workers Comp 2004

 

$

1,000,000

 

3/31/2007

 

--------------------------------------------------------------------------------

(1)  Guarantees in respect of Customary Recourse Exceptions are not set forth in
this Schedule 8.03.

(2)  All Existing LC’s provide for automatic renewals upon expiration

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

 

Sunstone Hotel Partnership, LLC

120 Vantis, Suite 350
Aliso Viejo, CA 92656
Attention: Legal Department
Telephone: 949-330-4000
Telecopier: 949-330-4090
Electronic Mail: dsloan@sunstonehotels.com
Website Address:                www.sunstonehotels.com
U.S. Taxpayer Identification Number: 20-1646175

 

PARENT:

 

Sunstone Hotel Investors, Inc.

903 Calle Amanecer, Suite 100
San Clemente, CA 92673
Attention: Legal Department
Telephone: 949-330-4000
Telecopier: 949-330-4090
Electronic Mail: dsloan@sunstonehotels.com
Website Address:                www.sunstonehotels.com
U.S. Taxpayer Identification Number: 20-1296886

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention:  Jacqueline R. Jones
Telephone:  214-209-9254
Telecopier:  214-290-9439
Electronic Mail:  jacqueline.r.jones@baml.com
Account No.:  1292000883
Ref:  Sunstone Hotel
ABA# 026009593

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11



--------------------------------------------------------------------------------


 

Dallas, TX 75202
Attention:  Henry C. Pennell
Telephone:  214-209-1226
Telecopier:  214-290-9448
Electronic Mail:  henry.pennell@baml.com

 

and

 

Bank of America, N.A.
901 Main Street, 64th Floor
Mail Code: TX1-492-64-01
Dallas, TX 75202
Attention:  Lesa Butler
Telephone:  214-209-1506
Telecopier:  214-209-0085
Electronic Mail:  lesa.j.butler@baml.com

 

L/C ISSUER:

 

Bank of America, N.A.
Trade Operations
1000 W. Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention:  Stella Rosales
Telephone:  213-481-7828
Telecopier:  213-457-8841
Electronic Mail:  stella.rosales@baml.com
                            los_angeles_standby_lc@bankofamerica.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                 ,         

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 1, 2010
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited
liability company (the “Borrower”), SUNSTONE HOTEL INVESTORS, INC., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

 

The undersigned hereby requests (select one):

 

o            [A Borrowing of Loans]     o     [A conversion or continuation of
Loans]

 

1.             On                                                   (a Business
Day).

 

2.             In the amount of $                              .

 

3.             Comprised of                                              .  [To
be converted to                ]

[Type of Loan requested]

 

4.             For Eurodollar Rate Loans:  with an Interest Period of [one
(1)][two(2)][three (3)][six (6)] month(s).

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

 

 

BORROWER:

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

           , 20     

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                                          or registered assigns (“Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), on the
Maturity Date (as defined in the Agreement defined below) the principal amount
of each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of November 1, 2010 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation
(“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Loans made
by Lender shall be evidenced by one or more loan accounts or records maintained
by Lender in the ordinary course of business. Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

BORROWER:

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

B - 1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B - 2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:               ,        

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 1, 2010
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited
liability company (the “Borrower”), SUNSTONE HOTEL INVESTORS, INC., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

 

The undersigned Reporting Officer hereby certifies as of the date hereof that
he/she is the                                                     of Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to Administrative Agent on the behalf of Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                       Parent has delivered the year-end
audited financial statements required by Section 7.01(a) of the Agreement for
the fiscal year of Parent ended as of the above date, together with the report
and opinion of an independent certified public accountant required by such
section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                       Parent has delivered the unaudited
financial statements required by Section 7.01(b) of the Agreement for the fiscal
quarter of Parent ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations, shareholder’s equity,
and cash flows of the Companies in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Companies during the accounting period covered
by such financial statements.

 

3.                                       A review of the activities of the
Companies during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Parent and its Subsidiaries performed and observed all of their Obligations
under the Loan Documents, and

 

[select one:]

 

[during such fiscal period Parent and each of its Subsidiaries has performed and
observed each covenant and condition of the Loan Documents applicable to it, and
no Default has occurred and is continuing.]

 

C - 1

--------------------------------------------------------------------------------


 

—or—

 

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

 

4.                                       The representations and warranties of
Parent and Borrower contained in Article VI of the Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
Section 6.05(a) and (b) shall be deemed to refer to the most-recent statements
furnished pursuant to Section 7.01(a) and (b) respectively of the Agreement, in
each case, including the statements delivered in connection with this Compliance
Certificate.

 

5.                                       The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                           , 20      .

 

 

BORROWER:

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C - 2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                               (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

 

 

Amount

 

Percentage of
Consolidated
Tangible Asset
Value

 

I.                                         Section 8.02 — Investments

 

 

 

 

 

 

 

 

 

 

 

A.                                   Consolidated Tangible Asset Value (See
Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

 

B.                                     Unconsolidated Affiliates:

 

$

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Permitted:

 

 

 

10

%

 

 

 

 

 

 

C.                                     Distressed Indebtedness and mezzanine
loans:

 

$

 

 

 

%

 

 

 

 

 

 

Maximum Permitted:

 

 

 

10

%

 

 

 

 

 

 

D.                                    Assets Under Development:

 

$

 

 

 

%

 

 

 

 

 

 

Maximum Permitted:

 

 

 

10

%

 

 

 

 

 

 

E.                                      Total of all Investments described in
I.B. through I.D. above:

 

$

 

 

 

%

 

 

 

 

 

 

Maximum Permitted:

 

 

 

25

%

 

 

 

 

 

 

In Compliance (Circle one)

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

II.                                     Section 8.14(a) — Minimum Consolidated
Tangible Net Worth.

 

 

 

 

 

 

 

 

 

 

 

A.                                   $653,760,000:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                     Net proceeds of Equity Issuances from the
Closing Date to the Statement Date multiplied by 80%:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                     Minimum Consolidated Tangible Net Worth
(Line II.A. plus Line II.B.):

 

$

 

 

 

 

 

 

 

 

 

 

D                                       Consolidated Tangible Net Worth as of
the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

E.                                      [Excess][Deficiency] for covenant
compliance (Line II.D. minus Line II.C.):

 

$

 

 

 

 

 

 

 

 

 

 

In Compliance (Circle one)

 

Yes

 

No

 

 

C - 3

--------------------------------------------------------------------------------


 

III.                                 Section 8.14(b) — Minimum Consolidated
Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.                                   Consolidated EBITDA (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

 

B.                                     FF&E Reserves:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                     Consolidated Adjusted EBITDA (Line III.A.
minus Line III.B.):

 

$

 

 

 

 

 

 

 

 

 

 

D.                                    Consolidated Fixed Charges (See Schedule
2):

 

$

 

 

 

 

 

 

 

 

 

 

E.                                      Consolidated Fixed Charge Coverage Ratio
(Line III.C. divided by Line III.D.):

 

        to 1.0

 

 

 

 

 

 

 

 

 

Minimum required (Closing Date through 12-31-2011):

 

1.10 to 1.0

 

 

 

 

 

 

 

 

 

Minimum required (1-1-2012 through 06-30-2012):

 

1.20 to 1.0

 

 

 

 

 

 

 

 

 

Minimum required (7-1-2012 through 12-31-2012):

 

1.30 to 1.0

 

 

 

 

 

 

 

 

 

Minimum required (1-1-2013 and thereafter):

 

1.50 to 1.0

 

 

 

 

 

 

 

 

 

In Compliance (Circle one)

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

IV.                                Section 8.14(c) — Maximum Consolidated
Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.                                   All Indebtedness:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                     Unrestricted cash and cash equivalents:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                     Outstanding Amount:

 

$

 

 

 

 

 

 

 

 

 

 

D.                                    Line IV.B., minus Line IV.C., minus
$25,000,000:

 

$

 

 

 

 

 

 

 

 

 

 

E.                                      Greater of Line IV.D. and $0.00:

 

$

 

 

 

 

 

 

 

 

 

 

F.                                      Consolidated Net Indebtedness (Line
IV.A. minus Line IV.E.):

 

$

 

 

 

 

 

 

 

 

 

 

G.                                     Consolidated EBITDA (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

 

H.                                    Consolidated Leverage Ratio (Line IV.F.
divided by Line IV.G.):

 

        to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted (Closing Date through 3-31- 2011):

 

8.65 to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted (4-1-2011 through 12-31-2011):

 

8.25 to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted (1-1-2012 through 6-30-2012):

 

7.75 to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted (7-1-2012 through 12-31-2012):

 

7.00 to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted (1-1-2013 and thereafter):

 

6.50 to 1.0

 

 

 

 

 

 

 

 

 

In Compliance (Circle one)

 

Yes

 

No

 

 

C - 4

--------------------------------------------------------------------------------


 

V.                                    Section 8.14(d) — Maximum Consolidated
Recourse Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

A.                                   Outstanding principal amount of all
Recourse Debt (excluding the Obligations):

 

$

 

 

 

 

 

 

 

 

 

 

B.                                     All Guarantees issued by Borrower and the
Guarantors with respect to outstanding Recourse Debt of Persons other than the
Companies:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                     Consolidated Recourse Indebtedness (Line
V.A. plus Line V.B.):

 

$

 

 

 

 

 

 

 

 

 

 

D.                                    Consolidated Tangible Asset Value (See
Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

 

E.                                      Ratio of Line V.C. divided by Line V.D.:

 

 

%

 

 

 

 

 

 

 

 

Maximum permitted:

 

10

%

 

 

 

 

 

 

 

 

In Compliance (Circle one)

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.                                Section 8.14(e) — Maximum Secured Leverage
Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.                                   Consolidated Secured Indebtedness:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                     Consolidated Tangible Asset Value
(See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

 

C.                                     Ratio of Line VI.A. divided by Line
VI.B.:

 

 

%

 

 

 

 

 

 

 

 

Maximum Permitted:

 

50

%

 

 

 

 

 

 

 

 

In Compliance (Circle one)

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

VII.                            Section 7.02(h) — Minimum Liquidity
Condition(1).

 

 

 

 

 

 

 

 

 

 

 

A.                                   Borrowing Base:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                     Outstanding Amount:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                     Line VII.A. minus Line VII.B.:

 

$

 

 

 

 

 

 

 

 

 

 

D.                                    Cash on hand and Cash Equivalents of the
Loan Parties:

 

$

 

 

 

 

 

 

 

 

 

 

E.                                      Capital expenditures made or incurred
through the Exchangeable Senior Note Payment Date:

 

$

 

 

 

 

 

 

 

 

 

 

F.                                      All costs related to agreements for the
purchase of any Properties through the Exchangeable Senior Note Payment Date:

 

$

 

 

 

 

 

 

 

 

 

 

G.                                     Regularly scheduled principal payments on
Indebtedness through the Exchangeable Senior Note Payment Date:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Solely to be calculated through and including the fiscal quarter ending
immediately preceding the Reporting Date, and commencing with the month ending
immediately following the Reporting Date, as of the last day of each calendar
month through and including the Exchangeable Senior Note Payment Date.

 

C - 5

--------------------------------------------------------------------------------


 

H.                                    Line VII.C., plus Line VII.D., minus Line
VII.E., minus Line VII.F., minus $25,000,000, minus Line VII.G.:

 

$

 

 

 

 

 

 

 

 

 

 

Minimum required:

 

$

0.01

 

 

 

 

 

 

 

 

 

In Compliance (Circle one)

 

Yes

 

No

 

 

C - 6

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

CALCULATION OF CONSOLIDATED EBITDA, CONSOLIDATED FIXED CHARGES,
CONSOLIDATED INTEREST CHARGES, AND CONSOLIDATED TANGIBLE ASSET VALUE

(all in accordance with the definition for such term
as set forth in the Agreement)

 

Calculation of Consolidated EBITDA

 

 

A.                                   Consolidated Net Income:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

B.                                     Consolidated Interest Charges (see
calculation below):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

C.                                     Taxes payable:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

D.                                    Depreciation and amortization expense:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

E.                                      Non-cash items and non-recurring
expenses and acquisition closing costs that were capitalized prior to FAS 141-R
which do not represent a cash item in such period or any future period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

F.                                      Income Tax Credits:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

G.                                     Non-cash items increasing Consolidated
Net Income

 

$

 

 

 

 

 

 

 

 

 

 

 

 

H.                                    Consolidated EBITDA (Line A., plus Line
B., plus Line C., plus Line D., plus Line E., minus Line F., minus Line G.):

 

$

 

 

 

 

 

Calculation of Consolidated Fixed Charges

 

 

A.                                   Regularly scheduled principal payments(1):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

B.                                     Consolidated Interest Charges paid or
payable in cash (see calculation below):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

C.                                     Restricted Payments with respect to
Preferred Equity Interests:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

D.                                    Taxes paid or payable in cash:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

E.                                      Consolidated Fixed Charges (Line A.,
plus Line B., plus Line C., plus Line D.):

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Excluding any regularly scheduled principal payments on any Indebtedness
which pays such Indebtedness in full, but only to the extent that the amount of
such final payment is greater than the scheduled principal payment immediately
preceding such final payment.

 

C - 7

--------------------------------------------------------------------------------


 

Calculation of Consolidated Interest Charges

 

 

A.                                   All interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or the deferred purchase price of assets in
each case to the extent treated as interest in accordance with GAAP:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

B.                                     Portion of rent expense under capital
leases that is treated as interest in accordance with GAAP(2):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

C.                                     Consolidated Interest Charges (Line A.
plus Line B.):

 

$

 

 

 

 

 

Calculation of Consolidated Tangible Asset Value

 

 

A.                                   All assets (net of all depreciation
expenses related to such assets):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

B.                                     Intangible Assets (net of all
depreciation expenses related to such assets):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

C.                                     Consolidated Tangible Asset Value (Line
A. minus Line B.):

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  provided that Consolidated Interest Charges shall not include any
amortization of deferred financing fees and non cash interest expense pursuant
to APB 14-1.

 

C - 8

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all such outstanding rights
and obligations of [the Assignor][the respective Assignors] under the Commitment
described below (including the Letters of Credit included in such Commitment)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”).  Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

--------------------------------------------------------------------------------

(1)                                  For bracketed language here and elsewhere
in this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                  For bracketed language here and elsewhere
in this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                  Select as appropriate.

(4)                                  Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

D-1-1

--------------------------------------------------------------------------------


 

3.                                       Borrower:  Sunstone Hotel Partnership,
LLC, a Delaware limited liability company

 

4.                                       Administrative Agent:  Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:  Credit Agreement,
dated as of November 1, 2010 (as amended, restated, extended, supplemented, or
otherwise modified in writing from time to time, the “Credit Agreement, among
Borrower, SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation (“Parent”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer

 

6.                                       Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment
for all Lenders(7)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                   Trade Date:
                                     ](9)

 

Effective Date:                                     , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                  List each Assignor, as appropriate.

(6)                                  List each Assignee, as appropriate.

(7)                                  Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(8)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment of all Lenders thereunder.

(9)                                  To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-1-2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-1-3

--------------------------------------------------------------------------------


 

[Consented to and](1) Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                  To be added only if the consent of
Administrative Agent is required by the terms of the Credit Agreement.

 

D-1-4

--------------------------------------------------------------------------------


 

[Consented to:](1)

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)                                  To be added only if the consent of Borrower
and/or other parties (e.g. L/C Issuer) is required by the terms of the Credit
Agreement.

 

D-1-5

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                              Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most-recent financial statements delivered
pursuant to Section 7.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

D-1-6

--------------------------------------------------------------------------------


 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-1-7

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(see attached)

 

D-1-8

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC

CONFIDENTIAL

FAX ALONG WITH COMMITMENT LETTER TO:

HENRY PENNELL

FAX #           

(214) 290-9448

 

I. Borrower Name:

SUNSTONE HOTEL PARTNERSHIP, LLC

 

 

 

$ 150,000,000.00

Type of Credit Facility REVOLVING FACILITY

 

 

II. Legal Name of Lender of Record for Signature Page:

 

 

·                  Signing Credit Agreement                   o YES
              o NO

·                  Coming in via Assignment                   o YES
              o NO

 

III. Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI. Contact Information:

 

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

IntraLinks E Mail Address:

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?   o  YES   o   NO

 

D-2-1

--------------------------------------------------------------------------------


 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

(Bank Name)

 

(ABA #)

 

(Account #)

 

(Attention)

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

(Bank Name)

 

 

 

 

 

(ABA#)

(City/State)

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

(Attention)

 

 

D-2-2

--------------------------------------------------------------------------------


 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):                                  -
                                             

 

Tax Withholding Form Delivered to Bank of America*:

 

                        W-9

 

                        W-8BEN

 

                        W-8ECI

 

                        W-8EXP

 

                        W-8IMY

 

Tax Contact

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E Mail Address:

 

 

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

D-2-3

--------------------------------------------------------------------------------


 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g204781ke43i001.gif]

 

X. Bank of America Payment Instructions:

 

Pay to:                                               Bank of America, N.A.

ABA # 026009593

New York, NY

Acct. # 1292000883

Attn: Corporate Credit Services

Ref: Sunstone Hotel Partnership, LLC

 

D-2-4

--------------------------------------------------------------------------------


EXHIBIT E-1

FORM OF PARENT GUARANTY

 

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of November 1,
2010, by Sunstone Hotel Investors, Inc., a Maryland corporation (“Guarantor”) in
favor of Bank of America, N.A. as administrative agent (in such capacity,
together with its successors and assigns, “Administrative Agent”), for the
benefit of the Credit Parties (hereinafter defined).

 

RECITALS:

 

A.            Sunstone Hotel Partnership, LLC, a Delaware limited liability
company (“Borrower”) may, from time to time, be indebted to the Credit Parties
pursuant to that certain Credit Agreement dated of even date herewith (as
amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), among Borrower, Guarantor, the Lenders now or hereafter party to
the Credit Agreement (the “Lenders”), the Administrative Agent, and Bank of
America, N.A., as L/C Issuer (“L/C Issuer”) (Administrative Agent, L/C Issuer,
the Lenders, and each Swap Counterparty, as defined below, together with their
respective successors and assigns, are each a “Credit Party,” and collectively
the “Credit Parties”).  Capitalized terms used herein shall, unless otherwise
indicated, have the respective meanings set forth in the Credit Agreement.

 

B.            As of the date hereof, Guarantor holds directly or indirectly all
of the Equity Interests in Borrower and will benefit from the Credit Parties’
extension of credit to Borrower and the Swap Contracts entered into by any Loan
Party with a Lender or an Affiliate of a Lender (each such counterparty, a “Swap
Counterparty”).

 

C.            This Guaranty is integral to the transactions contemplated by the
Loan Documents, and the execution and delivery hereof is a condition precedent
to the Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans and issue Letters of Credit to Borrower thereunder,
and to extend such credit to Borrower as the Credit Parties may from time to
time agree to extend, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, Guarantor hereby
guarantees payment of the Guaranteed Obligations (hereinafter defined) and
hereby agrees as follows:

 

Section 1.              NATURE OF GUARANTY.  Guarantor hereby absolutely and
unconditionally guarantees, as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future Obligations including, without limitation, all indebtedness
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary, of
Borrower to the Credit Parties arising under the Credit Agreement, the other
Loan Documents, and the Swap Contracts (including all renewals, extensions,
modifications, amendments, and restatements thereof and all costs, attorneys’
fees and expenses incurred by any Credit Party in connection with the collection
or enforcement thereof) (collectively, the “Guaranteed Obligations”). 
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and,
absent manifest error, shall be binding upon Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to

 

E-1-1

--------------------------------------------------------------------------------


 

the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of Guarantor under this Guaranty.

 

Section 2.              NO SETOFF OR DEDUCTIONS; TAXES.  Guarantor represents
and warrants that it is incorporated and resident in the United States of
America. All payments by Guarantor hereunder shall be made in accordance with
Section 3.01 of the Credit Agreement..

 

Section 3.              RIGHTS OF CREDIT PARTIES.  The Guarantor consents and
agrees that the Credit Parties may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof:  (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as any Credit Party in
its sole discretion may determine; and (d) release or substitute one or more of
any endorsers or other guarantors of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, the Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of the Guarantor.

 

Section 4.              CERTAIN WAIVERS.  The Guarantor waives (a) any defense
arising by reason of any disability or other defense of the Borrower, the
Guarantor, or any other guarantor (other than the defense that the Guaranteed
Obligations have been performed and indefeasibly paid in cash, to the extent of
any such payment), or the cessation from any cause whatsoever (including any act
or omission of any Credit Party) of the liability of the Borrower; (b) any
defense based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Credit Parties to proceed against the Borrower, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in the
Credit Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Credit Parties; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  The Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor or default, notice of intent to accelerate, notice
of acceleration, and all other notices or demands of any kind or nature
whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.  The Guarantor waives any rights and
defenses that are or may become available to the Guarantor by reason of Sections
2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code.  As
provided below, this Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York.  The foregoing waivers and the
provisions hereinafter set forth in this Guaranty which pertain to California
law are included solely out of an abundance of caution, and shall not be
construed to mean that any of the above referenced provisions of California law
are in any way applicable to this Guaranty or the Guaranteed Obligations.

 

Section 5.              OBLIGATIONS INDEPENDENT.  The obligations of the
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Guarantor to enforce
this Guaranty whether or not the Borrower or any other person or entity is
joined as a party.

 

Section 6.              TERMINATION; REINSTATEMENT.  This Guaranty is a
continuing and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid

 

E-1-2

--------------------------------------------------------------------------------


 

in full in cash (other than contingent obligations that survive termination of
the Loan Documents) and any commitments of the Credit Parties or facilities
provided by the Credit Parties with respect to the Guaranteed Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Guarantor is made, or the Credit Parties exercise
their right of setoff, in respect of the Guaranteed Obligations and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Credit Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty.

 

Section 7.              NO SUBROGRATION.  Guarantor shall not exercise any right
of subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
(other than contingent obligations that survive termination of the Loan
Documents) and any commitments of the Credit Parties or facilities provided by
the Credit Parties with respect to the Guaranteed Obligations are terminated. 
If any amounts are paid to Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Credit Parties
and shall forthwith be paid to Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

 

Section 8.              WAIVER OF SURETYSHIP DEFENSES.  Guarantor agrees that
the Credit Parties may, at any time and from time to time, and without notice to
Guarantor under this Guaranty, make any agreement with Borrower or with any
other person or entity liable on any of the Guaranteed Obligations or providing
collateral as security for the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations or any collateral (in whole or in part), or for any modification or
amendment of the terms thereof or of any instrument or agreement evidencing the
Guaranteed Obligations or the provision of collateral, all without in any way
impairing, releasing, discharging, or otherwise affecting the obligations of
Guarantor under this Guaranty.  Guarantor waives any defense arising by reason
of any disability or other defense of Borrower or any other guarantor, or the
cessation from any cause whatsoever of the liability of Borrower, or any claim
that Guarantor’s obligations exceed or are more burdensome than those of
Borrower and waives the benefit of any statute of limitations affecting the
liability of Guarantor hereunder.  Guarantor waives any right to enforce any
remedy which Guarantor now has or may hereafter have against Borrower and waives
any benefit of and any right to participate in any security now or hereafter
held by Administrative Agent for the benefit of the Credit Parties.  Further,
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of Guarantor under this Guaranty
or which, but for this provision, might operate as a discharge of Guarantor.

 

Section 9.              EXHAUSTION OF OTHER REMEDIES NOT REQUIRED.  Guarantor
waives diligence by any of the Credit Parties and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring any Credit Party to exhaust any right
or remedy or to take any action against Borrower, any other guarantor, or any
other person, entity, or property before enforcing this Guaranty against
Guarantor.

 

Section 10.            SUBORDINATION.  Guarantor hereby expressly subordinates
the payment of all obligations and indebtedness of Borrower owing to Guarantor,
whether now existing or hereafter arising and whether those obligations are
(a) direct, indirect, fixed, contingent, liquidated, unliquidated, joint,

 

E-1-3

--------------------------------------------------------------------------------


 

several, or joint and several, (b) due or to become due to Guarantor, (c) held
by or are to be held by Guarantor, (d) created directly or acquired by
assignment or otherwise, or (e) evidenced in writing (the “Subordinated Debt”)
to the indefeasible payment in full of all Guaranteed Obligations (other than
contingent obligations that survive termination of the Loan Documents).  If
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then Guarantor shall hold that payment in trust for the Credit
Parties and promptly turn it over to Administrative Agent, for the benefit of
the Credit Parties, in the form received (with any necessary endorsements), to
be applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of Guarantor under this Guaranty.

 

Section 11.            STAY OF ACCELERATION.  In the event that acceleration of
the time for payment of any of the Guaranteed Obligations is stayed, upon the
insolvency, bankruptcy, or reorganization of Borrower or any other person or
entity, or otherwise, all such amounts shall nonetheless be payable by Guarantor
immediately upon demand by Administrative Agent.

 

Section 12.            EXPENSES.  Guarantor shall pay to Administrative Agent
upon demand the amount of any and all costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
Administrative Agent may incur in connection with the preservation, protection,
or enforcement of any rights of any Credit Party under this Guaranty including
in any case commenced by or against Guarantor under the Bankruptcy Code (Title
11, United States Code) or any similar or successor statute.  The obligations of
Guarantor under the preceding sentence shall survive termination of this
Guaranty.

 

Section 13.            AMENDMENTS.  No amendment, modification, termination, or
waiver of any provision of this Guaranty, and no consent to any departure by
Guarantor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by Administrative Agent and
Guarantor.  Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

Section 14.            NOTICES.  Any notice or other communication herein
required or permitted to be given shall be in writing and shall be in accordance
with the provisions of Section 11.02 of the Credit Agreement.

 

Section 15.            NO WAIVER; ENFORCEABILITY.  No failure by any Credit
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.

 

Section 16.            ASSIGNMENT.  This Guaranty shall: (a) bind Guarantor and
its successors and assigns, provided that Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
Guarantor and without affecting Guarantor’s obligations hereunder, assign or
sell participations in the Guaranteed Obligations and this Guaranty, in whole or
in part.  Guarantor agrees that the Credit Parties may disclose to any
prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
Guarantor, this Guaranty, and any security for this Guaranty.

 

E-1-4

--------------------------------------------------------------------------------


 

Section 17.            CONDITION OF BORROWER.  Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from Borrower such information concerning the financial condition, business, and
operations of Borrower as Guarantor requires, and that no Credit Party shall
have any duty, and Guarantor is not relying on any Credit Party at any time, to
disclose to Guarantor any information relating to the business, operations, or
financial condition of Borrower.

 

Section 18.            RIGHTS OF SETOFF.  If and to the extent any payment is
not made when due hereunder, then Administrative Agent and each other Credit
Party (with the prior consent of Administrative Agent) may setoff and charge
from time to time any amount so due against any or all of Guarantor’s accounts
or deposits with Administrative Agent or such other Credit Party.

 

Section 19.            OTHER GUARANTIES.  Unless otherwise agreed by
Administrative Agent and Guarantor in writing, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by
Guarantor for the benefit of the Credit Parties or any term or provision
thereof.

 

Section 20.            BENEFIT OF GUARANTOR.  Guarantor represents and warrants
that, by virtue of its relationship with Borrower, the execution, delivery and
performance of this Guaranty is for the direct benefit of Guarantor and it has
received adequate consideration for this Guaranty.

 

Section 21.            ADDITIONAL GUARANTOR WAIVERS AND AGREEMENTS

 

(a)           The Guarantor understands and acknowledges that if the Credit
Parties foreclose judicially or nonjudicially against any real property
security, hereafter existing, for the Guaranteed Obligations, that foreclosure
could impair or destroy any ability that the Guarantor may have to seek
reimbursement, contribution, or indemnification from the Borrower or others
based on any right the Guarantor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by the Guarantor under
this Guaranty.  The Guarantor further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of the
Guarantor’s rights, if any, may entitle the Guarantor to assert a defense to
this Guaranty based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968).  By executing
this Guaranty, the Guarantor freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that the Guarantor will be
fully liable under this Guaranty even though the Credit Parties may foreclose,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the Guaranteed Obligations; (ii) agrees that the Guarantor will
not assert that defense in any action or proceeding which the Credit Parties may
commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by the Guarantor in this Guaranty include any right or
defense that the Guarantor may have or be entitled to assert based upon or
arising out of any one or more of Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Credit Parties are relying on this
waiver in creating the Guaranteed Obligations, and that this waiver is a
material part of the consideration which the Credit Parties are receiving for
creating the Guaranteed Obligations.

 

(b)           The Guarantor waives all rights and defenses that the Guarantor
may have because of any of the Guaranteed Obligations is hereafter secured by
real property.  This means, among other things:  (i) the Credit Parties may
collect from the Guarantor without first foreclosing on any real or personal
property collateral pledged by the Borrower; and (ii) if the Credit Parties
foreclose on any real property collateral pledged by the Borrower: (A) the
amount of the Guaranteed Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price, and (B) the Credit Parties may collect from the
Guarantor even if the Credit Parties, by foreclosing on the real property
collateral, have destroyed any right the Guarantor may have to collect from the
Borrower.  This is an unconditional and irrevocable waiver of any rights and
defenses the Guarantor may have because any of the Guaranteed Obligations is
secured by real property.  These rights and defenses include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d, or 726
of the California Code of Civil Procedure.

 

E-1-5

--------------------------------------------------------------------------------


 

(c)           The Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure Section 580a, to a fair
market value hearing or action to determine a deficiency judgment after a
foreclosure.

 

Section 22.            GOVERNING LAW; JURISDICTION; ETC.

 

(a)           GOVERNING LAW.           THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 22(b).  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT

 

E-1-6

--------------------------------------------------------------------------------


 

OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 22.

 

Section 23.            COUNTERPARTS.  This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

Section 24.            FINAL AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

E-1-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Parent Guaranty Agreement to
be duly executed and delivered as of the date first written above.

 

 

PARENT:

 

 

 

SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notices:

 

Sunstone Hotel Investors, Inc.

120 Vantis, Suite 350
Aliso Viejo, CA 92656

Attention:    Legal Department

Telephone:  949-330-4000

Facsimile:    949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

 

E-1-8

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of
November     , 2010, by EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE 1 ATTACHED
HERETO or who becomes a party hereto pursuant to Section 22 below (each a
“Guarantor” and collectively, “Guarantors”), in favor of Bank of America, N.A.
as administrative agent (in such capacity, together with its successors and
assigns, “Administrative Agent”), for the benefit of the Credit Parties
(hereinafter defined).

 

RECITALS:

 

A.                                   Sunstone Hotel Partnership, LLC, a Delaware
limited liability company (“Borrower”) may, from time to time, be indebted to
the Credit Parties pursuant to that certain Credit Agreement dated of even date
herewith (as amended, modified, supplemented, or restated from time to time, the
“Credit Agreement”), among Borrower, Sunstone Hotel Investors, Inc., a Maryland
corporation (“Parent”), the Lenders now or hereafter party to the Credit
Agreement (the “Lenders”), Administrative Agent, and Bank of America, N.A., as
L/C Issuer (“L/C Issuer”) (Administrative Agent, L/C Issuer, the Lenders, and
each Swap Counterparty, as defined below, together with their respective
successors and assigns are each a “Credit Party,” and collectively the “Credit
Parties”).  Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.

 

B.                                     Each Guarantor is a direct or indirect
Subsidiary of Parent, which, as of the date hereof holds directly or indirectly
all of the Equity Interests in Borrower, and will, directly or indirectly,
benefit from the Credit Parties’ extension of credit to Borrower and the Swap
Contracts, as defined in the Credit Agreement, entered into by any Loan Party
with a Lender or an Affiliate of Lender (each such counterparty, a “Swap
Counterparty”).

 

C.                                     This Guaranty is integral to the
transactions contemplated by the Loan Documents, and the execution and delivery
hereof is a condition precedent to the Credit Parties’ obligations to extend
credit to Borrower under the Loan Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans and issue Letters of Credit to Borrower thereunder,
and to extend such credit to Borrower as the Credit Parties may from time to
time agree to extend, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, Guarantors hereby
jointly and severally guarantee payment of the Guaranteed Obligations
(hereinafter defined) and hereby agree as follows:

 

Section 1.                                          NATURE OF GUARANTY.  Each
Guarantor hereby absolutely and unconditionally guarantees, jointly and
severally, as a guarantee of payment and not merely as a guarantee of
collection, prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of any and all existing
and future Obligations including, without limitation, all indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary, of Borrower to
the Credit Parties arising under the Credit Agreement, the other Loan Documents,
and the Swap Contracts (including all renewals, extensions, modifications,
amendments, and restatements thereof and all costs, attorneys’ fees and expenses
incurred by any Credit Party in connection with the collection or enforcement
thereof) (collectively, the “Guaranteed Obligations”).  Administrative Agent’s
books and records showing the amount of the Guaranteed Obligations shall, absent
manifest error, be admissible in evidence in any action or

 

E-2-1

--------------------------------------------------------------------------------


 

proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty. 
The obligations of each Guarantor hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code (Title
11, United States Code) or any comparable provisions of any applicable state
law.

 

Section 2.                                          NO SETOFF OR DEDUCTIONS;
TAXES.  Each Guarantor represents and warrants that it is incorporated and
resident in the United States of America. All payments by any Guarantor
hereunder shall be made in accordance with Section 3.01 of the Credit Agreement.

 

Section 3.                                          RIGHTS OF CREDIT PARTIES. 
Each Guarantor consents and agrees that the Credit Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as any
Credit Party in its sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations.  Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

 

Section 4.                                          CERTAIN WAIVERS.  Each
Guarantor waives (a) any defense arising by reason of any disability or other
defense of the Borrower, Parent, or any other guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Credit Party) of the
liability of the Borrower (other than the defense that the Guaranteed
Obligations have been performed and indefeasibly paid in cash, to the extent of
any such payment); (b) any defense based on any claim that any Guarantor’s
obligations exceed or are more burdensome than those of the Borrower; (c) the
benefit of any statute of limitations affecting any Guarantor’s liability
hereunder; (d) any right to require the Credit Parties to proceed against the
Borrower, proceed against or exhaust any security for the Indebtedness, or
pursue any other remedy in the Credit Parties’ power whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by the
Credit Parties; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties.  Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor or default, notice of intent
to accelerate, notice of acceleration, and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.  Each Guarantor waives
any rights and defenses that are or may become available to such Guarantor by
reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the California
Civil Code.  As provided below, this Guaranty shall be governed by, and
construed in accordance with, the laws of the State of New York.  The foregoing
waivers and the provisions hereinafter set forth in this Guaranty which pertain
to California law are included solely out of an abundance of caution, and shall
not be construed to mean that any of the above referenced provisions of
California law are in any way applicable to this Guaranty or the Guaranteed
Obligations.

 

Section 5.                                          OBLIGATIONS INDEPENDENT. 
The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

E-2-2

--------------------------------------------------------------------------------


 

Section 6.                                          TERMINATION; REINSTATEMENT. 
This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash (other than contingent
liabilities that survive termination of the Loan Documents) and any commitments
of the Credit Parties or facilities provided by the Credit Parties with respect
to the Guaranteed Obligations are terminated.  Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of the Borrower or any Guarantor is made,
or the Credit Parties exercise their right of setoff, in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Credit Parties in their discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Credit Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

 

Section 7.                                          NO SUBROGRATION.  No
Guarantor shall exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full (other than contingent liabilities that
survive termination of the Loan Documents) and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated.  If any amounts are paid to any Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

Section 8.                                          WAIVER OF SURETYSHIP
DEFENSES.  Each Guarantor agrees that the Credit Parties may, at any time and
from time to time, and without notice to Guarantors under this Guaranty, make
any agreement with Borrower or with any other person or entity liable on any of
the Guaranteed Obligations or providing collateral as security for the
Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge, or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of any Guarantor under this Guaranty.  Each
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor, or the cessation from any cause
whatsoever of the liability of Borrower, or any claim that any Guarantor’s
obligations exceed or are more burdensome than those of Borrower and waives the
benefit of any statute of limitations affecting the liability of any Guarantor
hereunder.  Each Guarantor waives any right to enforce any remedy which such
Guarantor now has or may hereafter have against Borrower and waives any benefit
of and any right to participate in any security now or hereafter held by
Administrative Agent for the benefit of the Credit Parties.  Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

Section 9.                                          EXHAUSTION OF OTHER REMEDIES
NOT REQUIRED.  Each Guarantor waives diligence by any of the Credit Parties and
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring any
Credit Party to exhaust any right or remedy or to take any action against
Borrower, any other guarantor, or any other person, entity, or property before
enforcing this Guaranty against any Guarantor.

 

E-2-3

--------------------------------------------------------------------------------


 

Section 10.                                   SUBORDINATION.  Each Guarantor
hereby expressly subordinates the payment of all obligations and indebtedness of
Borrower owing to such Guarantor, whether now existing or hereafter arising and
whether those obligations are (a) direct, indirect, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, (b) due or to
become due to such Guarantor, (c) held by or are to be held by such Guarantor,
(d) created directly or acquired by assignment or otherwise, or (e) evidenced in
writing (the “Subordinated Debt”) to the indefeasible payment in full of all
Guaranteed Obligations (other than contingent obligation that survive
termination of the Loan Documents).  If any Guarantor receives any payment of
any Subordinated Debt in violation of the foregoing, then such Guarantor shall
hold that payment in trust for the Credit Parties and promptly turn it over
to Administrative Agent, for the benefit of the Credit Parties, in the form
received (with any necessary endorsements), to be applied in accordance with the
Credit Agreement, but without reducing or affecting in any manner the liability
of any Guarantor under this Guaranty.

 

Section 11.                                   STAY OF ACCELERATION.  In the
event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Borrower or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantors immediately upon demand by Administrative
Agent.

 

Section 12.                                   EXPENSES.  Each Guarantor shall
pay to Administrative Agent upon demand the amount of any and all costs and
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, that Administrative Agent may incur in connection with the
preservation, protection, or enforcement of any rights of any Credit Party under
this Guaranty including in any case commenced by or against any Guarantor under
the Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute.  The obligations of Guarantors under the preceding sentence shall
survive termination of this Guaranty.

 

Section 13.                                   AMENDMENTS.  No amendment,
modification, termination, or waiver of any provision of this Guaranty, and no
consent to any departure by any Guarantor from the terms and conditions hereof,
shall in any event be effective unless the same shall be in writing and signed
by Administrative Agent and each Guarantor.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

Section 14.                                   NOTICES.  Any notice or other
communication herein required or permitted to be given shall be sent in writing
to the addresses set forth on the signature pages hereof and shall be in
accordance with the provisions of Section 11.02 of the Credit Agreement.

 

Section 15.                                   NO WAIVER; ENFORCEABILITY.  No
failure by any Credit Party to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

Section 16.                                   ASSIGNMENT.  This Guaranty shall:
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of Administrative Agent (and any attempted assignment
without such consent shall be void); and (b) inure to the benefit of each of the
Credit Parties and their respective successors and assigns and the Credit
Parties may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part.  Each Guarantor
agrees that the Credit Parties may disclose to any prospective purchaser and any
purchaser of all or part of the Guaranteed Obligations any and all information
in the Credit Parties’ possession concerning any Guarantor, this Guaranty, and
any security for this Guaranty.

 

E-2-4

--------------------------------------------------------------------------------


 

Section 17.                                   CONDITION OF BORROWER.  Each
Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from Borrower such information concerning the
financial condition, business, and operations of Borrower as Guarantors require,
and that no Credit Party shall have any duty, and Guarantors are not relying on
any Credit Party at any time, to disclose to Guarantors any information relating
to the business, operations, or financial condition of Borrower.

 

Section 18.                                   RIGHTS OF SETOFF.  If and to the
extent any payment is not made when due hereunder, then Administrative Agent and
each other Credit Party (with the prior consent of Administrative Agent) may
setoff and charge from time to time any amount so due against any or all of
Guarantors’ accounts or deposits with Administrative Agent or such other Credit
Party.

 

Section 19.                                   OTHER GUARANTIES.  Unless
otherwise agreed by Administrative Agent and Guarantors in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by Guarantors for the benefit of the Credit Parties or any
term or provision thereof.

 

Section 20.                                   BENEFIT OF GUARANTORS.  Each
Guarantor represents and warrants that, by virtue of its relationship with
Borrower, the execution, delivery and performance of this Guaranty is for the
direct benefit of Guarantor and it has received adequate consideration for this
Guaranty.

 

Section 21.                                   LOAN DOCUMENTS.  By execution
hereof, each Guarantor covenants and agrees that certain representations,
warranties, terms, covenants, and conditions set forth in the Loan Documents are
applicable to such Guarantor and shall be imposed upon such Guarantor, and each
Guarantor reaffirms that each such representation and warranty is true and
correct in all material respects and covenants and agrees to promptly and
properly perform, observe, and comply with each such term, covenant, or
condition.  Moreover, each Guarantor acknowledges and agrees that this Guaranty
is subject to the offset provisions of the Loan Documents in favor of the Credit
Parties.  In the event the Credit Agreement or any other Loan Document shall
cease to remain in effect for any reason whatsoever during any period when any
part of the Guaranteed Obligations remains unpaid, the terms, covenants, and
agreements of the Credit Agreement or such other Loan Document incorporated
herein by reference shall nevertheless continue in full force and effect as
obligations of each Guarantor under this Guaranty.

 

Section 22.                                   ADDITIONAL GUARANTORS.  The
initial Guarantors hereunder shall be the signatories hereto and that are listed
on Schedule 1 attached hereto.  From time to time subsequent to the time hereof,
in accordance with Section 2.17(c) of the Credit Agreement, additional Persons
may become parties hereto as additional Guarantors (each an “Additional
Guarantor”) by executing a counterpart of this Guaranty in the form of Exhibit A
attached hereto.  Upon delivery of any such counterpart to Administrative Agent,
as well as delivery of all other documents set forth in Section 2.17(c) of the
Credit Agreement, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by Administrative Agent not to cause any Subsidiary Guarantor of
Borrower to become an Additional Guarantor hereunder.  This Guaranty shall be
fully effective as to any Guarantor that is or becomes a party hereto regardless
of whether any such person becomes or fails to become or ceases to be a
Guarantor hereunder.

 

E-2-5

--------------------------------------------------------------------------------


 

Section 23.                                   ADDITIONAL GUARANTOR WAIVERS AND
AGREEMENTS

 

(a)                                  Each Guarantor understands and acknowledges
that if the Credit Parties foreclose judicially or nonjudicially against any
real property security, hereafter existing, for the Guaranteed Obligations, that
foreclosure could impair or destroy any ability that such Guarantor may have to
seek reimbursement, contribution, or indemnification from the Borrower or others
based on any right such Guarantor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by such Guarantor under
this Guaranty.  Each Guarantor further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of such
Guarantor’s rights, if any, may entitle such Guarantor to assert a defense to
this Guaranty based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968).  By executing
this Guaranty, each Guarantor freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that such Guarantor will be
fully liable under this Guaranty even though the Credit Parties may foreclose,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the Guaranteed Obligations; (ii) agrees that such Guarantor will
not assert that defense in any action or proceeding which the Credit Parties may
commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by such Guarantor in this Guaranty include any right or
defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Credit Parties are relying on this
waiver in creating the Guaranteed Obligations, and that this waiver is a
material part of the consideration which the Credit Parties are receiving for
creating the Guaranteed Obligations.

 

(b)                                 Each Guarantor waives all rights and
defenses that such Guarantor may have because of any of the Guaranteed
Obligations is hereafter secured by real property.  This means, among other
things:  (i) the Credit Parties may collect from each Guarantor without first
foreclosing on any real or personal property collateral pledged by the Borrower;
and (ii) if the Credit Parties foreclose on any real property collateral pledged
by the Borrower: (A) the amount of the Guaranteed Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) the Credit
Parties may collect from such Guarantor even if the Credit Parties, by
foreclosing on the real property collateral, have destroyed any right such
Guarantor may have to collect from the Borrower.  This is an unconditional and
irrevocable waiver of any rights and defenses each Guarantor may have because
any of the Guaranteed Obligations is secured by real property.  These rights and
defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

 

(c)                                  Each Guarantor waives any right or defense
it may have at law or equity, including California Code of Civil Procedure
Section 580a, to a fair market value hearing or action to determine a deficiency
judgment after a foreclosure.

 

Section 24.                                   RELEASE OF GUARANTORS.  Subject to
Section 2.17(d) of the Credit Agreement, a Guarantor may be released from its
obligations under this Guaranty by Administrative Agent’s execution of a Release
of Guaranty in the form of Exhibit B attached hereto.  Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the release of any other Guarantor hereunder.

 

Section 25.                                   GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                  GOVERNING LAW.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

E-2-6

--------------------------------------------------------------------------------


 

(b)                                 SUBMISSION TO JURISDICTION.  EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 25(b).  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 25.

 

Section 26.                                   COUNTERPARTS.  This Guaranty may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

E-2-7

--------------------------------------------------------------------------------


 

SECTION 27.                     FINAL AGREEMENT.  THIS GUARANTY AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

E-2-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed and delivered as of the date first written above.

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

[Insert Names]

 

 

Address for each of the foregoing Subsidiary Guarantors:

 

Sunstone Hotel Investors, Inc.

120 Vantis, Suite 350

Aliso Viejo, CA 92656

Attention:    Legal Department

Telephone:  949-330-4000

Facsimile:    949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

 

E-2-9

--------------------------------------------------------------------------------


 

SCHEDULE 1

INITIAL GUARANTORS

 

Sunstone LA Airport, LLC

Sunstone Center Court, LLC

Sunstone Century, LLC

Sunstone Hotels Rochester, L.L.C.

Sunstone RP Collins, LLC

Sunstone Jamboree, LLC

Sunstone Westwood, LLC

Sunstone MacArthur, LLC

Sunstone Red Oak, LLC

Sunstone KIS, LLC

Sunstone Skyway, LLC
Sunstone Quincy, LLC

WB Sunstone-Portland, LLC

Sun SHP II, LLC

Sunstone Pledgeco, LLC

Sunstone Holdco 6, LLC

Sunstone Holdco 8, LLC

WHP Hotel Owner-2A, L.L.C.

Sunstone Outparcel, L.L.C.

Sun BB, LLC

Sunstone Hotel Acquisitions, LLC

Pico Ventures, LLC

Sunstone Atlantic Lender, LLC

Sunstone Broadway Lender, LLC

Sunstone Broadway, LLC

Sunstone RIP, LLC, each a Delaware limited liability company

 

Sunstone CHP I, Inc., a Delaware corporation

 

E-2-10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER TO SUBSIDIARY GUARANTY AGREEMENT

 

THIS JOINDER TO SUBSIDIARY GUARANTY AGREEMENT dated as of
                               , 20    (this “Joinder”), executed and delivered
by                                    , a                               (the
“Additional Guarantor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Credit Agreement dated as of November 1, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability
company (“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation
(“Parent”), the financial institutions party thereto and their assignees (the
“Lenders”) and the Administrative Agent.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the Additional Guarantor, and the existing Guarantors,
though separate legal entities, are members of the same corporate family and
have determined it to be in their mutual best interests to obtain financing from
the Administrative Agent and the Lenders through their collective efforts;

 

WHEREAS, the Additional Guarantor acknowledges that it will receive direct and
indirect benefits from the Administrative Agent and the Lenders making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, the Additional Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent and the Lenders on the terms
and conditions contained herein; and

 

WHEREAS, the Additional Guarantor’s execution and delivery of this Joinder is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Additional Guarantor, the Additional
Guarantor agrees as follows:

 

Section 1.                    Accession to Guaranty.  The Additional Guarantor
hereby (i) agrees that it is a “Guarantor” under that certain Subsidiary
Guaranty Agreement dated as of November     , 2010 (as amended, supplemented,
restated or otherwise modified from time to time, the “Guaranty”), made by each
of the Guarantors party thereto, in favor of the Administrative Agent and
(ii) assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the Additional Guarantor had been an original signatory to
the Guaranty.  Without limiting the generality of the foregoing, the Additional
Guarantor hereby:

 

(a)                                  irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all the Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Administrative Agent  and the
Lenders as of the date hereof each of the representations and warranties
contained in the Guaranty and agrees to be bound by each of the covenants
contained in the Guaranty; and

 

E-2-11

--------------------------------------------------------------------------------


 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

Section 2.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Guaranty.

 

[Signatures on Next Page]

 

E-2-12

--------------------------------------------------------------------------------


 

In witness whereof, the undersigned Additional Guarantor has caused this Joinder
to be executed and delivered by its officer thereunto duly authorized as of the
date first written above.

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Address of Additional Guarantor:

 

 

 

 

 

Attention:                      

 

Telephone:                    

 

Facsimile:                      

 

Electronic Mail:                          ]

 

 

E-2-13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges
                                   from any and all obligations and liabilities
of                                   to the Credit Parties under that certain
Subsidiary Guaranty Agreement dated as of November      , 2010 executed by the
Guarantors party thereto, in favor of Administrative Agent for the benefit of
the Credit Parties.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

E-2-14

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is dated as of November       , 2010,
and entered into by and between SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware
limited liability company (“Borrower”) and those subsidiaries of Borrower listed
on the signature pages hereof or which may hereafter become a party hereto
pursuant to Section 16 (each of which is a “Pledgor Subsidiary;” and Borrower
and each Pledgor Subsidiary are each a “Pledgor” and collectively, “Pledgors”),
the Issuers (as hereinafter defined), and BANK OF AMERICA, N.A., a national
banking association, as administrative agent for and representative of (in such
capacity herein called “Secured Party”) the Lenders under and as defined in the
Credit Agreement (defined below) and each Swap Counterparty (defined below).

 

R E C I T A L S

 

1.                                       Reference is hereby made to that
certain Credit Agreement dated as of November 1, 2010, among Borrower, Sunstone
Hotel Investors, Inc., a Maryland corporation, the Lenders defined therein, and
Bank of America, N.A., as Administrative Agent and L/C Issuer, as amended,
modified, supplemented, renewed or extended, and all restatements thereof and
any agreement that refinances the indebtedness thereunder (the “Credit
Agreement”).

 

2.                                       Capitalized terms used herein shall,
unless otherwise indicated, have the respective meanings set forth in the Credit
Agreement as in effect on the date hereof.

 

3.                                       Each Pledgor is the legal and
beneficial owner of (a) the Pledged Shares (as defined herein), and (b) the
Pledged Interests (as defined herein), in each case, described as owned by such
Pledgor on Schedule I hereto.

 

4.                                       Each Pledgor will, directly or
indirectly, benefit from the Credit Parties’ extension of credit to Borrower and
the Swap Contracts, as defined in the Credit Agreement, entered into by any Loan
Party with a Lender or an Affiliate of Lender (each such counterparty, a “Swap
Counterparty”).

 

5.                                       The Credit Agreement requires that each
Pledgor shall grant to Secured Party, for the equal and ratable benefit of the
Lenders, the Liens contemplated by this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Pledgors and Issuers hereby agree with Secured
Party, for the equal and ratable benefit of the Lenders, as follows:

 

1.                                       Definitions.  As used herein, the
following terms have the following meanings:

 

“Article 8 Opt-In Provisions” means the provisions, if any, in the applicable
Formation Documents of an Issuer stating that the equity interests of such
Issuer are securities governed by Article 8 of the applicable Code.

 

F-1

--------------------------------------------------------------------------------


 

“Credit Agreement” has the meaning set forth in the Recitals hereto.

 

“Issuer” means a corporation, partnership, or limited liability company that has
issued or will issue any Equity Interest, including, without limitation, each of
the entities listed as an “issuer” on Schedule 1 hereto.

 

“Pledged Interests” means all of each Pledgor’s partnership interests in limited
partnerships or general partnerships, as the case may be, and membership
interests in limited liability companies, if any, described as owned by such
Pledgor in Part B of Schedule 1 attached hereto, including, without limitation
(i) all of each Pledgor’s right, title, and interest now or hereafter accruing
under any limited liability company agreement, operating agreement, or
partnership agreement (any such agreement being a “Pledged Interest Formation
Agreement”) with respect to any interest now owned or hereafter acquired or
owned by such Pledgor in the issuer of such Pledged Interests, and (ii) all
distributions, proceeds, fees, preferences, payments, or other benefits, which
each Pledgor now is or may hereafter become entitled to receive with respect to
such interests in the issuer of such Pledged Interests and with respect to the
repayment of all loans now or hereafter made by such Pledgor to the issuer of
such Pledged Interests, and such Pledgor’s undivided percentage interest in the
assets of the issuer of such Pledged Interests.

 

“Pledged Shares” means the shares of stock described as owned by such Pledgor in
Part A of Schedule 1 attached hereto and issued by the corporations named
therein, including, without limitation, (i) all of each Pledgor’s right, title,
and interest now or hereafter accruing under any bylaws (any such agreement
being a “Pledged Share Formation Agreement”, and together with the Pledged
Interest Formation Agreement, the “Formation Agreements”), shareholders’
agreement, or other material agreement with respect to any interest now owned or
hereafter acquired or owned by such Pledgor in the issuer of such Pledged
Shares, and (ii) all distributions, proceeds, fees, preferences, payments, or
other benefits, which each Pledgor now is or may hereafter become entitled to
receive with respect to such interests in the issuer of such Pledged Shares and
with respect to the repayment of all loans now or hereafter made by such Pledgor
to the issuer of such Pledged Shares, and such Pledgor’s undivided percentage
interest in the assets of the issuer of such Pledged Shares.

 

“Pledgee Subsidiary” means (i) each Subsidiary of a Pledgor that holds title to
any Borrowing Base Property and (ii) all other Subsidiaries of any Pledgor in
which the granting of a Lien in the Pledged Shares and the Pledged Interests
hereunder would not breach any obligation of such Subsidiary or any of its
Affiliates under any Contractual Obligation.

 

2.                                       Pledge of Security.  Each Pledgor
hereby pledges and assigns to Secured Party, for the equal and ratable benefit
of the Lenders, and hereby grants to Secured Party, for the equal and ratable
benefit of the Lenders, a Lien in, all of such Pledgor’s right, title, and
interest in and to the following (the “Collateral”):

 

(a)                                  the Pledged Shares and the certificates
representing the Pledged Shares and any interest or securities entitlement of
such Pledgor in the entries on the books of any financial or securities
intermediary pertaining to the Pledged Shares;

 

(b)                                 the Pledged Interests, including without
limitation all of such Pledgor’s right, title, and interest as a partner in the
issuer of such Pledged Interests (if it is a partnership) or as a member of the
issuer of such Pledged Interests (if it is a limited liability company);

 

F-2

--------------------------------------------------------------------------------


 

(c)                                  all additional shares of, and all
securities convertible into and warrants, options, and other rights to purchase
or otherwise acquire, stock of any issuer of the Pledged Shares from time to
time acquired by such Pledgor in any manner (which shares shall be deemed to be
part of the Pledged Shares), the certificates or other instruments representing
such additional shares, securities, warrants, options, or other rights and any
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such additional shares;

 

(d)                                 all distribution rights, income rights,
liquidation interests, accounts, contract rights, general intangibles, notes,
instruments, drafts, and documents relating to the Pledged Shares or the Pledged
Interests, including, without limitation, all dividends, cash, warrants, rights,
instruments, and other property or proceeds from time to time received or
otherwise distributed in respect of or in exchange for any or all of the
Collateral;

 

 

(e)                                  to the extent attributable to the Pledged
Shares or the Pledged Interests, all promissory notes, notes receivable,
accounts, accounts receivable, and instruments owned or held by any Pledgor or,
in which any Pledgor owns or holds an interest, evidencing obligations of the
issuer of such Pledged Shares or Pledged Interests;

 

(f)                                    all Liens, security interests,
collateral, property, and assets securing any of the promissory notes, notes
receivable, instruments, accounts receivable, and other claims and interests
described in clause (e) above;

 

(g)                                 all books, files, computer records, computer
software, electronic information, and other files, records, or information
relating to any or all of the foregoing, including, without limitation, all of
such Pledgor’s right, title and interest in and to all stock or other ownership
record books relating to any of the Collateral; and

 

(h)                                 all substitutions, replacements, products,
proceeds, income, and profits arising from any of the foregoing, including,
without limitation, insurance proceeds.  For purposes of this Agreement, the
term “proceeds” includes whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes, without limitation,
proceeds of any indemnity or guaranty payable to such Pledgor or Secured Party
from time to time with respect to any of the Collateral.

 

3.                                       Security for Obligations.  This
Agreement secures, and the Collateral is collateral security for, the prompt
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand, or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), of all of
the Obligations and all renewals or extensions thereof, whether for principal,
interest (including without limitation interest that, but for the filing of a
petition in bankruptcy with respect to any Pledgor, would accrue on such
obligations), fees, expenses, indemnities, or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created, or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from Secured Party or any Lender as a preference,
fraudulent transfer, or otherwise (all such obligations and liabilities being
the “Underlying Debt”), and all payment obligations of each Pledgor now or
hereafter existing under Section 14 of this Agreement (all such obligations of
Pledgors, together with the Underlying Debt, being the “Secured Obligations”).

 

F-3

--------------------------------------------------------------------------------


 

4.                                       Delivery of Collateral.  All
certificates or instruments representing or evidencing the Collateral shall be
delivered to and held by or on behalf of Secured Party pursuant hereto and shall
be in suitable form for transfer by delivery or, as applicable, shall be
accompanied by the applicable Pledgor’s endorsement, where necessary, or duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Secured Party.  Secured Party shall have the right, at
any time after the occurrence and during the continuation of an Event of
Default, and without notice to any Pledgor, to transfer to or to register in the
name of Secured Party or any of its nominees any or all of the Collateral,
subject only to the revocable rights specified in Section 8(a).  In addition,
Secured Party shall have the right at any time after the occurrence and during
the continuation of an Event of Default to exchange certificates or instruments
representing or evidencing Collateral for certificates or instruments of smaller
or larger denominations.

 

5.                                       Consent.  To the extent the consent of
a Pledgor or Issuer, whether in its capacity as a partner, member, general
partner, managing member, shareholder, issuer, or otherwise, is required for the
transfer, conveyance, or encumbrance of all or any portion of the Pledged
Interests in any partnership or limited liability company, such Pledgor or
Issuer hereby irrevocably (a) consents to the grant of the security interests by
all applicable Pledgors described in this Pledge Agreement, (b) consents to the
transfer or conveyance of the Collateral pursuant to Secured Party’s exercise of
its rights and remedies under this Pledge Agreement or any of the other
Loan Documents, at law or in equity, (c) consents to the admission of Secured
Party or any Persons designated by Secured Party, their nominees, or any other
transferee of any Collateral as a partner (including as the general partner) or
member (including as the managing member) of such partnership or limited
liability company, and (d) agrees that all terms and conditions in such
Formation Agreement applicable to the pledge of any Collateral, the enforcement
thereof, the transfer of any Collateral or the admission of Secured Party or any
Persons designated by Secured Party, their nominees, or any other transferee of
any Collateral as a partner (including as the general partner) or member
(including as the managing member) of such partnership or limited liability
company have been satisfied or waived.

 

6.                                       Representations and Warranties.  Each
Pledgor represents and warrants, as of the date hereof, that:

 

(a)                                  Due Authorization, etc. of Collateral.  All
of the Pledged Shares and Pledged Interests have been duly authorized and
validly issued and are fully paid and nonassessable.

 

(b)                                 Description of Collateral.  The Pledged
Shares and Pledged Interests (i) constitute all of the issued and outstanding
Equity Interests of each of the Pledgee Subsidiaries, and (ii) there are no
outstanding warrants, options or other rights to purchase, or other agreements
outstanding with respect to, or property that is now or hereafter convertible
into, or that requires the issuance or sale of, any Pledged Shares or Pledged
Interests.

 

(c)                                  Ownership of Collateral.  Each Pledgor is
the legal, record, and beneficial owner of the Collateral listed next to its
name on Schedule 1, free and clear of any Lien except for the Lien created by
the Loan Documents.

 

F-4

--------------------------------------------------------------------------------


 

(d)                                 Governmental Authorizations.  No
authorization, approval, or other action by, and no notice to or filing with,
any Governmental Authority is required for either (i) the pledge by any Pledgor
of the Collateral pursuant to this Agreement and the grant by any Pledgor of the
Lien granted hereby, (ii) the execution, delivery, or performance of this
Agreement by any Pledgor, or (iii) the exercise by Secured Party of the voting
or other rights, or the remedies in respect of the Collateral, provided for in
this Agreement (except as may be required in connection with a disposition of
Collateral by laws affecting the offering and sale of securities generally).

 

(e)                                  Perfection.  Upon execution of this
Agreement and (i) an appropriate financing statement by Pledgor and the
recording of the financing statement in the appropriate office, or (ii) the
establishment of “control” (within the meaning of Article 8 or Article 9 of the
Uniform Commercial Code, as adopted in the State of New York (the “Code”)) over
any portion of the Collateral constituting Certificated Securities or
Uncertificated Securities (each as defined in the Code), as applicable, Secured
Party will have a valid and perfected first priority Lien in the Collateral,
securing the payment of the Secured Obligations.

 

(f)                                    Margin Regulations.  The pledge of the
Collateral pursuant to this Agreement does not violate Regulation T, U, or X of
the Board of Governors of the Federal Reserve System.

 

7.                                       Assurances and Covenants of each
Pledgor and each Issuer.

 

(a)                                  Transfers and Other Liens.  No Pledgor
shall:

 

(i)                                     sell, assign (by operation of law or
otherwise), pledge, or hypothecate or otherwise dispose of, or grant any option
with respect to, any of the Collateral except for the Lien created under the
Loan Documents; provided that each Pledgor may sell or dispose of any Collateral
so long as such sale or disposition is not otherwise prohibited pursuant to the
Credit Agreement, and upon such permitted sale or disposition any assets so sold
or disposed as permitted by this Section 7(a) shall be released from the Lien of
this Agreement as provided in Section 17 provided that the foregoing shall not
be construed to limit Pledgor’s rights under Section 8(a)(ii) hereof; or

 

(ii)                                  create or suffer to exist any Lien upon or
with respect to any of the Collateral, except for the Liens created under the
Loan Documents.

 

(b)                                 Additional Collateral — Existing Pledgee
Subsidiaries.  Each Pledgor shall (i) cause each issuer of Pledged Shares or
Pledged Interests not to issue any stock or other securities in addition to or
in substitution for the Pledged Shares or Pledged Interests issued by such
issuer, except to such Pledgor and (ii) pledge hereunder pursuant to
Section 7(d), promptly upon its acquisition (directly or indirectly) thereof,
any and all additional shares of stock or other securities or interests of each
issuer of Pledged Shares or Pledged Interests.

 

(c)                                  Pledge Amendments.  Each Pledgor shall,
upon obtaining any additional shares of stock or other securities or interests
required to be pledged hereunder as provided in Sections 7(b) or (c), promptly
(and in any event on or before thirty (30) days after obtaining such securities)
deliver to Secured Party a Pledge and Security Amendment, duly executed by such
Pledgor and Issuer, as applicable, in substantially the form of Exhibit A
attached hereto (a “Pledge and Security Amendment”), as well as all certificates
and instruments representing shares of stock or other equity interests, if any,
in accordance with Section 2.17(c) of the Credit Agreement, in respect of the
additional Pledged Shares or Pledged

 

F-5

--------------------------------------------------------------------------------


 

Interests to be pledged pursuant to this Agreement.  Each Pledgor hereby
authorizes Secured Party to attach each Pledge and Security Amendment to this
Agreement and agrees that all Pledged Shares listed on any Pledge and Security
Amendment delivered to Secured Party shall for all purposes hereunder be
considered Collateral; provided that, the failure of any Pledgor to execute a
Pledge and Security Amendment with respect to any additional Pledged Shares
pledged pursuant to this Agreement shall not impair the Lien of Secured Party
therein or otherwise adversely affect the rights and remedies of Secured Party
hereunder with respect thereto.

 

(d)                                 Further Assurances Perfection.  Each Pledgor
shall from time to time, at the expense of Pledgors, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that Secured Party may reasonably request, in
order to perfect and protect any Lien granted or purported to be granted hereby
or to enable Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.  Without limiting the generality of
the foregoing, each Pledgor will:

 

(i)                                     authenticate and file, or authorize
Secured Party to file, such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as Secured Party may reasonably request, in order to perfect and
preserve the Liens granted or purported to be granted hereby; and

 

(ii)                                at Secured Party’s request, appear in and
defend any action or proceeding that may affect any Pledgor’s title to or
Secured Party’s Lien in all or any part of the Collateral.

 

(e)                                  Authorization to File Financing Statements.

 

(i)                                     Each Pledgor hereby authorizes Secured
Party to file one or more financing or continuation statements, and amendments
thereto, relative to and limited to all or any part of the Collateral, in such
filing offices as Secured Party shall deem appropriate, and each Pledgor shall
authenticate and deliver to Secured Party such financing or continuation
statements, and amendments thereto, promptly upon the request of Secured Party
and, shall pay Secured Party’s reasonable costs and expenses incurred in
connection therewith.

 

(ii)                                  Each Pledgor hereby further authorizes
Secured Party to file one or more financing or continuation statements, and
amendments thereto, relative to and limited to all or any part of the Collateral
without the signature of such Pledgor, and each Pledgor agrees that a carbon,
photographic, or other reproduction of this Agreement or of a financing
statement authenticated by such Pledgor shall be sufficient as a financing
statement and may be filed as a financing statement in any and all
jurisdictions.

 

(f)                                    Formation Agreements.  Subject to
Section 5 of this Agreement, each Pledgor shall, at its expense, maintain each
applicable Formation Agreement in full force and effect, without any
cancellation, termination, amendment, supplement, or other modification of such
Formation Agreement, except as explicitly required by its terms (as in effect on
the date hereof), except for amendments, supplements or other modifications that
do not materially adversely affect the interests of the Lenders in any material
respect and except for Formation Agreements in respect of Pledged Shares or
Pledged Interests of partnerships or limited liability companies that have been
released from this Agreement under Section 17.

 

F-6

--------------------------------------------------------------------------------


 

8.                                       Voting Rights; Dividends; Etc.

 

(a)                                  So long as no Event of Default shall have
occurred and be continuing:

 

(i)                                     each Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Loan Documents;

 

(ii)                                  each Pledgor shall be entitled to receive
and retain, and to utilize free and clear of the Lien of this Agreement, any and
all dividends, cash, warrants, rights, instruments, and other property or
proceeds from time to time received or otherwise distributed in respect of or in
exchange for any Collateral; provided, however, that any and all such dividends,
distributions, property or proceeds paid or payable on the Collateral in the
form of additional securities of a Pledgee Subsidiary shall be, and shall
forthwith be delivered to Secured Party to hold as Collateral and shall, if
received by any Pledgor, be received in trust for the benefit of Secured Party,
be segregated from the other property or funds of such Pledgor and be forthwith
delivered to Secured Party as Collateral in the same form as so received (with
all necessary endorsements); and

 

(iii)                               Secured Party shall promptly execute and
deliver (or cause to be executed and delivered) to Pledgors all such proxies,
dividend payment orders, and other instruments as any Pledgor may from time to
time reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other consensual rights which it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividend payments which it is authorized
to receive and retain pursuant to paragraph (ii) above.

 

(b)                                 Upon the occurrence and during the
continuation of an Event of Default:

 

(i)                                     upon written notice from Secured Party
to Pledgors, all rights of any Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 8(a)(i) shall cease, and all such rights shall thereupon become vested
in Secured Party who shall thereupon have the sole right to exercise such voting
and other consensual rights;

 

(ii)                                  all rights of any Pledgor to receive the
dividends, cash, warrants, rights, instruments, and other property or proceeds
in respect of or in exchange for any Collateral which it would otherwise be
authorized to receive and retain pursuant to Section 8(a)(ii) shall cease, and
all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to receive and hold as Collateral such dividend
payments; and

 

(iii)                               all dividends, cash, warrants, rights,
instruments, and other property or proceeds in respect of or in exchange for any
Collateral which are received by any Pledgor contrary to the provisions of
paragraph (ii) of this Section 8(b) shall be received in trust for the benefit
of Secured Party, shall be segregated from other funds of such Pledgor and shall
forthwith be paid over to Secured Party as Collateral in the same form as so
received (with any necessary endorsements).

 

F-7

--------------------------------------------------------------------------------


 

(c)                                  In order to permit Secured Party to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant to Section 8(b)(i) and to receive all dividends and other
distributions which it may be entitled to receive under Section 8(a)(ii) or
Section 8(b)(ii), (i) each Pledgor shall promptly execute and deliver (or cause
to be executed and delivered) to Secured Party all such proxies, dividend
payment orders, and other instruments as Secured Party may from time to time
reasonably request, and (ii) without limiting the effect of the immediately
preceding clause (i), each Pledgor hereby grants to Secured Party an irrevocable
proxy to vote the Pledged Shares and to exercise all other rights, powers,
privileges, and remedies to which a holder of the Pledged Shares would be
entitled (including, without limitation, giving or withholding written consents
of shareholders, calling special meetings of shareholders, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Shares on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Shares or any officer or agent thereof), upon the occurrence of an
Event of Default and which proxy shall only terminate upon the payment in full
of the Secured Obligations (except for contingent obligations that survive
termination of the Loan Documents) or waiver or cure of such Default.

 

(d)                                 Notwithstanding any of the foregoing, each
Pledgor agrees that this Agreement shall not in any way be deemed to obligate
Secured Party or any Lender to assume any of such Pledgor’s obligations, duties,
expenses, or liabilities arising out of this Agreement (including, without
limitation, such Pledgor’s obligations as the holder of the Pledged Shares and
as holder of the Pledged Interests) or under any and all other agreements now
existing or hereafter drafted or executed (collectively, the “Pledgor
Obligations”) unless Secured Party otherwise expressly agrees to assume any or
all of said Pledgor Obligations in writing.  Without limiting the generality of
the foregoing, neither the grant of the Lien in the Collateral in favor of
Secured Party as provided herein nor the exercise by Secured Party of any of its
rights hereunder nor any action by Secured Party in connection with a
foreclosure on the Collateral shall be deemed to constitute Secured Party as a
partner of any partnership or a member of any limited liability company;
provided, however, that in the event Secured Party elects to become a
substituted partner of any partnership or a member of any limited liability
company in place of Pledgor while an Event of Default has occurred and is
continuing, Secured Party shall be entitled to and shall become such a
substitute partner or member.

 

9.                                       Secured Party Appointed
Attorney-in-Fact.  Each Pledgor hereby irrevocably appoints Secured Party as
such Pledgor’s attorney-in-fact, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor, Secured Party or otherwise, from
time to time in Secured Party’s discretion:

 

(a)                                  to file one or more financing or
continuation statements, or amendments thereto, relative to and limited to all
or any part of the Collateral without the signature of Pledgor;

 

(b)                                 subsequent to the occurrence and during the
continuation of an Event of Default, to ask, demand, collect, sue for, recover,
compound, receive, and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

 

(c)                                  subsequent to the occurrence and during the
continuation of an Event of Default, to receive, endorse, and collect any
instruments made payable to any Pledgor representing any dividend payment or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same; and

 

F-8

--------------------------------------------------------------------------------


 

(d)                                 subsequent to the occurrence and during the
continuation of an Event of Default, to file any claims or take any action or
institute any proceedings that Secured Party may deem necessary or desirable for
the collection of any of the Collateral or otherwise to enforce the rights of
Secured Party with respect to any of the Collateral.

 

10.                                 Secured Party May Perform.  If any Pledgor
fails to perform any agreement contained herein, then Secured Party may itself
perform, or cause performance of, such agreement, and the expenses of Secured
Party incurred in connection therewith shall be payable by such Pledgor under
Section 14(b).

 

11.                                 Standard of Care.  The powers conferred on
Secured Party hereunder are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers.  Except for the
exercise of reasonable care in the custody of any Collateral in its possession
or under its control and the accounting for moneys actually received by it
hereunder, Secured Party shall have no duty as to any Collateral, it being
understood that Secured Party shall have no responsibility for (a) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders, or other matters relating to any Collateral, whether or not Secured
Party has or is deemed to have knowledge of such matters, (b) taking any
necessary steps (other than steps taken in accordance with the standard of care
set forth above to maintain possession or control of the Collateral) to preserve
rights against any parties with respect to any Collateral, (c) taking any
necessary steps to collect or realize upon the Secured Obligations or any
guarantee therefor, or any part thereof, or any of the Collateral, or
(d) initiating any action to protect the Collateral against the possibility of a
decline in market value.  Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
or control if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property consisting of negotiable
securities.

 

12.                                 Remedies.

 

(a)                                  If any Event of Default shall have occurred
and be continuing, then Secured Party may exercise in respect of the Collateral,
in addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code (whether or not the Code applies to the affected Collateral), and
Secured Party may also in its sole discretion, without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange or broker’s board or at any of
Secured Party’s offices or elsewhere, for cash, on credit, or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Secured Party may deem commercially reasonable, irrespective of the
impact of any such sales on the market price of the Collateral.  Secured Party
or any Lender may be the purchaser of any or all of the Collateral at any such
public sale and Secured Party, as agent for and representative of Lenders, shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by Secured Party at such sale. 
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay, and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ prior notice to the applicable Pledgor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification.  Secured Party shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given. 
Secured Party may adjourn any public or private sale from time to time

 

F-9

--------------------------------------------------------------------------------


 

by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Each Pledgor hereby waives any claims against Secured Party arising by reason of
the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if Secured Party accepts the first offer received and does not offer
such Collateral to more than one offeree; provided however, that Pledgors do not
waive the requirements of Section 9-610 of the Code with respect to any sale or
other disposition of the Collateral that is conducted under such Section.

 

(b)                                 Each Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act of 1933, as from time to
time amended (the “Securities Act”), and applicable state securities laws,
Secured Party may be compelled, with respect to any sale of all or any part of
the Collateral conducted without prior registration or qualification of such
Collateral under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including, without limitation, a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Pledgor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that Secured Party shall have no obligation to engage in public sales
and no obligation to delay the sale of any Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.

 

(c)                                  If Secured Party determines to exercise its
right to sell any or all of the Collateral, then upon Secured Party’s written
request, each Pledgor shall and shall cause each issuer of any Pledged Shares to
be sold hereunder from time to time to furnish to Secured Party all such
information as Secured Party may request in order to determine the number of
shares and other instruments included in the Collateral which may be sold by
Secured Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

 

13.                                 Application of Proceeds.  All proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be held and applied in
accordance with the Credit Agreement.

 

14.                                 Indemnity and Expenses.

 

(a)                                  EACH PLEDGOR AGREES TO INDEMNIFY SECURED
PARTY AND EACH LENDER FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, AND
LIABILITIES IN ANY WAY RELATING TO, GROWING OUT OF, OR RESULTING FROM THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, ENFORCEMENT OF THIS AGREEMENT), EXCEPT TO THE EXTENT SUCH CLAIMS,
LOSSES, OR LIABILITIES RESULT FROM SECURED PARTY’S OR SUCH LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION.

 

F-10

--------------------------------------------------------------------------------


 

(b)                                 Pledgors shall pay to Secured Party upon
demand the amount of any and all costs and expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents, that Secured
Party may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of Secured Party hereunder, or (iv) the failure by any Pledgor
to perform or observe any of the provisions hereof.

 

15.                                 Continuing Security Interest; Transfer of
Loans.  This Agreement shall create a continuing Lien in the Collateral and
shall (a) remain in full force and effect until the payment in full of all
Obligations (except for contingent obligations that survive termination of the
Loan Documents), the termination of the obligations of Lenders to advance
Borrowings or issue Letters of Credit under the Loan Documents, and the
expiration of all Letters of Credit and all Swap Contracts, (b) be binding upon
each Pledgor, its successors and assigns, and (c) inure, together with the
rights and remedies of Secured Party hereunder, to the benefit of Secured Party
and each Lender, and their respective successors, transferees, and assigns. 
Without limiting the generality of the foregoing clause (c), but subject to the
relevant provisions of the Loan Documents, any Lender may assign or otherwise
transfer any Secured Obligations held by it to any other Person to the extent
permitted by the Credit Agreement, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise.  Upon the indefeasible payment in full of all Obligations (except for
contingent obligations that survive termination of the Loan Documents), the
termination of the obligations of Lenders to advance Borrowings or issue Letters
of Credit under the Loan Documents, and the expiration of all Letters of Credit
and all Swap Contracts, the Lien granted hereby shall terminate and all rights
to the Collateral shall revert to Pledgors (provided that, if an Event of
Default then exists, such termination and reversion shall not occur until such
time as no Event of Default is continuing).  Upon any such termination Secured
Party will, at Pledgors’ expense, execute and deliver to Pledgors such documents
as Pledgors shall reasonably request to evidence such termination and Pledgors
shall be entitled to the return, upon their request and at their expense,
against receipt and without recourse to Secured Party, of such Collateral as
shall not have been sold or otherwise applied pursuant to the terms hereof.

 

16.                                 Additional Pledgor Subsidiaries.  In
accordance with Section 2.17(c) of the Credit Agreement, certain additional
Subsidiaries of Parent may from time to time become parties hereto as additional
Pledgor Subsidiaries (an “Additional Pledgor Subsidiary”), and such Additional
Pledgor Subsidiary and any applicable Issuer not already a party to this
Agreement, shall enter into a joinder hereto, substantially in the form of
Exhibit B, together with all certificates and instruments representing shares of
stock or other equity interests, and listing the Collateral to be pledged by
such Additional Pledgor Subsidiary.

 

17.                                 Release of Collateral.  Collateral shall be
released from the Lien of this Agreement upon any of the following events: 
(i) any sale or disposition of such Collateral as permitted by Section 7(a) of
this Agreement or Section 8.05 of the Credit Agreement; (ii) any release of the
Lien in such Collateral by the Administrative Agent in accordance with Sections
2.17(d) and 4.08 of the Credit Agreement; or (iii) upon termination of Lien
pursuant to Section 15.  Upon any release of Collateral pursuant to the terms of
this Section 17, (i) Secured Party shall thereupon return to the respective
Pledgor or to its order any and all certificates and other instruments
evidencing or relating to such released Collateral and (ii) Secured Party will,
at Pledgors’ expense, file, or will authorize the respective Pledgor to file, an
amendment or termination to any financing statement releasing such Collateral.

 

18.                                 Amendments; Etc.  No amendment,
modification, termination, or waiver of any provision of this Agreement, and no
consent to any departure by Pledgor from the terms and conditions hereof, shall
in any event be effective unless the same shall be in writing and signed by
Secured Party and, in the case of any such amendment or modification, by
Pledgors.  Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

F-11

--------------------------------------------------------------------------------


 

19.                                 Notices.  Any notice or other communication
herein required or permitted to be given shall be in writing and shall be in
accordance with the provisions of Section 11.02 of the Credit Agreement.

 

20.                                 Control Agreement; Acknowledgement by
Issuers.

 

(a)                                  Pledgors hereby authorize and instruct each
Issuer to comply, and each Issuer hereby agrees to so comply, with any
instruction received thereby from Secured Party with respect to the Collateral,
without any consent or further instructions from Pledgors (or other registered
owner), and Pledgors agree that such Issuer shall be fully protected in so
complying.

 

(b)                                 Each Issuer acknowledges receipt of a copy
of this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it.  Each Issuer further agrees
that upon request by Administrative Agent after the occurrence of an Event of
Default, upon receipt of notice from Secured Party, such Issuer shall pay any
dividends, distributions or other payments with respect to any Pledged Shares or
Pledged Interests directly to Administrative Agent.  Each Pledgor hereby
irrevocably agrees not to vote to amend, and each Issuer hereby irrevocably
agrees not to amend (i) the applicable Issuer’s Formation Agreements to provide
that its Equity Interests are securities governed by Article 8 of the Code or
(ii) the applicable Issuer’s Article 8 Opt-In Provisions of the applicable
Issuer’s Formation Agreements, and each Pledgor and each Issuer hereby agrees
and acknowledges that any such vote shall be invalid and any such amendment
shall be void ab initio.

 

21.                                 Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of Secured Party in the exercise of
any power, right, or privilege hereunder shall impair such power, right, or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right, or privilege
preclude any other or further exercise thereof or of any other power, right, or
privilege.  All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

22.                                 Severability.  In case any provision in or
obligation under this Agreement shall be invalid, illegal, or unenforceable in
any jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

23.                                 Headings.  Section and subsection headings
in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose or be given
any substantive effect.

 

24.                                 Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING
LAW.                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

F-12

--------------------------------------------------------------------------------


 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PLEDGOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PLEDGOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN  SECTION 24(b).  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 24.

 

F-13

--------------------------------------------------------------------------------


 

25.                                 Actions Not Release.  The security interest
and Pledgors’ obligations and Secured Party’s rights hereunder shall not be
released, diminished, impaired, or adversely affected by the occurrence of any
one or more of the following events:  (i) the taking or accepting of any other
security or assurance for any or all of the Obligations; (ii) any release,
surrender, exchange, subordination, or loss of any security or assurance at any
time existing in connection with any or all of the Obligations; (iii) the
modification of, amendment to, or waiver of compliance with any terms of any of
the other Loan Documents without the notification or consent of Pledgors, except
as required therein (the right to such notification or consent being herein
specifically waived by Pledgors); (iv) the insolvency, bankruptcy, or lack of
corporate or trust power of any party at any time liable for the payment of any
or all of the Obligations, whether now existing or hereafter occurring; (v) any
renewal, extension, or rearrangement of the payment of any or all of the
Obligations, either with or without notice to or consent of Pledgors, or any
adjustment, indulgence, forbearance, or compromise that may be granted or given
by Secured Party or any Lender to Pledgors; (vi) any neglect, delay, omission,
failure, or refusal of Secured Party or any Lender to take or prosecute any
action in connection with any other agreement, document, guaranty, or instrument
evidencing, securing, or assuring the payment of all or any of the Obligations;
(vii) any failure of Secured Party or any Lender to notify Pledgors of any
renewal, extension, or assignment of the Obligations or any part thereof, or the
release of any security, or of any other action taken or refrained from being
taken by Secured Party or any Lender against Pledgors or any new agreement
between or among Secured Party or one or more Lenders and Pledgors, it being
understood that neither Secured Party nor any Lender shall be required to give
Pledgors any notice of any kind under any circumstances whatsoever with respect
to or in connection with the Obligations, including, without limitation, notice
of acceptance of this Agreement or any Collateral ever delivered to or for the
account of Secured Party hereunder; (viii) the illegality, invalidity, or
unenforceability of all or any part of the Obligations against any party
obligated with respect thereto by reason of the fact that the Obligations, or
the interest paid or payable with respect thereto, exceeds the amount permitted
by Law, the act of creating the Obligations, or any part thereof, is ultra
vires, or the officers, partners, or trustees creating same acted in excess of
their authority, or for any other reason; (ix) if any payment by any party
obligated with respect thereto is held to constitute a preference under
applicable Laws or for any other reason Secured Party or any Lender is required
to refund such payment or pay the amount thereof to someone else; or (x) by any
fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Pledgor under this Agreement.

 

26.                                 Counterparts.  This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

 

27.                                 Limitation.  The obligations of each Pledgor
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable state law.

 

[Signature Pages to Follow]

 

F-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor, Issuer and Secured Party have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

BORROWER:

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

Sunstone Hotel Partnership, LLC

 

120 Vantis, Suite 350

 

Aliso Viejo, CA 92656

 

Attention:    Legal Department

 

Telephone:  949-330-4000

 

Facsimile:   949-330-4090

 

Electronic Mail: dsloan@sunstonehotels.com

 

 

 

PLEDGOR SUBSIDIARIES:

 

 

 

                               , a                                     

 

 

 

By:                                                 

 

 

             , of each of the foregoing Pledgor Subsidiaries

 

 

 

Address for each of the foregoing Pledgor Subsidiaries:

 

 

 

Sunstone Hotel Investors, Inc.

 

120 Vantis, Suite 350

 

Aliso Viejo, CA 92656

 

Attention: Legal Department

 

Telephone: 949-330-4000

 

Facsimile: 949-330-4090

 

Electronic Mail: dsloan@sunstonehotels.com

 

 

F-15

--------------------------------------------------------------------------------


 

ISSUERS:

 

 

 

                                              , a
                                              

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for each of the foregoing Issuers:

 

 

 

Sunstone Hotel Investors, Inc.

 

120 Vantis, Suite 350

 

Aliso Viejo, CA 92656

 

Attention:    Legal Department

 

Telephone:  949-330-4000

 

Facsimile:   949-330-4090

 

Electronic Mail: dsloan@sunstonehotels.com

 

 

 

 

 

SECURED PARTY:

 

 

 

BANK OF AMERICA, N.A., a national

 

banking association, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

Bank of America, N.A.

 

901 Main St, 14th Floor

 

Mail Code:  TX1-492-14-11

 

Dallas, TX 75202

 

Attention:    Henry C. Pennell

 

Telephone:  214-209-1226

 

Facsimile:   214-290-9448

 

Electronic Mail: henry.pennell@baml.com

 

 

F-17

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PART A

 

Pledgor

 

Stock
Issuer

 

Certificated
(Y/N)

 

Class of
Stock

 

Stock
Certificate
Nos.

 

Par
Value

 

Number
of Shares

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART B

 

General Partnerships

 

Pledgor

 

General
Partnership
Interests
Issuer/Limited
Partnership
Interests Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
General
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partnerships

 

Pledgor

 

Limited
Partnership Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
Limited
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

Pledgor

 

Limited Liability
Company Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                              , 20     (this “Pledge
Amendment”), is delivered pursuant to Section 6(d) of the Pledge Agreement
referred to below.  The undersigned hereby agrees as follows:

 

1.             This Pledge Amendment may be attached to the Pledge Agreement
dated as of November      , 2010, between the undersigned, each other Pledgor
party thereto, and Bank of America, N.A., as Secured Party (the “Pledge
Agreement;” capitalized terms defined therein being used herein as therein
defined).

 

2.             The [Pledged Shares / Pledged Interests] listed on this Pledge
Amendment shall be deemed to be part of the [Pledged Shares] [Pledged Interests]
and shall become part of the Collateral and shall secure all Secured
Obligations.

 

3.             The undersigned Pledgor hereby confirms and reaffirms the
security interest in the Collateral granted to the Administrative Agent for the
benefit of the Lenders under the Pledge Agreement, and, as additional collateral
security for the prompt and complete payment when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations and in order to
induce the Lenders to make their loans and other extensions of credit under the
Credit Agreement, Pledgor hereby delivers to the Administrative Agent, for the
benefit of the Lenders, all of Pledgor’s interest in [Name of New LLC/New LP/New
Company], a                                       (“New Issuer”) listed in
Schedule I hereto, together with all certificates, options, or rights of any
nature whatsoever which may be issued or granted by New Issuer to Pledgor in
respect of such interest while the Pledge Agreement, as supplemented hereby, is
in force (the “Additional Pledged [Interests/Shares]”) and hereby grants to the
Administrative Agent a first priority security interest in the Additional
Pledged [Interests/Shares] and all proceeds thereof.

 

4.             The undersigned hereby certifies that the representations and
warranties in Section 6 of the Pledge Agreement are true and correct as of the
date hereof and hereafter, as to the Pledged Shares, Pledged Interests,
instruments and any other property pledged pursuant to this Pledge Amendment.

 

5.             This Pledge Amendment is supplemental to the Pledge Agreement,
forms a part thereof and is subject to the terms thereof.  Schedule 1 to the
Pledge Agreement shall hereby be deemed to include each item listed on Schedule
I of this Pledge Amendment.

 

6.             The undersigned New Issuer hereby agrees to all of the terms and
agreements applicable to such Issuer in the Pledge Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

 

PLEDGOR:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NEW ISSUER:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

PART A

 

Pledgor

 

Stock
Issuer

 

Certificated
(Y/N)

 

Class of
Stock

 

Stock
Certificate
Nos.

 

Par
Value

 

Number
of Shares

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART B

 

General Partnerships

 

Pledgor

 

General
Partnership
Interests
Issuer/Limited
Partnership
Interests Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
General
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partnerships

 

Pledgor

 

Limited
Partnership Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
Limited
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

Pledgor

 

Limited Liability
Company Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-20

--------------------------------------------------------------------------------


 

EXHIBIT B

 

JOINDER TO PLEDGE AGREEMENT

 

THIS JOINDER TO PLEDGE AGREEMENT dated as of                  , 20     (this
“Joinder”) executed and delivered by                                    , a
                                    (the “Additional Pledgor Subsidiary”) and
                         , a                           (“Issuer”) in favor of
BANK OF AMERICA, N.A., as Administrative Agent (the “Secured Party”).

 

WHEREAS, pursuant to that certain Credit Agreement dated as of November 1, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware
limited liability company (“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a
Maryland corporation, the financial institutions from time to time party thereto
as “Lenders”, the Secured Party, as Administrative Agent, and the other parties
thereto, the Lenders and the Secured Party have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;

 

WHEREAS, to secure obligations owning by certain parties under the Credit
Agreement and the other Loan Documents, Borrower and the other “Pledgor
Subsidiaries” thereunder had executed and delivered that certain Pledge
Agreement dated as of November   , 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”);

 

WHEREAS, it is a condition precedent to the continued extension by the Lenders
and the Secured Party of such financial accommodations that the Additional
Pledgor Subsidiary and Issuer execute this Joinder to become a party to the
Pledge Agreement.

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Additional Pledgor Subsidiary and the Issuer, the
undersigned hereby agree as follows:

 

Section 1.  Accession to Pledge Agreement; Grant of Security Interest.  The
Additional Pledgor Subsidiary agrees that it is a “Pledgor” under the Pledge
Agreement and assumes all obligations of a “Pledgor” thereunder, all as if the
Additional Pledgor Subsidiary had been an original signatory to the Pledge
Agreement.  The Issuer agrees that it is an “Issuer” under the Pledge Agreement
and assumes all obligations of an “Issuer” thereunder, all as if the Issuer had
been an original signatory to the Pledge Agreement.  Without limiting the
generality of the foregoing, the Additional Pledgor Subsidiary hereby:

 

(a) pledges to the Secured Party for the benefit of the Lenders, and grants to
the Secured Party for the benefit of the Lenders a security interest in, all of
the Additional Pledgor Subsidiary’s right, title and interest in, to and under
the Collateral, including the Pledged Shares and Pledged Interests described on
Schedule I attached hereto, together with all of the other Collateral described
in Section 2 of the Pledge Agreement relating to the Pledged Shares and the
Pledged Interests, as security for the Secured Obligations;

 

(b) makes to the Secured Party and the Lenders as of the date hereof each of the
representations and warranties contained in Section 6 of the Pledge Agreement
and agrees to be bound by each of the covenants contained in the Pledge
Agreement, including without limitation, those contained in Section 7 thereof;
and

 

(c) consents and agrees to each other provision set forth in the Pledge
Agreement.

 

F-21

--------------------------------------------------------------------------------


 

Section 2.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Pledge Agreement.

 

[Signatures on Next Page]

 

F-22

--------------------------------------------------------------------------------


 

In witness whereof, the undersigned Additional Pledgor Subsidiary and Issuer
have caused this Pledge Agreement to be executed and delivered by their
respective officers thereunto duly authorized as of  the date first written
above, and have delivered herewith, all items required by Section 16 of the
Pledge Agreement.

 

 

 

[NAME OF ADDITIONAL PLEDGOR SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

F-23

--------------------------------------------------------------------------------


 

Schedule I

 

PART A

 

Pledgor

 

Stock
Issuer

 

Certificated
(Y/N)

 

Class of
Stock

 

Stock
Certificate
Nos.

 

Par
Value

 

Number
of Shares

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART B

 

General Partnerships

 

Pledgor

 

General
Partnership
Interests
Issuer/Limited
Partnership
Interests Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
General
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partnerships

 

Pledgor

 

Limited
Partnership Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
Limited
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

Pledgor

 

Limited Liability
Company Issuer

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage of
Outstanding
Interests of the
Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-24

--------------------------------------------------------------------------------


EXHIBIT G

 

OPINION MATTERS

 

1.             Borrower is a Delaware limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware.

 

2.             Parent is a Maryland corporation duly incorporated, validly
existing and in good standing under the laws of the State of Maryland.

 

3.             Borrower has the limited liability company power and requisite
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents, and all other documents and instruments delivered pursuant to the
terms of such Loan Documents, and has taken all limited liability company action
necessary to duly authorize (i) the execution, delivery and performance by
Borrower of the terms and provisions of the Loan Documents, and (ii) the
performance by Borrower of its obligations under the Loan Documents.

 

4.             Parent and each Subsidiary Guarantor has the corporate or limited
liability company, as applicable, power and requisite authority to execute,
deliver and carry out the terms and provisions of the Loan Documents to which it
is a party, and all other documents and instruments delivered pursuant to the
terms of such Loan Documents, and has taken all corporate or limited liability
company, as applicable, action necessary to duly authorize (i) the execution,
delivery and performance by such Guarantor of the terms and provisions of the
Loan Documents to which it is a party, and (ii) the performance by such
Guarantor of its obligations under the Loan Documents to which it is a party.

 

5.             The Loan Documents to which Borrower is a party have been duly
executed, presented and delivered by Borrower and constitute the valid and
binding obligations of Borrower, enforceable in accordance with their respective
terms.

 

6.             The Loan Documents to which Parent or any Subsidiary Guarantor is
a party have been duly executed, presented and delivered by Parent and each such
Subsidiary Guarantor, as applicable, and constitute the valid and binding
obligations of Parent and each such Subsidiary Guarantor, as applicable,
enforceable in accordance with their respective terms.

 

7.             Neither the execution and delivery by Borrower of the Loan
Documents, nor the performance by Borrower of its obligations thereunder, nor
compliance by Borrower with the terms and provisions thereof, will
(a) contravene any provision of law, statute, rule or regulation of (i) the
State of New York (or any political subdivision thereof), (ii) the Delaware
Limited Liability Company Act, or (iii) the United States of America, in each
case, to which Borrower is subject, or conflict with, or result in any breach
of, any material agreement, mortgage, indenture, deed of trust or other
instrument to which and Loan Party may be subject, including, without
limitation, the agreements set forth on Exhibit A attached hereto (including,
without limitation, the Indenture (as defined in the Credit Agreement)), or
result in the creation of any mortgage, lien, pledge or encumbrance in respect
of any property of Borrower (other than liens in your favor), (b) contravene any
judgment, decree, license, order or permit applicable to Borrower,  or
(c) violate any provision of the certificate of formation or limited liability
company agreement of Borrower.

 

8.             Neither the execution and delivery by Parent or any Subsidiary
Guarantor of the Loan Documents, nor the performance by Parent or any Subsidiary
Guarantor of their respective obligations thereunder, nor compliance by Parent
or any Subsidiary Guarantor with the terms and provisions thereof, will
(a) contravene any provision of law, statute, rule or regulation of (i) the
State of New York (or any

 

G-1

--------------------------------------------------------------------------------


 

political subdivision thereof), (ii) the Delaware Revised Uniform Limited
Partnership Act, the Delaware General Corporation Law, or the Delaware Limited
Liability Company Act, as applicable, in the case of each Subsidiary Guarantor
formed under the laws of the State of Delaware, (iii) the Maryland General
Corporation Law, in the case of Parent, (iv) the corporation, limited liability
company, and limited partnership laws, as applicable, of the State of formation
of each other Subsidiary Guarantor, or (v) the United States of America, in each
case, to which Parent or any Subsidiary Guarantor is subject, or conflict with,
or result in any breach of, any material agreement, mortgage, indenture, deed of
trust or other instrument to which any Loan Party may be subject, including,
without limitation, the agreements set forth on Exhibit A attached hereto, or
result in the creation of any mortgage, lien, pledge or encumbrance in respect
of any property of Parent or any Subsidiary Guarantor (other than liens in your
favor), or (b)  violate any provision of the certificate of incorporation,
bylaws,  certificate of formation, or limited liability company agreement, as
applicable, of Parent or any Subsidiary Guarantor.

 

9.             No consent, approval, waiver, license, or authorization or any
other action by or filing with any governmental authority is required under any
[New York or federal statute or regulation, the Delaware Revised Uniform Limited
Partnership Act, the Delaware General Corporation Law, the Delaware Limited
Liability Company Act, or the Maryland General Corporation Law] in connection
with the execution and delivery by Borrower, Parent, or any Subsidiary Guarantor
of the Transaction Documents, except for those already obtained or completed.

 

10.           The Pledge Agreements create in favor of the Administrative Agent,
for the benefit of the Lenders, a valid lien and security interest, which
attaches to the Collateral.

 

11.           Upon the filing of the Financing Statements in the Office of the
Secretary of State of               , the liens and security interests created
by the Pledge Agreements shall constitute perfected liens and security interests
in the Collateral.

 

12.           None of Borrower, Parent, or any Subsidiary Guarantor is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

13.           Neither the execution nor the delivery by Borrower, Parent, or any
Subsidiary Guarantor of the Loan Documents to which it is a party nor the
performance of its obligations thereunder, will contravene Regulation U of the
Board of Governors of the Federal Reserve System.

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

BORROWING BASE REPORT

 

To:          Bank of America, N.A., as Administrative Agent

 

Date:            ,            

 

A.

 

Appraised Value Amount of all Borrowing Base Properties (See calculation on
Schedule I):

 

$

 

 

 

 

 

B.

 

Mortgageability Amount (See calculation on Schedule II):

 

$

 

 

 

 

 

C.

 

Lesser of Line A and Line B:

 

$

 

 

 

 

 

D.

 

Consolidated Recourse Indebtedness:

 

$

 

 

 

 

 

E.

 

Borrowing Base (Line C minus Line D):

 

$

 

 

 

 

 

F.

 

Aggregate Commitments:

 

$

 

 

 

 

 

G.

 

Available Commitments (Lesser of Line E and Line F):

 

$

 

 

 

 

 

H.

 

Total Outstandings:

 

$

 

 

 

 

 

I.

 

[Borrowing Availability][Borrowing Base Deficiency] (Line G minus Line H):

 

$

 

This report (this “Report”) is submitted pursuant to that certain Credit
Agreement, dated as of November 1, 2010 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Sunstone Hotel Partnership, LLC, a Delaware limited liability company
(“Borrower”), Sunstone Hotel Investors, Inc., Maryland corporation (“Parent”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.

 

The undersigned hereby certify, as of the date first written above, that (a) the
amounts and calculations herein and in Schedule I and Schedule II accurately
reflect the Borrowing Base, Available Loan Amount, and Total Outstandings and
(b) no Default has occurred or is continuing.

 

 

[Signature Page Follows.]

 

H-1

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PARENT:

 

 

 

SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE I
to Borrowing Base Report

 

Appraised Value Amount

 

Borrowing Base
Property

 

Appraised Value

 

Adjustment Factor *

 

Appraised Value
Amount

 

1. 

 

$

 

 

 

%

$

 

 

2. 

 

$

 

 

 

%

$

 

 

3. 

 

$

 

 

 

%

$

 

 

 

 

 

 

 

 

$

 

 

 

 

Total Appraised Value Amount

 

$

 

 

 

--------------------------------------------------------------------------------

*For all Borrowing Base Properties other than Royal Palm, the Adjustment Amount
shall equal 55%, and for Royal Palm, the Adjustment Amount shall equal (a) 35%
prior to the Extended Maturity Date and (b) 55% thereafter.

 

H-3

--------------------------------------------------------------------------------


 

SCHEDULE II
to Borrowing Base Report

 

Mortgageability Amount

 

A.            Adjusted NOI of the Borrowing Base Properties

 

Borrowing Base Property

 

Adjusted NOI for the 12
months ended*

 

1.

 

$

 

 

2.

 

$

 

 

3.

 

$

 

 

Total Adjusted NOI 

 

$

 

 

 

--------------------------------------------------------------------------------

* See calculation attached as Exhibit A. No Borrowing Base Property shall have
an Adjusted NOI of less than $0.00

 

B.       Mortgageability Amount:

 

$

 

 

 

H-4

--------------------------------------------------------------------------------


 

EXHIBIT A
to Borrowing Base Report

 

Calculation of Adjusted NOI

 

Borrowing Base Property Name:                               

 

A.

 

Gross Revenue(1):

 

$

 

 

 

 

 

 

 

 

B.

 

Operating Expenses:

 

$

 

 

 

 

 

 

 

 

C.

 

Management Fees (greater of (i) the actual management fees paid, and (ii) 3.00%
of such gross revenues to the extent not already paid and deducted in Line B):

 

$

 

 

 

 

 

 

 

 

D.

 

Franchise Fees (greater of (i) the actual franchise fees paid, and (ii) 4.00% of
such gross revenues to the extent not already paid and deducted in Line B):

 

$

 

 

 

 

 

 

 

 

E.

 

FF&E Reserves (greater of (i) assumed reserves stipulated in the Management
Agreement with respect to such Borrowing Base Property, and (ii) 4.00% of gross
revenues):

 

$

 

 

 

 

 

 

 

 

F.

 

Adjusted NOI for Borrowing Base Property (Line A minus Line B minus Line C minus
Line D minus Line E):

 

$

 

 

 

--------------------------------------------------------------------------------

(1)  Including amounts received as ground lease income for the Renaissance
Orlando.

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF GUARANTY AND INDEMNITY RECOURSE EXCEPTIONS

 

See attached.

 

I-1

--------------------------------------------------------------------------------